EXECUTION COPY




EXHIBIT 10.2

SENIOR SECURED CREDIT AGREEMENT

by and among

E.A. VINER INTERNATIONAL CO.,
as Borrower,

and

the other Credit Parties hereto from time to time,

as Guarantors




and

the LENDERS party hereto from time to time,

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Syndication Agent,

and

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent.




Dated as of July 31, 2006








­NY12534:166729.34










TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS; CERTAIN TERMS

SECTION 1.01.

Definitions




SECTION 1.02.

Terms Generally




SECTION 1.03.

Accounting and Other Terms




SECTION 1.04.

Time References




ARTICLE II

THE FACILITY

SECTION 2.01.

Loans.




SECTION 2.02.

Use of Proceeds




SECTION 2.03.

Promise to Pay




SECTION 2.04.

Notes.




SECTION 2.05.

Allocation of Proceeds of Collateral




ARTICLE III

PAYMENTS AND OTHER COMPENSATION

SECTION 3.01.

Voluntary Prepayments/Reductions of Commitments




SECTION 3.02.

Mandatory Prepayments.




SECTION 3.03.

Payments.




SECTION 3.04.

Taxes.




ARTICLE IV

INTEREST

SECTION 4.01.

Interest on the Loans and Other Obligations.




SECTION 4.02.

[Intentionally Omitted.]




SECTION 4.03.

Break Funding Payments




SECTION 4.04.

Change in Law; Illegality.




SECTION 4.05.

Fees




ARTICLE V

CONDITIONS TO LOANS

SECTION 5.01.

Conditions Precedent to the Loans




ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01.

Representations and Warranties




ARTICLE VII

REPORTING COVENANTS

SECTION 7.01.

Financial Statements




SECTION 7.02.

Other Financial Information




SECTION 7.03.

Defaults, Events of Default




SECTION 7.04.

Lawsuits




SECTION 7.05.

Insurance




SECTION 7.06.

Environmental Notices




SECTION 7.07.

Labor Matters




SECTION 7.08.

Other Information




ARTICLE VIII

AFFIRMATIVE COVENANTS

SECTION 8.01.

Compliance with Laws and Contractual Obligations




SECTION 8.02.

Payment of Taxes and Claims




SECTION 8.03.

Maintenance of Insurance




SECTION 8.04.

Conduct of Business and Preservation of Corporate Existence




SECTION 8.05.

Inspection of Property; Books and Records; Discussions




SECTION 8.06.

[Intentionally Omitted]




SECTION 8.07.

Maintenance of Properties




SECTION 8.08.

Transactions with Related Parties




SECTION 8.09.

Further Assurances




SECTION 8.10.

Additional Security; Additional Guaranties; Further Assurances.




SECTION 8.11.

Powers; Conduct of Business




SECTION 8.12.

Use of Proceeds




SECTION 8.13.

Obtaining of Permits, Etc




SECTION 8.14.

Environmental




SECTION 8.15.

Fiscal Year




SECTION 8.16.

Payment of Contractual Obligations




SECTION 8.17.

Hedging Agreements




SECTION 8.18.

Formation of Subsidiaries.




SECTION 8.19.

Cash Management.




ARTICLE IX

NEGATIVE COVENANTS

SECTION 9.01.

Liens




SECTION 9.02.

Indebtedness




SECTION 9.03.

Consolidation, Merger, Subsidiaries, Etc




SECTION 9.04.

Asset Dispositions, Etc




SECTION 9.05.

Limitations on Dividends and Distributions and Other Payment Restrictions
Affecting Subsidiaries




SECTION 9.06.

Limitation on Issuance of Capital Stock




SECTION 9.07.

Investments




SECTION 9.08.

Sale and Leaseback




SECTION 9.09.

Negative Pledges




SECTION 9.10.

Change in Nature of Business




SECTION 9.11.

Capital Expenditures




SECTION 9.12.

Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements




SECTION 9.13.

Federal Reserve Regulations




SECTION 9.14.

Investment Company Act of 1940




SECTION 9.15.

Securities Accounts




SECTION 9.16.

Impairment of Security Interests




SECTION 9.17.

Restricted Payments.




ARTICLE X

FINANCIAL COVENANTS

SECTION 10.01.

Total Leverage Ratio




SECTION 10.02.

Regulatory Net Capital




SECTION 10.03.

Fixed Charge Coverage Ratio




ARTICLE XI

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

SECTION 11.01.

Events of Default




SECTION 11.02.

Remedies




SECTION 11.03.

Waivers by the Credit Parties




ARTICLE XII

GUARANTY OF OBLIGATIONS OF BORROWER

SECTION 12.01.

Guaranty




SECTION 12.02.

Nature of Liability




SECTION 12.03.

Independent Obligation.




SECTION 12.04.

Demand by the Administrative Agent or the Lenders




SECTION 12.05.

Enforcement of Guaranty




SECTION 12.06.

Waiver




SECTION 12.07.

Benefit of Guaranty




SECTION 12.08.

Modification of Guaranteed Obligations, Etc




SECTION 12.09.

Reinstatement.




SECTION 12.10.

Waiver of Subrogation, Etc




SECTION 12.11.

Election of Remedies




SECTION 12.12.

Funds Transfers




SECTION 12.13.

Further Assurances




SECTION 12.14.

Payments Free and Clear of Taxes




SECTION 12.15.

Limitation on Amount Guarantied; Contribution by Guarantors




ARTICLE XIII

THE AGENTS

SECTION 13.01.

Appointment Powers and Immunities; Delegation of Duties, Liability of Agents.




SECTION 13.02.

Reliance by Agents




SECTION 13.03.

Defaults




SECTION 13.04.

Rights as a Lender.




SECTION 13.05.

Costs and Expenses; Indemnification




SECTION 13.06.

Non-Reliance on Agents and Other Lenders




SECTION 13.07.

Failure to Act




SECTION 13.08.

Resignation of Agent.




SECTION 13.09.

Collateral Sub-Agents




SECTION 13.10.

Communications by Borrower




SECTION 13.11.

Collateral Matters.




SECTION 13.12.

Restrictions on Actions by the Agents and the Lenders; Sharing Payments.




SECTION 13.13.

Several Obligations; No Liability




ARTICLE XIV

MISCELLANEOUS

SECTION 14.01.

Notices, Etc




SECTION 14.02.

Amendments, Etc




SECTION 14.03.

Non-Consenting Lenders




SECTION 14.04.

No Waiver; Remedies, Etc




SECTION 14.05.

Expenses; Taxes; Attorneys’ Fees




SECTION 14.06.

Right of Set-Off, Sharing of Payments, Etc.




SECTION 14.07.

Severability




SECTION 14.08.

Replacement of Lenders




SECTION 14.09.

Complete Agreement; Sale of Interest




SECTION 14.10.

Assignment; Register.




SECTION 14.11.

Counterparts




SECTION 14.12.

GOVERNING LAW




SECTION 14.13.

CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE




SECTION 14.14.

WAIVER OF JURY TRIAL, ETC




SECTION 14.15.

Consent




SECTION 14.16.

Interpretation




SECTION 14.17.

Reinstatement; Certain Payments




SECTION 14.18.

Indemnification




SECTION 14.19.

Interest




SECTION 14.20.

Records




SECTION 14.21.

Binding Effect




SECTION 14.22.

Confidentiality




SECTION 14.23.

Lender Advertising




SECTION 14.24.

Common Enterprise




SECTION 14.25.

USA PATRIOT ACT




ARTICLE XV

Name of Subsidiary

ARTICLE XVI

Name of Parent Institution








i

­NY12534:166729.34










SCHEDULES

Schedule A

—

Liens

Schedule B

—

Indebtedness

Schedule 2.01(a)

—

Loans

Schedule 6.01(e)

—

Subsidiaries

Schedule 6.01(f)

—

Litigation

Schedule 6.01(m)

—

Owned Real Property

Schedule 6.01(n)

—

Real Estate Assets

Schedule 6.01(p)

—

Environmental Matters

Schedule 6.01(q)

—

Insurance

Schedule 6.01(s)

—

Deposit Accounts and Securities Accounts of the Credit Parties

Schedule 6.01(t)

—

Registered Intellectual Property

Schedule 6.01(u)

—

Material Contracts

Schedule 8.14

—

Remedial Action

Schedule 9.07

—

Investments

EXHIBITS

Exhibit B-1

—

Form of Notice of Borrowing

Exhibit B-2

—

Form of Notice of Conversion/Continuation

Exhibit C

—

Form of Note

Exhibit E-1

—

Form of Opinion of Counsel to the Borrower and the Guarantors (other than the
Parent)

Exhibit E-2

—

Form of Opinion of Counsel to the Parent

Exhibit E-3

—

Form of Opinion of General Counsel of Borrower

Exhibit F

—

Form of Officer’s Certificate

Exhibit G

—

Form of Compliance Certificate

Exhibit H

—

Form of Assignment and Acceptance

Exhibit I

—

Form of Joinder Agreement

Exhibit J

—

Form of Counterpart Agreement








ii

­NY12534:166729.34










SENIOR SECURED CREDIT AGREEMENT

This Senior Secured Credit Agreement, dated as of July 31, 2006 (the
“Agreement”), by and among E.A. VINER INTERNATIONAL CO., a corporation formed
under the laws of the State of Delaware (the “Borrower”), OPPENHEIMER HOLDINGS
INC., a corporation formed under the laws of Canada (the “Parent”), and the
other Credit Parties hereto from time to time, the lenders party hereto from
time to time (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., a Delaware
corporation, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns, if any, the “Administrative Agent”) and as
syndication agent (in such capacity, the “Syndication Agent”) and MORGAN STANLEY
& CO. INCORPORATED, as collateral agent for the Secured Creditors (in such
capacity, together with its successors and assigns, if any, the “Collateral
Agent”).

RECITALS

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make available to it the Commitments, on the terms and conditions set
forth herein, to, among other things, fund transaction costs, working capital
requirements and other general corporate purposes of Borrower; and

WHEREAS, the Administrative Agent and the Lenders are willing to make the Loans
to the Borrower upon the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I
DEFINITIONS; CERTAIN TERMS

SECTION 1.1.

Definitions.  As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

“2003 CIBC Acquisition” means the acquisition by Parent (known at the time as
Fahnestock Viner Holdings Inc.) of the U.S. Oppenheimer Private Client Division
and the U.S. Oppenheimer Asset Management Division of CIBC World Markets Corp,
consummated in January, 2003.

“2005 Financial Statements” means the audited consolidated balance sheet of
Parent for the Fiscal Year ended December 31, 2005 and the related consolidated
statement of operations, shareholders’ equity and cash flows for the Fiscal Year
then ended.

“Account” means an “account” as that term is defined in the UCC.

“Account Debtor” has the meaning ascribed to such term in the Security
Agreement.





1

­NY12534:166729.34










“Action” has the meaning ascribed to such term in Section 14.15.

“Additional Loan Increase” has the meaning ascribed to such term in Section
2.01(a)(ii)(A).

“Additional Security Documents” means any Security Documents entered into
pursuant to Section 8.10 hereof.

“Administrative Agent” has the meaning ascribed to such term in the introductory
paragraph hereto.

“Administrative Agent Account” means such Deposit Account as the Administrative
Agent may from time to time specify in writing to the Borrower and the Lenders.

“Administrative Agent’s Office” means the office of the Administrative Agent
located at 1585 Broadway, New York, New York, 10036, or such other office as may
be designated pursuant to the provisions of Section 14.01.

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such specified Person, whether through the ownership of voting
Securities or by contract or otherwise.

“Agent-Related Persons” means each of the Agents and its Affiliates, and the
officers, directors, employees, counsel, agents, and attorneys-in-fact of such
Agent and its Affiliates.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Senior Secured Credit Agreement, together with all
Exhibits and Schedules hereto, as such agreement may be amended, supplemented or
otherwise modified from time to time.

“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the amount, if any, that would be payable by any Credit Party or
any of its Subsidiaries to its counterparty to such Hedging Agreement in
accordance with its terms as if (a) such Hedging Agreement was being terminated
early on such date of determination, (b) such Credit Party or Subsidiary was the
sole “Affected Party” and (c) the Credit Party was the sole party determining
such payment amount pursuant to the provisions of the ISDA Master Agreement.

“Alternate Base Rate” at any time means the higher of (a) the rate which is
0.50% in excess of the Federal Funds Rate and (b) the Prime Rate.  Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Rate shall be effective on the opening of business on the date of such change.





2

­NY12534:166729.34










“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.

“Applicable Cash Flow Percentage” means (a) 50% for each Fiscal Year until but
excluding the first Fiscal Year during which the Total Leverage Ratio is less
than 1.00:1.00 as of the last day of any Fiscal Quarter and (b) for the first
such Fiscal Year and each Fiscal Year commencing thereafter, 25%.  Once the
Applicable Cash Flow Percentage is reduced to 25% pursuant to the preceding
sentence, it shall remain at 25% thereafter notwithstanding a subsequent
increase in the Total Leverage Ratio above 1.0:1.0.

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, laws, statutes, rules, regulations, treaties, directives,
guidelines and orders of Governmental Authorities applicable to such Person,
including zoning ordinances, all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.

“Applicable Margin” means a percentage per annum determined by reference to the
Total Leverage Ratio as of the end of the last Fiscal Quarter for which the
Borrower has received the Compliance Certificate contemplated in Section
7.01(d)(ii), as set forth below:

Total Leverage Ratio

ABR Loan

LIBOR Loan

> 1.50:1.00

1.75%

2.75%

< 1.49:1.00

1.50%

2.50%




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit H attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with Section 14.10(b).

“Availability Period” means the period from the Closing Date to the Maturity
Date.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§ 101 et
seq.), as amended from time to time, and any successor statute.

“Benefit Plan” means an employee pension benefit plan, excluding any
Multiemployer Plan, which is subject to Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code.





3

­NY12534:166729.34










“Borrower” has the meaning ascribed to such term in the introductory paragraph
hereto.

“Broker-Dealer Subsidiary” means a U.S. Broker-Dealer Subsidiary or a Foreign
Broker-Dealer Subsidiary.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
commercial banks are required or permitted to be closed in the State of New
York; provided that when used in connection with a rate determination, borrowing
or payment in respect of a LIBOR Rate Loan, the term “Business Day” shall also
exclude any day on which banks in London, England are not open for dealings in
U.S. Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries arising
during such period that, in accordance with GAAP, are or should be included in
the “property, plant and equipment” account on its consolidated balance sheet,
including all applicable Capitalized Lease Obligations with respect to
“property, plant and equipment”, paid or payable during such period, excluding
in each case, (a) any such expenditures made for the repair, replacement or
restoration of assets to the extent paid or reimbursed by any insurance policy
or condemnation award to the extent such expenditures are permitted under the
Loan Documents, (b) any leasehold improvement expenditures to the extent paid or
reimbursed by the applicable lessor, sublessor or sublessee and (c) any
acquisition of all or substantially all of the assets of, all of the Capital
Stock of, or a business line, unit, office or division of, any Person.  

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is required under GAAP to be
capitalized on the balance sheet of such Person.  

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries as lessee under Capitalized Leases as
determined in accordance with GAAP.

“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, options, warrants, interests, participations or other
equivalents (however designated and whether or not voting) of or in a Person,
including common stock, preferred stock or any other “equity security” and
(b) with respect to any Person that is not a corporation, any and all
partnership, limited liability company interests or other equity interests of
such Person excluding, in the case of clauses (a) and (b) above, any debt
security that is exchangeable for or convertible into such capital stock.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year after the date of
acquisition thereof and, at





4

­NY12534:166729.34










 the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then from such other nationally recognized rating
services reasonably acceptable to the Administrative Agent) and not listed in
Credit Watch published by S&P; (c) commercial paper, other than commercial paper
issued by the Borrower or any of its Subsidiaries, maturing no more than two
hundred seventy (270) days after the date of acquisition thereof and, at the
time of acquisition, having a rating of at least A-1 or P-1, respectively, from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then the comparable rating from such other nationally
recognized rating services reasonably acceptable to the Administrative Agent);
(d) domestic and Eurodollar certificates of deposit or time deposits or bankers’
acceptances maturing within one (1) year after the date of acquisition thereof
issued by any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia or Canada having
combined capital and surplus of not less than $500,000,000 or by any Lender;
(e) shares of money market or mutual funds that are required to have a net asset
value of $1.00 per share with assets in excess of $250,000,000 and that invest
exclusively in assets satisfying the requirements of clauses (a) through (e) of
this definition; and (f) marketable direct debt issued or guaranteed by any
corporation (other than debt issued by the Borrower or any of its Subsidiaries),
which at the time of acquisition, has one of the three highest ratings
obtainable from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then from such other nationally
recognized rating services acceptable to the Administrative Agent) maturing
within one (1) year after the date of acquisition thereof.  

“Casualty” means any casualty, loss, damage, destruction or other similar
loss with respect to real or personal property or improvements.

A “Change of Control” shall be deemed to occur if, collectively, the Permitted
Holders fail to retain beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act), directly or indirectly, of a
majority of the Voting Stock (as defined below) of the Borrower.  As used in
this definition, “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right to
so vote has been suspended by the happening of such a contingency.

“Closing Date” means the Business Day, on or before July 31, 2006, on which all
of the conditions precedent set forth in Section 5.01 have been satisfied (or
waived in accordance with the terms of this Agreement).

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, in each case as in effect from time to time.  References
to sections of the Code shall be construed also to refer to any successor
sections.

“Collateral” has the meaning ascribed to such term in the Security Agreement.

“Collateral Agent” has the meaning ascribed to such term in the introductory
paragraph hereto.





5

­NY12534:166729.34










“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance and condemnation proceeds, cash proceeds of sales
and other voluntary or involuntary dispositions of property, rental proceeds,
and tax refunds).

“Commercial Code” means the New York Uniform Commercial Code, as in effect from
time to time.

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

“Commitments” means, with respect to any Lender, the obligation of such Lender
to make a Loan pursuant to the terms and conditions of this Agreement, and which
shall not exceed the principal amount set forth opposite such Lender’s name on
Schedule 2.01(a) under the heading “Commitment”, and “Commitments” means the
aggregate principal amount of the Commitments of all the Lenders (it being
understood and agreed that the maximum aggregate principal amount of the
Commitments shall be $125,000,000).

“Compliance Certificate” has the meaning ascribed to such term in
Section 7.01(d).

“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.

“Consolidated EBITDA” means, with respect to any Person for any period, the
consolidated Net Income of such Person for such period plus, without
duplication, the sum of the following amounts of such Person for such period to
the extent deducted in determining consolidated Net Income of such Person for
such period:  (a) Net Interest Expense, (b) provisions for federal, state,
local, and foreign income, value added and similar Taxes, (c) depreciation
expense, (d) amortization expense (including amortization of goodwill and other
intangible assets and the amortization expense related to broker notes acquired
and retention notes issued in the 2003 CIBC Acquisition), (e) impairment of
goodwill and other non-cash charges or expenses, (f) non-cash extraordinary (on
an after tax basis), unusual or non-recurring losses and losses from
discontinued operations, (g) net losses attributable to Dispositions, (h) the
amount of (x) any expense to the extent that a corresponding amount is received
in cash by such Person from a Person under any agreement providing for
reimbursement of expense, provided that such reimbursement is received not later
than the last day of the first Fiscal Quarter commencing after the incurrence of
the related expense, or (y) any expense with respect to liability or casualty
events, business interruptions or product recalls, to the extent covered by
insurance, and (i) all other non-cash items (including the cumulative effect
from changes in accounting principles (on an after tax basis)), minus, without
duplication, the sum of the following amounts of such Person for such period and
to the extent included in determining Net Income of such Person for such period:
 (i) extraordinary (on an after tax basis) unusual or non-recurring gains,
(ii) the amount of any cash received by such Person as reimbursement for any
expense included as an adjustment to Consolidated EBITDA pursuant to clause (h)
above for any prior period, (iii) net gains attributable to Dispositions and
(iv) all other non-cash items (including the cumulative effect from changes in
accounting principals (on an after-tax basis)).  





6

­NY12534:166729.34










“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of the amounts for such period, as determined on a consolidated
basis for Parent and its Subsidiaries in conformity with GAAP, of
(a) Consolidated Interest Expense and (b) scheduled principal payments in
respect of Consolidated Total Debt.

“Consolidated Interest Expense” means, for any period, the interest expense of
Parent and its consolidated Subsidiaries payable on Consolidated Total Debt and
allocable to such period in accordance with GAAP.

“Consolidated Total Debt” means, as of any particular time and after eliminating
inter-company items, all Debt for Borrowed Money of the Parent and its
Subsidiaries, as the same would be set forth in a consolidated balance sheet of
the Parent and its Subsidiaries for such period.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness (“Primary
Obligations”) of any other Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of a primary obligor, (b) the
obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement, or (c) any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect Security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, Securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof, provided, however, that the term
“Contingent Obligation” shall not include any products warranties extended in
the ordinary course of business.  The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation with respect to which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

“Control Agreement” means, with respect to a Securities Account or a Deposit
Account, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, which effectively gives “control” (as defined in the UCC) to
the Collateral Agent in such Securities Account and all investment property
contained therein or Deposit Account and all funds contained therein, as the
case may be.

“Counterpart Agreement” means a counterpart agreement substantially in the form
of Exhibit J, with such changes thereon as the Administrative Agent and the
Collateral Agent may agree.





7

­NY12534:166729.34










“Credit Parties” means, collectively, the Borrower and the Guarantors.

“Debt for Borrowed Money” of any Person means, at any date of determination,
without duplication, the sum of (a) all items that, in accordance with GAAP,
would be classified as debt on a consolidated balance sheet of such Person at
such date and (b) all Obligations of such Person under acceptance, letter of
credit or similar facilities at such date; provided that, with respect to the
Borrower and its Subsidiaries, Debt for Borrowed Money shall exclude, to the
extent otherwise included in the items in clause (a) or (b) above,
(i) liabilities payable to brokers, dealers, clearing organizations, clients and
correspondents, liabilities with respect to broker call loans and liabilities in
respect of securities sold but not yet purchased, in each case incurred in the
ordinary course of the “broker-dealer” business of the Broker-Dealer
Subsidiaries, (ii) accounts payable and accrued liabilities in the ordinary
course of business of the Borrower and its Subsidiaries, and (iii) notes, bills
and checks presented in the ordinary course of business by such Person to banks
for collection or deposit; provided further that, with respect to Hedging
Agreements, Debt for Borrowed Money shall include only net payment Obligations
of such Person in respect of Hedging Agreements valued at the Agreement Value.

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Deposit Account” means a “deposit account” as that term is defined in the UCC.

“Deposit Account Control Agreement” means a Control Agreement with respect to a
Deposit Account in the form of Exhibit C to the Security Agreement.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Credit Party conveys, sells, leases or subleases, assigns,
transfers or otherwise disposes of any part of its business, property or assets
(whether now owned or hereafter acquired) to any other Person, in each case
whether or not the consideration therefor consists of cash, Securities or other
assets, excluding any sales of Inventory in the ordinary course of business.

“Dollar”, “Dollars” and the symbol “$” each means lawful money of the United
States of America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia, other
than any such Subsidiary that has no material assets other than Capital Stock of
or other Investments in one or more Foreign Subsidiaries.

“Eligible Assignee” means (a) a Lender; (b) Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person approved by the Administrative Agent and,
if no Event of Default has occurred and is continuing, the Borrower (such
approval not to be unreasonably withheld or delayed).





8

­NY12534:166729.34










“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Governmental
Authority or other Person alleging violations of, or liability under, any
Environmental Law or Releases of Hazardous Materials on, in, at, to, from or
under (i) any assets, properties or businesses of the Borrower or any of its
Subsidiaries or any of their respective predecessors in interest and (ii) any
facilities which received Hazardous Materials generated by the Borrower or any
of its Subsidiaries or any of their respective predecessors in interest.

“Environmental Laws” means any federal, state, local or foreign law or
regulation relating to the protection of the environment or health and safety
including the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. § 9601, et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801, et seq.), the Resource Conservation and Recovery Act
(42 U.S.C. § 6901, et seq.), the Federal Clean Water Act (33 U.S.C. § 1251 et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.) and the Occupational Safety and Health
Act (29 U.S.C. § 651 et seq.) and any other law, including common law, relating
to the environment or health and safety (including, without limitation, laws
relating to the storage, generation, use, handling, manufacture, processing,
labeling, advertising, sale, display, transportation, treatment, reuse,
recycling, release and disposal of Hazardous Materials), as such laws may be
amended or otherwise modified from time to time, and any other present or future
federal, state, provincial, local or foreign statute, ordinance, rule,
regulation, order, judgment, decree, permit, license or other binding
determination (including the common law) of any Governmental Authority imposing
liability or establishing standards of conduct for protection of the
environment.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by the Borrower or any of its Subsidiaries or (b) any facility
which received Hazardous Materials or wastes generated by the Borrower or any of
its Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs or otherwise relating to any Environmental
Law.

“Equipment” means, with respect to any Person, all of such Person’s now owned or
hereafter acquired right, title, and interest with respect to equipment
(including, without limitation, “equipment” as such term is defined in Article 9
of the UCC), machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), tools, parts, goods (other than consumer
goods, farm products, or Inventory), wherever located, including all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.





9

­NY12534:166729.34










“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder, in each case as in effect from time
to time.  References to sections of ERISA shall be construed also to refer to
any successor sections.  

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan,
(b) the filing of a notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (c) the institution by
the Pension Benefit Guaranty Corporation of proceedings to terminate a Benefit
Plan or Multiemployer Plan, (d) the appointment of a trustee to administer any
Benefit Plan under Section 4042 of ERISA, or (e) any event requiring the
Borrower or any ERISA Affiliate to provide security to a Benefit Plan under
Section 401(a)(29) of the Code.  

“Eurodollar Reserve Percentage” means, for any day, the percentage, expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%,
that is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including any
basic, supplemental or emergency reserves) in respect of Eurocurrency
liabilities, as defined in Regulation D of such Board as in effect from time to
time, or any similar category of liabilities for a member bank of the Federal
Reserve System in The City of New York.

“Event of Default” has the meaning ascribed to such term in Section 11.01.

“Excess Cash Flow” means, for any Fiscal Year, (a) consolidated Net Income of
the Parent during such Fiscal Year plus (b) provisions for federal, state, local
and foreign income value added and similar Taxes plus (c) non-cash charges
deducted in calculating consolidated pretax net income of the Parent for such
Fiscal Year (including the amortization expense related to broker notes acquired
and retention notes issued in the 2003 CIBC Acquisition) minus (d) non-cash
credits included in calculating consolidated pretax net income of the Parent for
such Fiscal Year minus (e) Capital Expenditures of the Borrower during such
Fiscal Year to the extent such Capital Expenditures are made in accordance with
the Loan Documents minus (f) the





10

­NY12534:166729.34










aggregate amount of (i) all regularly scheduled payments and voluntary
prepayments of principal of the Loans during such Fiscal Year, (ii) all payments
of principal of the Zero Coupon Notes during such Fiscal Year and (iii) in the
case of Fiscal Year 2006, the prepayment of US$14,524,000 in bank loans held by
the Canadian Imperial Bank of Commerce in January, 2006 minus (g) the aggregate
amount of Net Cash Proceeds, Net Casualty/Condemnation Proceeds and
Extraordinary Receipts applied to make mandatory prepayments of Loans during
such Fiscal Year pursuant to Section 3.02(d) to the extent that such Net Cash
Proceeds, Net Casualty/Condemnation Proceeds and Extraordinary Receipts were
taken into account in calculating consolidated pretax net income of the Parent
during such Fiscal Year minus (h) the aggregate amount of cash Taxes paid or
payable by Parent and its Subsidiaries on a consolidated basis during such
Fiscal Year.

“Exchangeable Debentures” means the Variable Rate Exchangeable Debenture due
2013, in the original principal sum of $69,980,828 and the Second Variable Rate
Exchangeable Debenture due 2013, in the original principal sum of $90,841,572,
each issued by the Borrower and sold to Canadian Imperial Bank of Commerce and
any debenture issued to evidence any portion of the principal amount thereof.

“Exchangeable Debenture Subsequent Transaction” means the acquisition after the
Closing Date by the Borrower or any of its Affiliates from Canadian Imperial
Bank of Commerce, a bank under the laws of Canada (“CIBC”), of all or any
portion of the Exchangeable Debentures held by CIBC and the subsequent
extinguishment or sale to any employee benefit plan(s) established by the
Borrower or Parent or to one or more third parties of all or any portion of such
debentures.

“Existing Debt” means Indebtedness of the Borrower and its Subsidiaries existing
on the Closing Date.

“Existing or Additional Loan Lenders” has the meaning ascribed to such term in
Section 2.01(a)(ii)(B)(x).

 “Existing Loan Increase” has the meaning ascribed to such term in Section
2.01(a)(ii)(A).

“Extraordinary Receipts” means any cash received by any of the Credit Parties
from proceeds of key man life insurance in excess of $5,000,000 (to the extent
not required to be paid by any Credit Party to any third party).

“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent in the exercise of its
reasonable discretion.





11

­NY12534:166729.34










“Federal Reserve Board” means the Board of the Federal Reserve System or any
Governmental Authority succeeding to its functions.

“Fee Letter” means the Fee Letter, dated June 16, 2006, between the Borrower and
Morgan Stanley Senior Funding, Inc.

“Fiscal Month” means each fiscal month of the Parent consisting of a four (4) or
five (5) week period.

“Fiscal Quarter” means the fiscal quarter of the Parent ending on each March 31,
June 30, September 30 and December 31 of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Parent ending on the last day of the
last Fiscal Month of the Parent.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) the Parent’s Consolidated EBITDA for the four consecutive Fiscal Quarters
most recently ended minus Capital Expenditures of the Parent and its
Subsidiaries for such period minus provision for Federal, state, local and
foreign taxes for such period to (b) the Parent’s Consolidated Fixed Charges for
such period.

“FOCUS Report” has the meaning ascribed to such term in Section 7.01(a).

 “Foreign Broker-Dealer Subsidiary” means any Foreign Subsidiary of any Credit
Party that is registered as a broker and/or dealer in securities under any
foreign law or regulatory regime established for the registration of brokers
and/or dealers of securities.

 “Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.  

“Forfeiture Proceeding” means any action, proceeding or investigation affecting
the Borrower or any of the Guarantors before any court, governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
the receipt of notice by any such party that any of them is a suspect in or a
target of any governmental inquiry or investigation which may result in an
indictment of any of them or the seizure or forfeiture of any of their
respective properties.

“Fraudulent Transfer Laws” has the meaning ascribed to such term in Section
12.15.

“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit.

“Funding Date” means, with respect to any Loan, the date of the funding of a
Loan.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, provided that, for the purpose of the financial
amounts and the





12

­NY12534:166729.34










definitions used herein, “GAAP” shall mean generally accepted accounting
principles in effect on the date hereof and consistent with those used in the
preparation of the financial statements, and provided further that, if there
occurs after the date of this Agreement any change in GAAP that affects in any
material respect the calculation of any financial covenant contained in
Article X, the Administrative Agent and the Borrower shall negotiate in good
faith an amendment to such financial covenant and any other provision of this
Agreement that relates to the calculation of such financial covenant with the
intent of having the respective positions of the Lenders and the Borrower after
such change in GAAP conform as nearly as possible to their respective positions
as of the date of this Agreement and, after the execution of any such amendment
or consent by the Required Lenders in connection with any such change in GAAP,
“GAAP” shall mean generally accepted accounting principles in effect on the
effective date of such amendment or consent.  Until any such amendments have
been agreed upon, the covenants in Article X shall be calculated as if no such
change in GAAP has occurred.

“Governing Documents” means, (a) with respect to any corporation, (i) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such corporation, (ii) the by-laws (or the equivalent governing
documents) of the corporation and (iii) any document setting forth the
designation, amount and/or relative rights, limitations and preferences of any
class or series of such corporation’s capital stock; and (b) with respect to any
general partnership, (i) the partnership agreement (or the equivalent
organizational documents) of such partnership and (ii) any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any of the partnership interests; (c) with respect to any limited
partnership, (i) the partnership agreement (or the equivalent organizational
documents) of such partnership, (ii) a certificate of limited partnership (or
the equivalent organizational documents) and (iii) any document setting forth
the designation, amount and/or relative rights, limitations and preferences of
any of the partnership interests; (d) with respect to any limited liability
company, (i) the certificate of limited liability (or equivalent filings) of
such limited liability company, (ii) the operating agreement (or the equivalent
organizational documents) of such limited liability company, and (iii) any
document setting forth the designation, amount and/or relative rights,
limitations and preferences of any of such company’s membership interests; and
(e) with respect to any unlimited liability company, (i) the certificate of
incorporation (or the equivalent organizational documents) of such unlimited
liability company, (ii) the memorandum and articles of association (or the
equivalent governing documents) of such unlimited liability company and
(iii) any document setting forth the designation, amount and/or relative rights,
limitations and preferences of any class or series of such unlimited liability
company’s Capital Stock.

“Governmental Authority” means any nation or government, any federal, state,
provincial, city, town, municipal, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guaranteed Obligations” has the meaning ascribed to such term in Section 12.01.





13

­NY12534:166729.34










“Guarantors” means the Parent, Viner Finance Inc., a Delaware corporation, and
each of the Parent’s future Subsidiaries that is required to become a Guarantor
hereunder from time to time.

“Guaranty” means the guaranty of each of the Guarantors pursuant to Article XII.

“Hazardous Materials” means (a) any element, compound or chemical that is
regulated under any Environmental Law including any substance that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic pollutant,
toxic or hazardous substance, extremely hazardous substance or chemical,
hazardous waste, special waste, or solid waste under Environmental Laws;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
waste exhibiting a hazardous characteristic, including, but not limited to,
corrosivity, ignitability, toxicity or reactivity as well as any radioactive or
explosive materials; and (e) friable asbestos-containing materials.

“Hedging Agreement” means any and all interest rate transactions, agreements or
documents now existing or hereafter entered into by a Credit Party or any of its
Subsidiaries with a Hedging Agreement Provider in order to satisfy its
obligations under Section 8.17 for the purpose of hedging the Borrower’s or any
Guarantor’s, as the case may be, exposure to fluctuations in interest rates.  

“Hedging Agreement Provider” means any Person that enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries to the extent such
Person is (a) a Lender or Agent, (b) an Affiliate of a Lender or Agent or
(c) any other Person that was a Lender or Agent (or an Affiliate of a Lender) at
the time it entered into the Hedging Agreement.

“Hedging Obligations” means obligations and liabilities entered into with any
Hedging Agreement Provider, owing by any Credit Party or any of its subsidiaries
under Hedging Agreements.

“Highest Lawful Rate” has the meaning ascribed to such term in Section 4.01(c).

“Increased or Additional Loan” has the meaning ascribed to such term in Section
2.01(a)(ii)(A).

“Indebtedness” means, without duplication, with respect to any Person, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business irrespective of when paid);
(c) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments; (d) all obligations and liabilities of such Person
created or arising under any conditional sales or other title retention
agreement with respect to property used and/or acquired by such Person, even
though the rights and remedies of the lessor, seller and/or lender thereunder
are limited to repossession or sale of such property; (e) all Capitalized Lease
Obligations of such Person; (f) all obligations and liabilities of such Person
as an account party, in respect of letters of credit, bankers’ acceptances and
similar facilities; (g) all the aggregate mark-to-market exposure of such Person
under Hedging Agreements; (h) all Contingent Obligations; and (i) all
obligations referred to in clauses (a) through (h) of this definition of another
Person secured by (or for which the holder of such





14

­NY12534:166729.34










Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien upon property owned by such Person (other than property held by a
Broker-Dealer Subsidiary for the account of customers or others), even though
such Person has not assumed or become liable for the payment of such
Indebtedness, provided that the amount of Indebtedness of others that
constitutes Indebtedness solely by reason of this clause (i) shall not for
purposes of this Agreement exceed the fair market value of the properties or
assets subject to such Lien.  The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer that is required to be consolidated under
GAAP to the extent such Person would be liable therefor under applicable law or
any agreement or instrument by virtue of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person shall not be liable therefor.  

“Indemnified Matters” has the meaning ascribed to such term in Section 14.18.

“Indemnitees” has the meaning ascribed to such term in Section 14.18.

“Initial Lender” means any Lender making a Loan on the Closing Date.

“Initial Loan” has the meaning ascribed to such term in Section 2.01(a)(i).

“Intellectual Property” means all (a) Trademarks; (b) inventions and
discoveries, whether patentable or not, and all patents, registrations,
invention disclosures and applications therefor, including divisions,
continuations, continuations-in-part and renewal applications, and including
renewals, extensions and reissues; (c) Trade Secrets; (d) published and
unpublished works of authorship, whether copyrightable or not (including without
limitation databases and other compilations of information), copyrights therein
and thereto, and registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof; and (e) all other intellectual
property or proprietary rights.

“Intellectual Property Contracts” means all agreements concerning Intellectual
Property to which any of the Credit Parties is a party including, without
limitation, agreements granting any Credit Party rights to use Intellectual
Property, non-assertion agreements, settlement agreements, agreements granting
rights to use Scheduled Intellectual Property, trademark coexistence agreements
and trademark consent agreements.

“Interest Accrual Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one, two, three, six, or, if consented to by all
applicable Lenders, nine months thereafter; and provided that the foregoing
provisions are subject to the following:

(a)

if any Interest Accrual Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Accrual Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Accrual Period into another calendar month, in
which event such Interest Accrual Period shall end on the immediately preceding
Business Day;





15

­NY12534:166729.34













(b)

any Interest Accrual Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Accrual Period) shall end on the last Business Day of the relevant calendar
month;

(c)

any Interest Accrual Period in respect of any Loan that would otherwise extend
beyond the Maturity Date shall end on the Maturity Date;

(d)

no more than twelve (12) LIBOR Rate Loans may be in effect at any time.  For
purposes hereof, LIBOR Rate Loans with different LIBOR Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing LIBOR Periods to constitute a new LIBOR Rate Loan with a single LIBOR
period; and

(e)

the Borrower may exercise the LIBOR option for LIBOR Rate Loans of at least
$1,000,000 and integral multiples of $500,000 in excess thereof.

“Interest Payment Date” means (a) with respect to (i) any Base Rate Loan, the
last Business Day of each calendar quarter, commencing on the first such date to
occur after the Closing Date and the Maturity Date; and (ii) any LIBOR Rate
Loan, the last day of each Interest Accrual Period applicable to such Loan;
provided, in the case of each Interest Accrual Period of longer than three
months, “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Accrual Period, (b) with respect to the amount of any Loan prepaid, the date of
such prepayment and (c) with respect to all Loans, the Maturity Date.

“Interest Rate” means interest at a rate equal to either, at the Borrower’s
option, (a) LIBOR plus the Applicable Margin or (b) the Alternate Base Rate,
plus the Applicable Margin.

“Interest Rate Determination Date” means, for each Interest Accrual Period, the
second Business Day immediately preceding the first day of such Interest Accrual
Period.

“Inventory” means all Credit Parties’ now owned or hereafter acquired right,
title, and interest with respect to (a) all “inventory” as defined in Article 9
of the UCC and (b) all goods held for sale or lease or to be furnished under
contracts of service or so leased or furnished, all raw materials, work in
process, finished goods, and materials used or consumed in the manufacture,
packing, shipping, advertising, selling, leasing, furnishing or production of
such inventory or otherwise used or consumed in any Credit Party’s business; all
goods which are returned to or repossessed by any Credit Party; and all computer
programs embedded in any of the foregoing and all accessions thereto and
products thereof (in each case, regardless of whether characterized as inventory
under the UCC).

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any





16

­NY12534:166729.34










 other Person, (b) any purchase by that Person of all or substantially all of
the assets of a business conducted by another Person, (c) any joint venture
(other than short-term trading accounts with other broker-dealers in the
ordinary course of business) and (d) any direct or indirect loan, advance (other
than prepaid expenses, accounts receivable, advances and other loans to
employees including, without limitation, employee forgivable loans and similar
items made or incurred in the ordinary course of business) or capital
contribution by that Person to any other Person, including all Indebtedness
owing to such Person arising from a sale of any property or assets by such
Person other than in the ordinary course of its business; provided that, for the
avoidance of doubt, transactions in funds, securities or other property held or
carried by any Broker-Dealer Subsidiary in the ordinary course of business for
the account of any client or others shall not constitute “Investments.”

“IRS” means the Internal Revenue Service or any successor federal tax
Governmental Authority.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit I. Each Hedging Agreement Provider may from time to time enter into a
Joinder Agreement.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Lender Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Credit Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lenders, (b) reasonable fees or charges paid or incurred by the Administrative
Agent or the Collateral Agent in connection with the Lenders’ transactions with
the Credit Parties or their Subsidiaries, including fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and Uniform Commercial Code
searches, searches with the patent and trademark office, or the copyright
office), filing, recording, publication, to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Loan Documents, real
estate surveys, real estate title policies and endorsements, and environmental
audits, (c) reasonable costs and expenses incurred by any Lender in the
disbursement of funds to the Borrower or any Lender (by wire transfer or
otherwise), (d) charges paid or incurred by an Agent resulting from the dishonor
of checks, (e) reasonable costs and expenses paid or incurred by the Lenders to
correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of the Administrative Agent related to any inspections or audits to
the extent of the fees and charges (and up to the amount of any limitation)
contained in the Agreement, (g) reasonable costs and expenses of third party
claims or any other suit paid or incurred by any one or more of the Lenders in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the relationship of any one or more of the
Lenders with any Credit Party or any Subsidiary of a Credit Party, (h) the
Administrative Agent’s reasonable costs and expenses (including attorneys’ fees)
incurred in





17

­NY12534:166729.34










 advising, structuring, drafting, reviewing, administering, syndicating, or
amending the Loan Documents, and (i) each Agent’s and each Lender’s reasonable
costs and expenses (including attorneys’, accountants’, consultants’, and other
advisors’ fees and expenses) incurred in terminating, enforcing, or defending
the Loan Documents, irrespective of whether suit is brought, or in taking any
Remedial Action concerning the Collateral.

“Lender Group” means, individually and collectively, each of the Agents and the
Lenders.

“Lenders” means, collectively, the lenders identified on the signature pages
hereof and the Existing or Additional Loan Lenders, together with their
respective successors and permitted assigns, each a “Lender”.

“Lender-Related Persons” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, and the officers, directors, employees,
counsel, agents, and attorneys-in-fact of such Lender and such Lender’s
Affiliates.

“LIBOR” means, with respect to each Interest Accrual Period in respect of any
LIBOR Rate Loan, the rate per annum determined by the Administrative Agent to be
the offered rate for deposits in U.S. dollars for a period equal to the LIBOR
Period for such Interest Accrual Period therefore appearing on the Dow Jones
Markets Telerate Page 3750 as of 11:00 a.m., London time, on the relevant
Interest Rate Determination Date with respect to such Interest Accrual Period.
 If for any reason, such rate is not available, then the term “LIBOR Rate” shall
mean, with respect to the Interest Accrual Period, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO page (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars as of approximately 11:00 a.m., London time, on the
relevant Interest Rate Determination Date for a term comparable to the relevant
LIBOR Period; provided that, if more than one rate is specified on such Reuters
Screen LIBO page, the applicable rate shall be the arithmetic mean of all such
rates (rounded upwards, if necessary, to the nearest 1/100 of 1%).  If, for any
reason, no such rate is provided for a term comparable to the relevant LIBOR
Period, but shall be provided for a shorter and a longer term, then such rate
shall be linearly interpolated by the Administrative Agent (which calculation
shall be conclusive in the absence of manifest error).  In the event that no
such rate can be obtained by any of the above means, then the LIBOR Rate for the
relevant LIBOR Period for the purposes of this definition shall mean the rate
per annum at which, as determined by the Administrative Agent, U.S. Dollars in
an amount comparable to the Loans then requested are being offered to leading
banks at approximately 11:00 a.m., London time, on the relevant Interest Rate
Determination Date for settlement in immediately available funds by leading
banks in the London interbank market for a period equal to the relevant LIBOR
Period.

“LIBOR Period” means with respect to each Loan, the period of one, two, three,
six or, if available, nine months, as specified by the Borrower in the
applicable Notice of Borrowing or in a Notice of Conversion/Continuation.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:  LIBOR/(1.00 – Eurodollar Reserve Percentage).





18

­NY12534:166729.34













“LIBOR Rate Loans” means Loans which bear interest at a rate determined by
reference to the LIBOR Rate.

“Lien” means any lien, security interest or other charge of any kind, or any
other type of preferential arrangement intended to have the effect of a lien or
security interest, including, without limitation, the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“Loan Documents” means this Agreement, the Notes, the Security Documents and all
other agreements, instruments, and other documents executed and delivered by any
Credit Party pursuant hereto or thereto or otherwise evidencing or securing any
Loan, in each case, excluding any Hedging Agreements.

“Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the funding of the Loans, such Lender’s Commitment,
and (b) after the funding of the Loans, the outstanding principal amount of the
Loan of such Lender.

“Loan Increase” has the meaning ascribed to such term in Section 2.01(a)(ii)(A).

 “Loans” has the meaning ascribed to such term in Section 2.01(a)(ii).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of the Credit Parties taken as a whole, (b) the ability of the Credit Parties to
perform their obligations hereunder or under any of the other Loan Documents or
(c) the rights and remedies of the Administrative Agent, Collateral Agent or any
Lender hereunder or under any other Loan Document.

“Material Contract” means (a) each “material definitive agreement” (as such term
is defined in Item 1.01 of Form 8-K under the Securities Exchange Act) not made
in the ordinary course of business to which the Borrower or any of its
Subsidiaries is a party, (b) any employment, stock option, defined compensation
or similar agreement with Jeffrey Alfano, A.G. Lowenthal, Dennis McNamara, E.K.
Roberts, Robert Neuhoff, Robert Okin, Thomas Robinson and Lawrence Spaulding or
(c) any agreement pursuant to which any Credit Party is or may be obligated to
pay or entitled to receive more than $10,000,000 per annum.

“Maturity Date” means with respect to the Loans, July 31, 2013.

“Moody’s” means Moody’s Investors Service and any successor thereto.

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc., a Delaware
corporation.

“Mortgages” means the mortgages and deeds of trust executed and delivered by
certain of the Credit Parties in favor of the Collateral Agent, in form and
substance reasonably satisfactory to the Collateral Agent, as the same may be
amended, modified and otherwise supplemented from time to time.





19

­NY12534:166729.34










“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or its Subsidiaries or any of
their ERISA Affiliates has contributed, or has been obligated to contribute, at
any time during the preceding six years, or has liability.

“Net Cash Proceeds” means cash or cash equivalents received by a Credit Party or
any Subsidiary from time to time in connection with a Disposition (whether as
initial consideration or through the payment of deferred consideration) other
than any Disposition pursuant to clauses (a) through (j) of Section 9.04 after
deducting therefrom only (a) the principal amount of any Indebtedness of such
Credit Party secured by any Permitted Encumbrance on any asset that is the
subject of the Disposition (other than Indebtedness assumed by the purchaser of
such asset) which is required to be, and is, repaid in connection with such
Disposition (other than Indebtedness under this Agreement), (b) reasonable fees
and expenses related thereto reasonably incurred by such Credit Party in
connection therewith and (c) a provision for any Taxes to be paid or reasonably
estimated to be payable, in connection with such Disposition (after taking into
account any tax credits or deductions and any tax sharing arrangements);
provided, however, in the event that a Credit Party or any Subsidiary is
required to take a reserve in accordance with GAAP against any contingent
liabilities associated with such Disposition, such Credit Party or Subsidiary
may deduct from the Net Cash Proceeds received from such Disposition an amount
equal to such reserve.

“Net Casualty/Condemnation Proceeds” means, with respect to any Casualty or
Condemnation, the amount of any insurance proceeds or condemnation awards
received by a Credit Party from time to time in connection with such Casualty or
Condemnation (net of all reasonable fees and expenses related thereto reasonably
incurred by such Credit Party in connection therewith), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a first priority Lien permitted pursuant to this Agreement on the
property which is subject of such Casualty or Condemnation after deducting
therefrom only (a) a reserve for any Taxes to be paid or estimated by the
Borrower to be paid as a result of such Casualty or Condemnation and (b) to the
extent not excluded above, payments to retire Indebtedness where payment of such
Indebtedness is required in connection with such Casualty or Condemnation;
provided, however, in the event that a Credit Party or any Subsidiary is
required to take a reserve in accordance with GAAP against any contingent
liabilities associated with such Casualty or Condemnation, such Credit Party or
Subsidiary may deduct from the Net Cash Proceeds received from such Casualty or
Condemnation an amount equal to such reserve.

“Net Equity Sale Proceeds” means, with respect to any issuance of Capital Stock
by the Parent, an amount equal to the cash proceeds received by the Parent from
such issuance minus any direct costs or fees or taxes incurred in connection
therewith.

“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Net Interest Expense” means, with respect to any Person for any period,
(a) interest expense of such Person and its consolidated Subsidiaries for such
period (other than Broker-Dealer Subsidiaries and after the elimination of
intercompany items) determined on a





20

­NY12534:166729.34










 consolidated basis in conformity with GAAP less (b) the sum of (i) interest
income for such period and (ii) realized gains for such period on Hedging
Agreements (to the extent not included in interest income above and to the
extent not deducted in the calculation of such interest expense), plus (c) the
sum of (i) losses for such period on Hedging Agreements (to the extent not
included in such gross interest expense) and (ii) the upfront costs or fees for
such period associated with Hedging Agreements (to the extent not included in
interest expense), each determined on a consolidated basis in accordance with
GAAP for such Person and its consolidated Subsidiaries.

“Non-Consenting Lender” has the meaning ascribed to such term in Section 14.03.

“Non-U.S. Lender” has the meaning ascribed to such term in Section 3.04(e)(i).

“Note” has the meaning ascribed to such term in Section 2.04(a).

“Notice of Borrowing” means a notice substantially in the form of Exhibit B-1
attached hereto and made a part hereof.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit B-2 attached hereto and made a part hereof.

“NYSE” means the NYSE Regulation, Inc.

“Obligations” means all Loans, advances, debts, liabilities, obligations,
Hedging Obligations, covenants and duties, owing by any Credit Party to the
Administrative Agent, the Collateral Agent, any Lender, any Affiliate of any
Lender, any Hedging Agreement Provider or any Person entitled to indemnification
pursuant to Section 14.18 of this Agreement, of any kind or nature, present or
future, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, interest rate contract,
foreign exchange contract or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, but in all such circumstances only to the extent now existing or
hereafter arising or however acquired, arising under or in connection with this
Agreement, the Notes or any other Loan Document.  The term includes all interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), charges, expenses, fees, attorneys’ fees and disbursements
and any other sum chargeable to the Credit Parties under this Agreement, the
Notes or any other Loan Document or any Hedging Agreement.

“Offer to Prepay” has the meaning ascribed to such term in Section 3.02(d).

 “Officer’s Certificate” has the meaning ascribed to such term in Section
7.01(d).

“OID” has the meaning ascribed to such term in Section 2.01(a)(ii)(B)(z)(1).

 “Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or





21

­NY12534:166729.34










 mixed) that is not a Capitalized Lease other than any such lease under which
that Person is the lessor.

“Other Taxes” has the meaning ascribed to such term in Section 3.04(b).

“Parent” has the meaning ascribed to such term in the introductory paragraph
hereto.

“Participant” has the meaning ascribed to such term in Section 14.10(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub. L. No. 107-56 (signed into law October 26, 2001).

“Permits” has the meaning ascribed to such term in Section 6.01(l).

“Permitted Acquisition” means an acquisition by a Credit Party or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Capital Stock of, or a business line, unit,
office or a division of, any Person, provided that no acquisition shall
constitute a Permitted Acquisition unless it satisfies each of the following
conditions:

(a)

immediately prior to such acquisition, and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) no events or circumstances shall have occurred that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

(b)

with respect to any acquisition in which the Permitted Acquisition Costs exceed
$5 million, the Borrower shall have submitted to the Administrative Agent at
least 15 days prior to the consummation of such acquisition, a business
description of the business or assets being acquired and an executive overview
outlining the rationale for such acquisition and a summary of the terms of the
acquisition and all undertakings and commitments of the Credit Parties and their
Affiliates in connection therewith;

(c)

the representations and warranties set forth in Article VI shall be true and
correct in all material respects, immediately before and after such acquisition,
with the same effect as if then made (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

(d)

(i) the aggregate amount of Permitted Acquisition Costs in connection with such
acquisition, together with all other Permitted Acquisition Costs incurred since
the date hereof, shall not exceed $25,000,000; and (ii) solely in the case of an
acquisition after giving effect to which the Borrower or any of its Subsidiaries
(including any Subsidiary being acquired) will assume or retain any liability
with respect to any non-compliance with laws or regulations by the acquired
business or its directors, officers or employees prior to the date of
consummation of such acquisition (a “Legacy Liability Acquisition”), the
aggregate amount of Permitted Acquisition Costs in connection with such Legacy
Liability Acquisition, together with all other





22

­NY12534:166729.34










 Permitted Acquisition Costs incurred since the date hereof with respect to
Legacy Liability Acquisitions, shall not exceed $15,000,000;

(e)

all acquired assets shall, after giving effect to such acquisition, be owned by
a Credit Party or a Subsidiary of a Credit Party, and Borrower shall have taken,
or caused to be taken, as of the date of such acquisition, each of the actions
set forth in Section 8.10, as applicable;

(f)

the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Article X on a pro forma basis (after giving effect to
such acquisition and the financing thereof) as of the last day of the Fiscal
Quarter most recently ended;

(g)

with respect to any acquisition in which the Permitted Acquisition Costs exceed
$5 million, a Senior Officer of the Parent shall have delivered to the
Administrative Agent a written certificate, in form and substance reasonably
satisfactory to the Administrative Agent, as to the satisfaction of the
applicable conditions set forth in clauses (a) through (f) above; and

(h)

all Collateral being acquired is, or will become promptly after the acquisition,
subject to first-priority, perfected liens and security interests in favor of
the Secured Creditors, subject only to Permitted Encumbrances and otherwise on
substantially the same terms as all other Collateral to the extent required by
Section 8.10 and in accordance with the applicable provisions of the Loan
Documents.

“Permitted Acquisition Costs” means all payments made, transaction costs and
expenses incurred, liabilities accrued and Indebtedness paid or assumed by any
Credit Party in connection with a Permitted Acquisition (including without
limitation any Indebtedness of a Person that becomes a Subsidiary of Parent as a
result of a Permitted Acquisition (other than ordinary course working capital
Indebtedness) to the extent such Indebtedness is not being repaid or defeased on
the date such Permitted Acquisition is consummated).

“Permitted Encumbrances” means:

(a)

Liens imposed by law for unpaid utilities and taxes, assessments or governmental
charges or levies that are not yet due or are being contested in a Permitted
Protest;

(b)

landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in a Permitted Protest;

(c)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security or
employment laws or regulations or similar legislation or to secure public,
statutory or regulatory obligations;

(d)

deposits to secure the performance of bids, trade contracts, government
contracts, leases, statutory or regulatory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;





23

­NY12534:166729.34













(e)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and which individually or in the aggregate
do not have a Material Adverse Effect;

(f)

Liens existing on the Closing Date and listed on Schedule A hereto and, if the
Indebtedness secured by such Lien is refinanced pursuant to a Permitted
Refinancing, any Lien securing the Permitted Refinancing of such Indebtedness,
provided that such Lien securing Indebtedness under a Permitted Refinancing does
not extend to or cover any property or asset of any Credit Party not subject to
the Lien on the Closing Date and listed on Schedule A;

(g)

Liens securing the Obligations and/or created by the Security Documents;

(h)

Liens securing judgments for the payment of money not constituting a Default
under Section 11.01(k) or securing appeal or other surety bonds relating to such
judgments;

(i)

any interest or title of a lessor, sublessor, licensee or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, take as a whole;

(j)

Liens on assets of Broker-Dealer Subsidiaries securing “broker-dealer” financing
of any Broker-Dealer Subsidiary entered into in the ordinary course of business
including, without limitation, borrowings collateralized by client assets in the
ordinary course of business (it being acknowledged by the Lenders, the
Administrative Agent and the Collateral Agent that the margin loans to Capital &
Credit Merchant Bank Ltd. and its related entities is in the ordinary course of
business);

(k)

Liens securing Indebtedness described in clauses (c) and (h) of the definition
of “Permitted Indebtedness”; and

(l)

Liens not otherwise permitted hereunder to the extent attaching to properties
and assets with an aggregate fair market value not in excess of, and securing
liabilities not in excess of, $2,000,000, in the aggregate at any one time
outstanding.

“Permitted Holder” means any member of the Lowenthal family or any entity
directly or indirectly owned by any member of the Lowenthal family.

“Permitted Indebtedness” means:

(a)

the Indebtedness listed on Part One of Schedule B and any Permitted Refinancing
of such Indebtedness, provided that the Exchangeable Debentures (and any
Indebtedness resulting from a Permitted Refinancing thereof) shall be permitted
pursuant to this clause (a) after October 31, 2006 only to the extent held by an
employee benefit plan;

(b)

Indebtedness of the Credit Parties under this Agreement, other Loan Documents
and Hedging Agreements;





24

­NY12534:166729.34













(c)

purchase money indebtedness and Capitalized Lease Obligations incurred after the
Closing Date to acquire equipment or real property in the ordinary course of
business; provided that (A) the aggregate amount of all such Indebtedness does
not exceed $20,000,000 at any time outstanding, (B) the Indebtedness when
incurred shall not be more than 100% of the lesser of the cost or fair market
value as of the time of acquisition of the asset financed, (C) such Indebtedness
is issued and any Liens securing such Indebtedness are created within 270 days
after the acquisition of the asset financed and (D) no Lien securing such
Indebtedness shall extend to or cover any property or asset other than the asset
so financed;

(d)

contingent liabilities in respect of any indemnification, adjustment of purchase
price, non-compete, consulting, deferred compensation and similar obligations
incurred in connection with any Disposition permitted hereunder;

(e)

Indebtedness owed to the Borrower or a Wholly-Owned Subsidiary of the Borrower,
which Indebtedness shall (i) in the case of Indebtedness owed to a Credit Party,
constitute Pledged Debt and (ii) be otherwise permitted under the provisions of
Section 9.07;

(f)

Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument of any Credit Party or any Subsidiary of
a Credit Party drawn against insufficient funds in the ordinary course of
business, provided that the aggregate amount of all such Indebtedness does not
exceed $100,000,000 at any time outstanding;

(g)

(i) Indebtedness of a Subsidiary of the Parent acquired in a Permitted
Acquisition, provided that (A) such Indebtedness is existing upon consummation
of the Permitted Acquisition and was not entered into in contemplation or
furtherance thereof, (B) any Liens securing such Indebtedness relate only to
assets and property of such Subsidiary and (C) the aggregate amount of all such
Indebtedness (and commitments to advance Indebtedness in the case of any
revolving loan or similar facility) does not exceed $25,000,000 at any time
outstanding and (ii) any Permitted Refinancing thereof; and

(h)

Indebtedness incurred by Broker-Dealer Subsidiaries for operational liquidity
needs pursuant to uncommitted lines of credit (including, without limitation,
the facilities described on Part Two of Schedule B and similar replacement
facilities from time to time) in an aggregate outstanding principal amount not
to exceed $1,125,000,000 at the close of business on any day;

(i)

Indebtedness in respect of any security lending contracts entered into by the
Broker-Dealer Subsidiaries in the ordinary course of the “broker-dealer”
business;

(j)

Indebtedness with respect to leases in respect of real property entered into by
any Broker-Dealer Subsidiary in the ordinary course of business;

(k)

Indebtedness under performance bonds, surety bonds and letter of credit
obligations to provide security for worker’s compensation claims, in each case,
incurred in the ordinary course of business;





25

­NY12534:166729.34













(l)

to the extent the same constitutes Indebtedness, obligations in respect of net
capital adjustments and/or earn-out arrangements permitted pursuant to a
Permitted Acquisition;

(m)

Contingent Obligations of Broker-Dealer Subsidiaries arising in the ordinary
course of the broker-dealer business pursuant to normal business practice,
contract or applicable law, rule or regulation;

(n)

Contingent Obligations with respect to endorsements of checks and other
negotiable instruments for deposit or collection;

(o)

Guarantees by a Credit Party of Indebtedness of another Credit Party or
Wholly-Owned Subsidiary;

(p)

to the extent constituting Contingent Obligations, indemnification obligations
and other similar obligations of the Borrower and its Subsidiaries in favor of
directors, officers, employees, consultants or agents of the Borrower or any of
its Subsidiaries extended in the ordinary course of business;

(q)

Contingent Obligations with respect to payment obligations of the Borrower or
any Subsidiary; provided, that the underlying obligation related to such
Contingent Obligations is not otherwise prohibited under this Agreement; and

(r)

other Indebtedness in an aggregate amount for all such Credit Parties and their
Subsidiaries taken as a whole not to exceed an amount equal to $30,000,000;
provided that such Indebtedness is either unsecured or secured only by Liens
permitted by clause (l) of the definition of “Permitted Encumbrances”.

“Permitted Protest” means the right of a Person to protest any Lien (other than
any such Lien that secures all or any portion of the Obligations) or taxes,
provided that (a) a reserve with respect to such obligation is established, if
required, by such Person in such amount as is required under GAAP and (b) any
such protest is instituted promptly and prosecuted diligently and in good faith
by such Person.

 “Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended at
the time of such Permitted Refinancing except by an amount equal to any premium
or other similar amount paid, and fees and expenses incurred, in connection with
such modification, refinancing, refunding, renewal or extension, (b) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) none of the Borrower
and its Subsidiaries not previously directly or contingently obligated on the
applicable Indebtedness becomes directly or contingently obligated thereunder as
a result of such Permitted Refinancing and (d) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification,





26

­NY12534:166729.34










refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on subordination terms at least as favorable to the Lenders,
taken as a whole, as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, as
determined by the board of directors of such Person.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.

“Plan” means any “employee benefit plan”, as defined in Section 3(3) of ERISA.

“Pledged Debt” shall have the meaning ascribed to such term in the Security
Agreement.

“Pledged Equity Interests” shall have the meaning ascribed to such term in the
Security Agreement.

“Pledged Subsidiary” means, when used to describe any Subsidiary of a Credit
Party, that all of the Capital Stock of such Subsidiary is owned directly by one
or more Credit Parties and constitutes Pledged Equity Interests and/or Pledged
Debt.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent or any other financial institution agreed to
by the Administrative Agent and the Borrower as its prime rate; each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing such a Lender’s Loan Exposure by the aggregate Loan Exposure of all
Lenders.

“Rating Agencies” means Moody’s and S&P, or if either of such Persons cease to
perform credit ratings or other applicable services, such nationally recognized
statistical rating organization the Administrative Agent may select.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Record Document” means, with respect to any Leasehold Property, (a) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (b) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.





27

­NY12534:166729.34













“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

“Register” has the meaning ascribed to such term in Section 14.10(d).

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Authority or Internet domain name
registrar.

“Registered Intellectual Property” means all Intellectual Property that has been
registered with, filed in or issued by, as the case may be, the United States
Patent and Trademark Office or such other similar filing offices, domestic or
foreign, as applicable.

“Regulation T”, “Regulation U”, and “Regulation X” mean, respectively,
Regulations T, U, and X of the Federal Reserve Board or any successor, as the
same may be amended or supplemented from time to time.

“Regulatory Net Capital” means for any Person the amount of net capital held by
such Person as a broker-dealer under Section 15(c)(3) of the Securities Exchange
Act, Rule 15c3-1 and the other applicable regulations promulgated thereunder.

“Related Party”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the Securities
having voting power for the election of directors of such specified Person or
otherwise to direct or cause the direction of the management and policies of
such specified Person, whether through the ownership of voting Securities or by
contract or otherwise.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including ambient air, soil,
surface or ground water.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) any other actions
authorized by 42 U.S.C. § 9601.





28

­NY12534:166729.34













“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days’ notice to the PBGC is waived under applicable regulations.

“Required Lenders” means Unaffiliated Lenders holding more than 50% of the
aggregate Loan Exposure of all Lenders who are Unaffiliated Lenders.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or Governing Documents of such Person, and any law, ordinance,
rule, regulation, requirement, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject, including, without limitation, the Patriot Act, the Securities Act, the
Securities Exchange Act, Regulations T, U and X, ERISA, the Internal Revenue
Code, the Fair Labor Standards Act and any certificate of occupancy, zoning
ordinance, building, environmental or land use requirement or Permit or
environmental, labor, employment, occupational safety or health law, rule or
regulation.

“Responsible Officer” means the chief financial officer or treasurer of the
Parent.

“Restricted Payments” means, with respect to any Person, (a) any dividend or
other distribution, direct or indirect, on account of any shares of any class of
capital stock of, partnership interest of or other equity interest of, such
Person, now or hereafter outstanding, except a dividend or distribution payable
solely in shares of that class of stock or in any junior class of stock to the
holders of that class, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of capital stock of, partnership interest of or other equity
interest of, such Person now or hereafter outstanding, (c) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to any
Indebtedness which is subordinated to the Obligations and (d) any payment made
to redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of, partnership interest of or other equity interest of, such
Person now or hereafter outstanding.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

“Secured Creditors” has the meaning ascribed to such term in the Security
Agreement.

“Securities” means any Capital Stock, shares, voting trust certificates, bonds,
debentures, notes, loans or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or any certificates of
interest, shares or participations in temporary or





29

­NY12534:166729.34










 interim certificates for the purchase or acquisition of, or any right to
subscribe to, purchase or acquire any of the foregoing, but shall not include
the Obligations.

“Securities Account” shall have the meaning provided in Section 8-501(a) of the
UCC.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
or any successor Federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.

“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns of Securities which
represent an interest in, or which are collateralized in whole or in part by,
the Loans.

“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, among the Borrower, the other Assignors identified therein and the
Collateral Agent, as such agreement may be amended, supplemented or otherwise
modified from time to time in accordance therewith and herewith.

“Security Documents” means the Security Agreement, the UCC financing statements,
the Mortgages, the Control Agreements, and any other documents granting a Lien
upon the Collateral as security for all or any part of the Obligations.

“Senior Officer” means, with respect to any Credit Party, such Credit Party’s
president, chief executive officer, chief administrative officer, chief
financial officer or chief accounting officer.

“Solvent” or “Solvency” any person means (i) the fair value of the property of
such person exceeds its total liabilities (including, without limitation,
contingent liabilities), (ii) the present fair saleable value of the assets of
such person is not less than the amount that will be required to pay its
probable liability on its existing debts as they become absolute and matured,
(iii) such person does not intend to incur debts or liabilities beyond its
ability to pay, as such debts and liabilities mature, and (iv) such person is
not engaged, and is not about to engage, in business or a transaction for which
its property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“SRO” means a self-regulatory organization registered under the Securities
Exchange Act, including the NYSE.

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (a) the accounts of which would be consolidated with those of such
Person in such Person’s





30

­NY12534:166729.34










consolidated financial statements if such financial statements were prepared in
accordance with GAAP or (b) of which more than 50% of (i) the outstanding
Capital Stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors of such corporation, (ii) the
interest in the capital or profits of such partnership or limited liability
company or (iii) the beneficial interest in such trust or estate is, at the time
of determination, owned or controlled directly or indirectly through one or more
intermediaries, by such Person.

“Sweep Date” means with respect to any Fiscal Year, the 120th day following the
end of such Fiscal Year.

“Taxes” has the meaning ascribed to such term in Section 3.04(a).

“Total Leverage Ratio” means on any date the ratio of (a) Consolidated Total
Debt on such date to (b) the Parent’s Consolidated EBITDA for the four (4)
Fiscal Quarters most recently ended on such date.

“Trademarks” means all United States, state and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, trade dress, service marks, certification marks,
collective marks, logos, all indicators of the source of goods or services,
designs and general intangibles of a like nature, all registrations and
applications for any of the foregoing including, but not limited to the
registrations and applications referred to in Schedule 6.01(t) (as such schedule
may be amended or supplemented from time to time), but excluding in all cases
all intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office, all extensions or renewals of any
of the foregoing, all of the goodwill of the business connected with the use of
and symbolized by the foregoing, the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit, which are owned or licensed by
a Credit Party.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how including drawings, formulae, schematics,
designs, plans, processes, supplier lists, business plans, business methods and
prototypes now or hereafter owned or used in the business of such Credit Party
throughout the world (all of the foregoing being collectively called a “Trade
Secret”), whether or not such Trade Secret has been reduced to a writing or
other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, the right to sue
for past, present and future infringement of any Trade Secret, and all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“UCC” means the Uniform Commercial Code enacted in the State of New York, as
amended from time to time; provided that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform





31

­NY12534:166729.34










 Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“Unaffiliated Lenders” means any Lender who is not an Affiliate of Parent.

“U.S. Broker-Dealer Subsidiary” means any Domestic Subsidiary of any Credit
Party that is a “registered broker and/or dealer” under the Securities Exchange
Act.

“Weighted Average Life to Maturity” shall mean, when applied to any indebtedness
at any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.

“Wholly-Owned” means, when used to describe any Subsidiary of a Credit Party,
that all of the Capital Stock (other than directors’ qualifying shares) of such
Subsidiary is owned by one or more Credit Parties or Wholly-Owned Subsidiaries
of the Credit Parties.

“Yield Differential” has the meaning ascribed to such term in Section
2.01(a)(ii)(B)(z)(1).

“Zero Coupon Note” means the Second Amended and Restated Promissory Note, dated
April 30, 2003, made by Viner Finance Inc.

SECTION 0.1.

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 0.2.

Accounting and Other Terms.  Unless otherwise expressly provided herein, each
accounting term used herein shall have the meaning given to it under GAAP.  All
terms used in this Agreement which are defined in Article 8 or Article 9 of the
UCC and which are not otherwise defined herein shall have the same meanings
herein as set forth therein.





32

­NY12534:166729.34













SECTION 0.3.

Time References.  Unless otherwise indicated herein, all references to time of
day refer to Eastern standard time or Eastern daylight saving time, as in effect
in New York, New York on such day.  For purposes of the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or
interest payable to the Administrative Agent or the Lenders, such period shall
in any event consist of at least one full day.

ARTICLE I
THE FACILITY

SECTION 1.1.

Loans.

(a)

Loan Commitment.  

(i)

Subject to the terms and conditions set forth herein, each Lender hereby
severally agrees to make a term loan (each, an “Initial Loan”) in the principal
amount set forth opposite each such Lender’s name on Schedule 2.01(a) hereto to
the Borrower on the Closing Date, in accordance with this Section 2.01.  The
aggregate principal amount of the Initial Loans to be advanced shall not exceed
$125,000,000, except as provided in clause (ii) below.  Amounts repaid or
prepaid may not be reborrowed.

(ii)

Optional Loan Increase Commitments.

(A)

Increased or Additional Loans.  The Borrower may, from time to time prior to the
Maturity Date, request (A) an increase to the principal amount of the Loans (an
“Existing Loan Increase”) and/or (B) the creation of an additional term loan
facility (an “Additional Loan Increase”), in each case and each time in an
integral multiple of $1,000,000 and in a minimum aggregate principal amount of
at least $10,000,000, and for a maximum aggregate principal amount of
$20,000,000.  The Borrower and the Administrative Agent shall decide whether to
pursue an Existing Loan Increase and/or the Additional Loan Increase either of
which, or a combination of which, is referred to as a “Loan Increase”).  Each
Existing or Additional Loan Lender that elects to do so severally agrees to make
a loan, in Dollars (individually, an “Increased or Additional Loan”; which shall
be referred to together with the Initial Loans described in Section 2.01(a)(i)
as the “Loans”) in accordance with Section 2.01(a)(ii)(B).

(B)

Conditions to Loan Increase.

(x)  

Any Loan Increase will only become effective, and the amount thereof may only be
drawn, if (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, (ii) at the time of and after giving effect to such
increase, the Borrower is in pro forma compliance with Sections 10.01 and 10.03
(calculated as if such Loan





33

­NY12534:166729.34










Increase had been incurred on the first day of the relevant calculation period),
(iii) existing Lenders or other financial institutions reasonably acceptable to
the Administrative Agent commit (in their absolute and sole discretion) in
writing to be Lenders and fund the Loan Increase (the “Existing or Additional
Loan Lenders”), it being expressly agreed and understood that no Lender shall be
required to agree to any such commitment or extend any additional credit, and
(iv) the documentation providing for the Loan Increase (including the commitment
of the Existing or Additional Loan Lenders and any amendments or modifications
to the Security Documents that are necessary or appropriate to ensure that the
Increased or Additional Loan is secured by the Collateral) is reasonably
satisfactory to the Administrative Agent and has been executed and delivered to
the Administrative Agent by the parties thereto.

(y)  

The existing Lenders shall have the first right, but no obligation, to commit
all or a portion of any Loan Increase.  If the existing Lenders do not commit to
provide the full amount of the Loan Increase, within ten Business Days of the
offer thereof, then the Borrower may offer the uncommitted amount of the Loan
Increase to other financial institutions reasonably acceptable to the
Administrative Agent.

(z)  

Any Loans under an Existing Loan Increase or an Additional Loan Increase shall
rate pari passu with the outstanding Loans, and the terms and conditions of any
Loans under an Existing Loan Increase or an Additional Loan Increase shall be
the same as those applicable to the then outstanding Loans; provided that:

(1)

if the initial yield on such Increased or Additional Loans (as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the LIBOR
Rate on such Increased or Additional Loans and (y) if such Increased or
Additional Loans are initially made at a discount or the Lenders making the same
receive a fee directly or indirectly from any Credit Party for doing so (the
amount of such discount or fee, expressed as a percentage of the Increased or
Additional Loans, being referred to herein as “OID”), the amount of such OID
divided by the lesser of (A) the Weighted Average Life to Maturity of such
Increased or Additional Loans and (B) four) exceeds by more than 25 basis points
(the amount of such excess above 25 basis points being referred to herein as the
“Yield Differential”) the Applicable Rates then in effect for LIBOR Rate Loans,
then the Applicable Rates then in effect for LIBOR or Base Rate Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Increased or Additional Loans;

(2)

the final maturity date for the Increased or Additional Loans is no earlier than
the Maturity Date;





34

­NY12534:166729.34













(3)

the amortization schedule for the Increased or Additional Loans may differ from
the amortization schedule applicable to the then outstanding Loans, so long as
the Weighted Average Life to Maturity of the Increased or Additional Loans is no
shorter than the Weighted Average Life to Maturity of the then outstanding
Loans;

(4)

the Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Increase.  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Increase, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Loan Increase and the Increased or Additional Loans
evidenced thereby; and

(5)

mandatory prepayment provisions for such Increased or Additional Loans shall be
subject to limitations similar to those contained in Section 3.02.

(b)

Notice of Borrowing.  If the Borrower desires to borrow under Section 2.01(a)
the Borrower shall deliver to the Administrative Agent a Notice of Borrowing
(i) not later than 5:00 p.m. at least one (1) Business Day in advance of the
Closing Date in the case of LIBOR Rate Loans and (ii) not later than 9:00 a.m.
on the Closing Date, in the case of Base Rate Loans.  Such Notice of Borrowing
shall specify (i) the amount of the proposed Loans, (ii) the proposed Closing
Date, which must be a Business Day and (iii) in the case of LIBOR Rate Loans,
the LIBOR Period applicable to such Loan.  The Notice of Borrowing given
pursuant to this Section 2.01(b) shall be irrevocable and binding on the
Borrower.

(c)

Making the Loans.  The Administrative Agent shall promptly notify each Lender of
the amount of Loans requested by the Borrower.  Each Lender shall deposit in the
Administrative Agent Account an amount equal to its Commitment, in immediately
available funds, not later than 12:00 p.m. on the Closing Date.  Subject to the
satisfaction of the conditions precedent set forth in Article V, the
Administrative Agent shall make the proceeds of the Loans received by it
available to the Borrower on the Closing Date.  The Notice of Borrowing given
pursuant to Section 2.01(b) shall be irrevocable and binding on the Borrower.

(d)

Except as otherwise provided in this Section 2.01(d), all Loans under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their Pro Rata Shares.  The failure of any Lender to deposit the amount
described in clause (i) above with the Administrative Agent on the Closing Date
shall not relieve any other Lender of its obligations hereunder to make its Loan
on the Closing Date.  No Lender shall be responsible for any failure by any
other Lender to perform its obligation to make a Loan hereunder nor shall the
Commitment of any Lender be increased or decreased as a result of any such
failure, and each Lender shall be obligated to make the Loans required to be
made by it by the terms of this Agreement regardless of the failure by any other
Lender.





35

­NY12534:166729.34













(e)

Repayment of Loans.  The aggregate principal amount of the Loan shall be payable
in Dollars in installments on the dates and in the amounts set forth below,
subject to the reduction of installments pursuant to Section 3.02(d):

Date

Loan
Scheduled Repayment

September 30, 2006

$

312,500

December 31, 2006

$

312,500

March 31, 2007

$

312,500

June 30, 2007

$

312,500

September 30, 2007

$

312,500

December 31, 2007

$

312,500

March 31, 2008

$

312,500

June 30, 2008

$

312,500

September 30, 2008

$

312,500

December 31, 2008

$

312,500

March 31, 2009

$

312,500

June 30, 2009

$

312,500

September 30, 2009

$

312,500

December 31, 2009

$

312,500

March 31, 2010

$

312,500

June 30, 2010

$

312,500

September 30, 2010

$

312,500

December 31, 2010

$

312,500

March 31, 2011

$

312,500

June 30, 2011

$

312,500

September 30, 2011

$

312,500

December 31, 2011

$

312,500

March 31, 2012

$

312,500

June 30, 2012

$

312,500

September 30, 2012

$

312,500

December 31, 2012

$

312,500

March 31, 2013

$

312,500

June 30, 2013

$

312,500

Maturity Date

All amounts outstanding in respect of the Loans.




SECTION 1.2.

Use of Proceeds.  Proceeds of the Loans shall be utilized in full on the Closing
Date to pay part of the aggregate amount due on the Closing Date (a) to
repurchase a portion of the Exchangeable Debentures and (b) to pay fees and
expenses incurred in connection with the transactions contemplated by this
Agreement. Any other funds applied on the Closing Date to repurchase
Exchangeable Debentures or pay such fees and expenses shall be generally
available funds of the Borrower and/or its Domestic Subsidiaries and shall be
paid to the holder(s) of Exchangeable Debentures in cash free and clear of any
Lien.





36

­NY12534:166729.34













SECTION 1.3.

Promise to Pay.  The Borrower agrees to pay the principal amount of the Loans on
the dates and in the amounts set forth in Section 2.01(e) and further agrees to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and any applicable Note.

SECTION 1.4.

Notes.

(a)

The Borrower’s obligation to pay the principal of, and interest on, the Loans
made to the Borrower by each Lender shall be set forth on the Register
maintained by the Administrative Agent pursuant to Section 14.10(d) and, subject
to the provisions of Section 2.04(c), shall be evidenced by a promissory note
substantially in the form of Exhibit C with blanks appropriately completed in
conformity herewith (each, as the same may be amended, supplemented or otherwise
modified from time to time, a “Note”).

(b)

The Note issued to each Lender shall (i) be executed by the Borrower, (ii) be
payable to such Lender or its registered assigns and be dated the Closing Date
(or, in the case of any Note issued after the Closing Date, the date of issuance
thereof), (iii) be in a stated principal amount equal to the principal amount of
the Loan of such Lender on the date of the issuance thereof and be payable in
the principal amount of Loan evidenced thereby from time to time, (iv) mature on
the Maturity Date, (v) bear interest as provided for herein and (vi) be entitled
to the benefits of this Agreement and the other Loan Documents.

(c)

Notwithstanding anything to the contrary contained above or elsewhere in this
Agreement, Notes shall only be delivered to Lenders which at any time
specifically request the delivery of such Notes.  No failure of any Lender to
request or obtain a Note evidencing its Loans to the Borrower shall affect or in
any manner impair the obligations of the Borrower to pay the Loans (and all
related Obligations) which would otherwise be evidenced thereby in accordance
with the requirements of this Agreement, and shall not in any way affect the
security or Guaranties therefor provided pursuant to the Loan Documents.  At any
time when any Lender requests the delivery of a Note to evidence any of its
Loans, the Borrower shall promptly execute and deliver to that Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

SECTION 1.5.

Allocation of Proceeds of Collateral.  Notwithstanding any other provisions of
this Agreement to the contrary, after the exercise of remedies by the
Administrative Agent, the Collateral Agent or the Lenders pursuant to Article XI
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Loan Documents shall
automatically become due and payable in accordance with the terms hereof), all
proceeds of Collateral shall be paid over or delivered to the Administrative
Agent for distribution as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent and the
Collateral Agent in connection with enforcing the rights of the Administrative
Agent and the Collateral Agent under





37

­NY12534:166729.34










 the Loan Documents, and to the payment of any fees owed to the Administrative
Agent or the Collateral Agent, each in their capacities as such;

SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders and the Hedging
Agreement Providers in connection with enforcing its rights under the Loan
Documents or Hedging Agreements, as applicable, with respect to the Borrower’s
Obligations owing to such Lender or Hedging Agreement Provider;

THIRD, to the payment of all of the Borrower’s Obligations to the Lenders
consisting of accrued fees and interest;

FOURTH, to the payment of the outstanding principal amount of the Borrower’s
Obligations under this Agreement and the other Loan Documents and the payment of
all the Borrower’s Obligations with respect to Hedging Agreements not repaid
pursuant to clause “SECOND” above;

FIFTH, to all other of the Borrower’s Obligations under this Agreement and the
other Loan Documents and other obligations to Lenders which shall have become
due and payable under the Loan; and

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied equally and
ratably in the numerical order provided until exhausted prior to the application
to the next succeeding category; (ii) each of the Lenders shall receive an
amount equal to its Pro Rata Share (based on the proportion that the then
outstanding Loans held by such Lender bears to the aggregate then outstanding
Loans) of amounts available to be applied pursuant to clauses “THIRD” and
“FOURTH” above.

ARTICLE II
PAYMENTS AND OTHER COMPENSATION

SECTION 2.1.

Voluntary Prepayments/Reductions of Commitments.  The Borrower shall have the
right, upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, to voluntarily prepay all or any portion (in multiples of
not less than $1,000,000 or such lesser amount as may then be outstanding) of
the Loans on any Business Day.  Any prepayment of any Loan shall be accompanied
by the payment of all accrued and unpaid interest with respect to the principal
being prepaid through the date of prepayment.  Any prepayment of any Loans shall
be applied to the remaining installments of the Loans on a pro rata basis until
all Loans are repaid in full.

SECTION 2.2.

Mandatory Prepayments.

(a)

Prepayments from Asset Dispositions.  Within thirty (30) Business Days after the
receipt by a Credit Party or any Subsidiary of a Credit Party of any Net Cash
Proceeds or Net Casualty/Condemnation Proceeds in excess of $2,000,000 in the
aggregate during any Fiscal





38

­NY12534:166729.34










Year, the Borrower shall cause 100% of the Net Cash Proceeds or Net
Casualty/Condemnation Proceeds received during such Fiscal Year to be applied to
prepay the Loans; provided, however, that if the Borrower notifies the
Administrative Agent in writing within such thirty (30) Business Day period that
it or the applicable Subsidiary has applied or intends to apply such Net Cash
Proceeds to acquire, maintain, develop, construct, improve, upgrade, repair or
invest in assets used or useful in the business of the Borrower and its
Subsidiaries, then the Borrower or the applicable Subsidiary, as applicable,
shall, so long as no Event of Default shall have occurred and be continuing, be
permitted to use such proceeds as notified to the Administration Agent within
two hundred seventy (270) days of the receipt thereof; provided further that, to
the extent such proceeds have not been so invested or contracted to be so
invested as of the end of such period or if any Event of Default shall occur at
any time during such period, all such Net Cash Proceeds or Net
Casualty/Condemnation Proceeds shall be applied within three (3) Business Days
to prepay the Loans.  All prepayments under this Section 3.02(a) shall be
accompanied by all accrued and unpaid interest on the Loans being prepaid.  

(b)

Prepayments from Incurrence of Indebtedness.  Immediately upon the receipt by
any Credit Party or any Subsidiary of a Credit Party of cash proceeds from the
issuance or incurrence of any Indebtedness (other than Permitted Indebtedness),
the Borrower shall prepay the Loans in an amount equal to 100% of the proceeds
from such issuance or incurrence upon the receipt by any Credit Party or any
Subsidiary of a Credit Party of the proceeds, net of taxes, underwriting
discounts and commissions and other reasonable, out-of-pocket costs and expenses
associated therewith.  All such prepayments shall be accompanied by all accrued
and unpaid interest on the Loans being prepaid.

(c)

Cash Proceeds of Extraordinary Receipts.  Promptly but in any event within three
(3) Business Days following the receipt by any Credit Party or any Subsidiary of
a Credit Party of any Extraordinary Receipts, the Borrower shall prepay the
Loans in an amount equal to 100% of such Extraordinary Receipts, net of any
reasonable costs, fees and expenses incurred in collecting such Extraordinary
Receipts and a reserve for any Taxes expected to be paid in connection
therewith.  All such prepayments shall be accompanied by all accrued and unpaid
interest on the Loans being prepaid.  

(d)

Mandatory Repayments from Excess Cash Flow.  In addition to any other mandatory
repayments pursuant to this Section 3.02, no later than the Sweep Date for each
Fiscal Year, the Borrower shall make an offer to prepay (an “Offer to Prepay”)
(or, if a Default has occurred and is continuing, the Borrower shall prepay) the
Loans in an amount equal to (i) for Fiscal Year 2006, the product of 5/12
multiplied by the Applicable Cash Flow Percentage of Excess Cash Flow for such
Fiscal Year and (ii) for each subsequent Fiscal Year, the Applicable Cash Flow
Percentage of Excess Cash Flow for such Fiscal Year.  Each Offer to Prepay shall
be in writing and shall be delivered to the Administrative Agent and the Lenders
and shall include or state the following terms of the Offer to Prepay:  (A) a
reference that the Offer to Prepay is made pursuant to this Section 3.02(d),
(B) a calculation of the Excess Cash Flow for such year and the amount of such
offer, and (C) that each Lender that desires to accept such offer must notify
the Administrative Agent (with a copy to the Borrower) in writing by executing
an acceptance set forth in such Offer to Prepay within thirty (30) days of the
date of such Offer to Prepay.  An Offer to Prepay shall be deemed accepted by
each Lender upon acceptance thereof within the time period set forth in
clause (C) above.  Upon acceptance of an Offer to Prepay by a Lender (and in





39

­NY12534:166729.34










 any event within three (3) days thereof) the Borrower shall prepay the Loans
due to such Lender in the amount equal to such Lender’s Pro Rata Share of the
amount set forth in the first sentence of this Section 3.02(d).  

(e)

Application of Proceeds.  Subject to Section 2.05, all prepayments under this
Section 3.02 shall be applied to the remaining installments of the Loans in the
inverse order of maturity thereof until all of the Loans are repaid in full.

SECTION 2.3.

Payments.

(a)

General Provisions.  All payments to be made by a Credit Party shall be made
without set-off, counterclaim or other defense.  Except as otherwise expressly
provided herein, all payments by a Credit Party shall be made to the
Administrative Agent for the ratable account of the relevant Lender or Agent, as
the case may be, at the Administrative Agent’s Payment Office, and shall be made
in and in immediately available funds, no later than 2:00 p.m. (New York City
time), on the dates specified herein, as the case may be, to be reimbursed.  The
Administrative Agent will promptly distribute to the relevant Lender or Agent
its Pro Rata Share or other applicable share as expressly provided herein, of
each such payment in like funds as received.  Any payment received by the
Administrative Agent later than 2:00 p.m. (New York City time) on any Business
Day shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.

(b)

Sharing of Payments.  Except as otherwise provided herein, if any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of any Obligation in excess of its
ratable share of payments on account of similar obligations obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in such similar obligations held by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such other Lender’s ratable share (according to the proportion of
(i) the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender of any interest or other amount paid by the
purchasing Lender in respect of the total amount so recovered).  Each Credit
Party agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 3.03(b) may, to the fullest extent permitted by law,
exercise all of its rights (including the Lender’s right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Credit Party in the amount of such participation.

(c)

Apportionment of Payments.  Subject to the provisions of Section 3.01,
Section 3.02 and this Section 3.03(c), all payments of principal and interest in
respect of outstanding Loans, and all payments of fees and all other payments in
respect of any other Obligation, shall be allocated among the Lenders in
proportion to their respective Pro Rata Shares of such Obligations owing to them
or otherwise as provided herein or, in respect of payments not made on account
of Loans, as designated by the Person making payment at the time when such
payment is made.





40

­NY12534:166729.34













(d)

Payments on Non-Business Days.  Whenever any payment to be made by the Borrower
hereunder or under the Notes is stated to be due on a day which is not a
Business Day, the payment shall instead be due on the next succeeding Business
Day (unless such succeeding Business Day would be in the subsequent calendar
month, in which case such payment shall be made on the immediately preceding
Business Day).

SECTION 2.4.

Taxes.

(a)

Payment of Taxes.  Except as set forth below, any and all payments by a Credit
Party hereunder, under the Notes or under any other Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings imposed by any Governmental
Authority, excluding, in the case of each Agent and each Lender, respectively,
taxes imposed by (i) the United States except United States federal gross income
withholding taxes or (ii) a Governmental Authority as a result of a connection
or former connection (other than merely being a party to any Loan Documents,
participating in the transactions contemplated therein, or enforcing rights
thereunder) between such Agent or Lender and the jurisdiction imposing such tax,
including any connection arising from such Agent or Lender being a citizen,
domiciliary, or resident of such jurisdiction, being organized in such
jurisdiction, or having a permanent establishment or fixed place of business
therein (all such non-excluded taxes, levies, imposts, deductions, charges and
withholdings being hereinafter referred to as “Taxes”).  If a Credit Party shall
be required by law to withhold or deduct any Taxes from or in respect of any sum
payable hereunder, under the Notes or under any other Loan Document to any
Lender or Agent, (x) such sum payable shall be increased by an additional amount
so that after making all required withholdings or deductions (including
withholdings or deductions applicable to additional amounts payable under this
Section 3.04(a)) such Lender or Agent receives an amount equal to the sum it
would have received had no such withholdings or deductions been made, (y) such
Credit Party shall make such withholdings or deductions, and (z) such Credit
Party shall pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with applicable law.  Notwithstanding
the foregoing, a Credit Party shall not be required to pay any such additional
amounts to any Agent or any Lender with respect to any Taxes or Other Taxes to
the extent such Taxes or Other Taxes (i) are attributable to such Agent’s or
Lender’s failure to comply with the requirements of Section 3.04(e) or
Section 3.04(f) or (ii) in the case of a Lender that becomes a Lender pursuant
to Section 14.08, are United States federal withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor was entitled, at the
time of assignment, to receive additional amounts from a Credit Party with
respect to such Tax pursuant to this paragraph or (iii) result from a change
affecting the Lender at a time after the Lender has become a Lender other than a
change in law or regulation or the introduction of any law or regulation or a
change in interpretation or administration of any law.

(b)

Other Taxes.  In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from and which relate directly to the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes or any other Loan Document and all interest and penalties





41

­NY12534:166729.34













 related thereto other than excluded from Taxes pursuant to Section 3.04(a)(i)
and (ii) (hereinafter referred to as “Other Taxes”).

(c)

Indemnification.  The Borrower will indemnify each Lender and each Agent that
has complied with the requirements of Section 3.04(e) or Section 3.04(f), as the
case may be, against, and reimburse each, within twenty (20) days of a receipt
of written demand therefor, for the full amount of all Taxes and Other Taxes
(including any Taxes or Other Taxes imposed by any Governmental Authority on
amounts payable to such Agent or Lender under this Section 3.04(c)) incurred or
paid by such Lender or such Agent (as the case may be), or any Affiliate of such
Lender or Agent on or with respect to any payment by or on account of any
obligation of the Borrower hereunder, and any penalties, interest, and
reasonable out-of-pocket expenses paid to third parties arising therefrom or
with respect thereto.  For the avoidance of doubt, the Borrower shall not be
required to indemnify a Lender or Agent pursuant to this Section 3.04(c) with
respect to any Taxes in respect of which the Borrower would not be required to
pay any additional amount pursuant to Section 3.04(a) if such Taxes were
withheld or deducted by the Borrower.  A certificate as to any amount payable to
any Person under this Section 3.04 submitted by such Person to the Borrower
shall, absent manifest error, be final, conclusive and binding upon all parties
hereto.

(d)

Receipts.  Within thirty (30) days after a request from the Administrative
Agent, each Credit Party will furnish to the Administrative Agent the original
or a certified copy of a receipt, if available, or other reasonably available
documentation reasonably satisfactory to the Administrative Agent evidencing
payment of such Taxes or Other Taxes (including in respect of payments of
additional amounts) required to be paid by such Credit Party pursuant to this
Section 3.04.  The Borrower will furnish to the Administrative Agent upon the
Administrative Agent’s request an Officer’s Certificate stating that all Taxes
and Other Taxes of which it is aware that are due have been paid and that no
additional Taxes or Other Taxes of which it is aware are due.

(e)

Nonresident Certifications.  (1) Each Lender that is not a United States Person
(as defined in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent on or prior to the Closing
Date, or, in the case of a Lender that becomes a Lender pursuant to
Section 14.08 hereof, on or prior to the date on which such Lender becomes a
Lender pursuant to Section 14.08, a true and accurate IRS Form W-8BEN, W-8IMY
(with the necessary attachments), W-8EXP, W-8ECI or any subsequent version
thereof or successors thereto and such other documentation prescribed by
applicable law executed in duplicate by a duly authorized officer of such Lender
to the effect that such Lender is eligible as of such date to receive payments
hereunder and under the Notes free and clear or at a reduced rate of United
States federal withholding tax or, in the case of a Lender that becomes a Lender
pursuant to Section 14.08, that such Lender is subject to United States federal
withholding tax at a rate not in excess of the rate to which the assignor was
subject as a result of a change in law, as described in Section 3.04(e)(ii)(B).
 A Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 3.04(e) that it is not legally able to deliver.





42

­NY12534:166729.34













(ii)

Each Non-U.S. Lender further agrees to deliver to the Borrower and the
Administrative Agent from time to time a true and accurate certificate executed
in duplicate by a duly authorized officer of such Lender before or promptly upon
the occurrence of any event requiring a change in the most recent certificate
previously delivered by it to the Borrower and the Administrative Agent pursuant
to this Section 3.04(e) (including upon the expiration, obsolescence or
invalidity of such form, upon the designation of a new lending office and at
such other times as may be necessary in the determination of the Borrower and
the Administrative Agent (each in the reasonable exercise of its discretion)).
 Each certificate required to be delivered pursuant to this Section 3.04(e)(ii)
shall certify as to one of the following:

(A)

that such Lender can receive payments hereunder and under the Notes free and
clear or at a reduced rate of United States federal withholding tax (in which
case the certificate shall be accompanied by two duly completed copies of IRS
Form W-8BEN, W-8IMY (with the necessary attachments), W-8EXP or W-8ECI, as
applicable (or any successor form));

(B)

that such Lender is no longer capable of receiving payments hereunder or under
the Notes free and clear or at a reduced rate of United States federal
withholding tax by reason of a change in law (including the Code or any
applicable tax treaty) after the later of the Closing Date, or in the case of a
Lender that becomes a Lender pursuant to Section 14.08 hereof, after the date on
which the Lender became a Lender pursuant to Section 14.08; or

(C)

that such Lender is not capable of receiving payments hereunder free and clear
or at a reduced rate of United States federal withholding tax other than by
reason of a change in law (including the Code or applicable tax treaty) after
the later of the Closing Date, or in the case of a Lender that becomes a Lender
pursuant to Section 14.08 hereof, after the date on which the Lender became a
Lender pursuant to Section 14.08.

(b)

Resident Certifications.  Each Lender that is a United States Person (as defined
in Section 7701(a)(30) of the Code) and is not an “exempt recipient” (as such
term is defined in Section 1.6049-4(c)(1)(ii) of the United States Treasury
Regulations) shall deliver to the Borrower and the Administrative Agent on or
prior to the Closing Date, or, in the case of a Lender that becomes a Lender
pursuant to Section 14.08 hereof, on or prior to the date on which such Lender
becomes a Lender pursuant to Section 14.08 hereof, two original copies of IRS
Form W-9 (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation reasonably requested by the Borrower or the
Administrative Agent.

(c)

Refunds and Tax Benefits.  If a Lender or Agent becomes aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which a Credit Party has paid additional amounts pursuant to Section 3.04(a),
it shall make reasonable efforts to timely claim to such Governmental Authority
for such refund at the Borrower’s expense.  If a Lender or Agent





43

­NY12534:166729.34










actually receives a payment of a refund (including pursuant to a claim for
refund made pursuant to the preceding sentence) in respect of any Tax or Other
Tax as to which it has been indemnified by the Borrower or with respect to which
a Credit Party has paid additional amounts pursuant to Section 3.04(a), it shall
within 30 days from the date of such receipt pay over the amount of such refund
to a Credit Party, net of all reasonable out-of-pocket expenses of such Lender
or Agent and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of such Lender or Agent, agrees to repay the amount paid over
to a Credit Party (plus penalties, interest or other reasonable charges) to such
Lender or Agent in the event such Lender or Agent is required to repay such
refund to such Governmental Authority.

ARTICLE I
INTEREST

SECTION 1.1.

Interest on the Loans and Other Obligations.

(a)

Interest on Loans.  The Borrower agrees to pay interest on the unpaid principal
amount of each Loan on each Interest Payment Date from the date of such Loan
until such Loan is repaid in full at a rate equal to the Interest Rate for such
Loan.  The Borrower shall pay accrued interest on the Loans in cash on each
Interest Payment Date.  All computations of interest hereunder shall be made on
the actual number of days elapsed over a year of, with respect to LIBOR Rate
Loans, 360 days or, with respect to Alternate Base Rate Loans only, 365/366
days.

(b)

Default Interest.  So long as any Event of Default under Section 11.01(a) shall
be continuing, the rate of interest applicable to the Loans then outstanding or
due and owing and any other amount bearing interest hereunder shall each be
increased by 2% per annum above the Interest Rate otherwise applicable to the
applicable Loans.

(c)

Maximum Interest.  Notwithstanding anything to the contrary set forth in this
Section 4.01(c), if at any time until payment in full of the Loans, the interest
rate payable on any Loans exceeds the highest rate of interest permissible under
any law which a court of competent jurisdiction shall deem applicable hereto
(the “Highest Lawful Rate”), then in such event and so long as the Highest
Lawful Rate would be so exceeded, the rate of interest payable on such Loans
shall be equal to the Highest Lawful Rate.  Thereafter, the interest rate
payable on such Loans shall be the applicable interest rate pursuant to
paragraphs (a) and (b) above unless and until such rate again exceeds the
Highest Lawful Rate, in which event this paragraph shall again apply.  In no
event shall the total interest received by any Lender for any Loans pursuant to
the terms hereof exceed the amount which it could lawfully have received for
such Loans had the interest due hereunder for such Loans been calculated for the
full term thereof at the Highest Lawful Rate.  Interest on the Highest Lawful
Rate shall be calculated at a daily rate equal to the Highest Lawful Rate
divided by the number of days in the year in which such calculation is made.  In
the event that a court of competent jurisdiction, notwithstanding the provisions
of this Section 4.01(c), shall make a determination that a Lender has received
interest hereunder or under any of the Loan Documents in excess of the Highest
Lawful Rate, such Lender shall, to the extent permitted by Applicable Law,
promptly apply such excess first to any interest due or accrued and not yet paid
under the Loans, then to the outstanding principal of the Loans, then to other
unpaid





44

­NY12534:166729.34










 Obligations and thereafter shall refund any excess to the Borrower or as a
court of competent jurisdiction may otherwise order.

(d)

Conversion or Continuation.  The Borrower shall have the option (1) to convert
all or any part of its outstanding LIBOR Rate Loans to Alternate Base Rate Loans
at the end of the then-current Interest Accrual Period therefor, (2) to convert
Alternate  Base Rate Loans to LIBOR Rate Loans or (3) to change or continue the
LIBOR Period applicable to all or a portion of the Loans; provided, however,
that (i) except as provided in Section 4.04, LIBOR Rate Loans may be converted
into Alternate Base Rate Loans only on the last day of the Interest Period
applicable thereto unless the Borrower agrees to pay all amounts due pursuant to
Section 4.03, (ii) Loans extended as, or converted into, LIBOR Rate Loans shall
be subject to the terms of the definition of “Interest Accrual Period” set forth
in Section 1.01, and (iii) any request for extension or conversion of a LIBOR
Rate Loan that shall fail to specify an Interest Accrual Period shall be deemed
to be a request for an Interest Accrual Period of one month.  Each such
extension or conversion shall be effected by the Borrower by giving a written
notice (or telephone notice promptly confirmed in writing) (a “Notice of
Conversion/Continuation”) to the Administrative Agent prior to 12:00 a.m., New
York City time, on the third LIBOR Business Day prior to the date of the
proposed extension or conversion, substantially in the form of Exhibit B-2
hereto, specifying (A) the date of the proposed extension or conversion, (B) the
Loans to be so extended or converted, (C) the types of Loans into which such
Loans are to be converted, and, if appropriate, (D) the applicable Interest
Accrual Periods with respect thereto.  Each Notice of Conversion/Continuation
shall be irrevocable.  So long as there is no Default or Event of Default, in
the event the Borrower does not request extension or conversion of any LIBOR
Rate Loan in accordance with this Section, or any such conversion or extension
is not required by this Section, then such LIBOR Rate Loan shall be continued as
a LIBOR Rate Loan (with an Interest Accrual Period of one month) at the end of
each Interest Accrual Period applicable thereto, until the Borrower selects an
alternate Interest Accrual Period or converts such Loans to Alternate Base Rate
Loans.  In the event any LIBOR Rate Loans are not permitted to be converted into
another LIBOR Rate Loan hereunder, such LIBOR Rate Loans shall automatically be
converted to Alternate Base Rate Loans at the end of the applicable Interest
Accrual Period with respect thereto.  The Administrative Agent shall give each
Lender notice as promptly as practicable of any such proposed extension or
conversion affecting any Loan.  Promptly after receipt of a Notice of
Conversion/Continuation under this Section 4.01(d), the Administrative Agent
shall notify each Lender by telex or telecopy, or other similar form of
transmission, of the proposed conversion/continuation.  Any Notice of
Conversion/Continuation for conversion to, or continuation of, a Loan shall be
irrevocable, and the Borrower shall be bound to convert or continue in
accordance therewith.

SECTION 1.2.

[Intentionally Omitted.]  

SECTION 1.3.

Break Funding Payments.  In the event of the payment of any principal of any
LIBOR Rate Loan other than on the last day of the Interest Accrual Period
applicable thereto (including as a result of an Event of Default), or the
failure to borrow or prepay any Loan on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each applicable Lender for the loss, cost and expense (excluding in
any event any Applicable Margin or other lost profit) attributable to such
event.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to





45

­NY12534:166729.34










receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 1.4.

Change in Law; Illegality.

(a)

If the adoption or implementation of, or any change in (or the interpretation,
administration or application of) any Applicable Law shall, in each case after
the date hereof, (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the LIBOR Rate) or (ii) impose on any Lender or the
London interbank market any other condition affecting this Agreement or LIBOR
Rate Loans made by such Lender; the result of any of the foregoing shall be to
increase the cost to such Lender of maintaining any LIBOR Rate Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred to the extent that such Lender reasonably determines
that such increase in cost be allocable to the existence of such Lender’s LIBOR
Rate Loans.

(b)

If any Lender reasonably determines that the introduction of or any change in
any Applicable Law regarding capital requirements, in each case after the date
hereof, has or would have the effect of reducing the rate of return on such
Lender’s capital as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender could have achieved but for such
change in the Applicable Law (taking into consideration such Lender’s policies
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for any such reduction suffered to the extent that such Lender reasonably
determines that such additional amounts are allocable to the existence of such
Lender’s Loans.

(c)

A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender as specified in paragraph (a) or (b)
of this Section 4.04 shall be delivered to the Borrower and shall be binding and
conclusive for all purposes, so long as it reflects the basis for the
calculation of the amounts set forth therein and does not contain any manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.  Notwithstanding the
foregoing, (i) the applicable Lender shall take such actions (including changing
the office of location of the funding of the Loans) that the Borrower may
reasonably request in order to reduce the amounts payable under Sections 4.04(a)
or (b), provided that the Borrower shall reimburse such Lender for any costs
incurred by such Lender in doing so to the extent that such Lender reasonably
determines that such costs are allocable to the Borrower with respect to the
existent of such Lender’s Loans or commitment to lend hereunder and provided
further that such Lender shall only be required to take such actions if it
determines in good faith that such actions would not be disadvantageous to it,
and (ii) the Borrower shall not be required to compensate a Lender under
Sections 4.04(a) and (b) for any costs or additional amounts arising more than
180 days prior to the date that such Lender notifies the Borrower of the event
giving rise to such costs and amounts of such Lender’s intention to claim
compensation therefor and, if the event giving rise to such





46

­NY12534:166729.34










 increased costs and amounts is retroactive, then the 180-day period referred to
in this clause (ii) shall be extended to include the period of retroactive
effect therefor.

(d)

Notwithstanding anything to the contrary contained herein, if the adoption or
implementation of, or any change in, any Applicable Law shall make it unlawful,
or any central bank or other Governmental Authority shall assert that it is
unlawful, for any Lender to agree to make or to continue to fund or maintain any
LIBOR Rate Loan, then, unless that Lender is able to make or to continue to fund
or to maintain such  LIBOR Rate Loan at another branch or office of that Lender
without, in that Lender’s opinion, adversely affecting it or its LIBOR Rate
Loans or the income obtained therefrom, on notice thereof and demand therefor by
such Lender to the Borrower through the Administrative Agent, (i) the obligation
of such Lender to make, to continue to fund or maintain LIBOR Rate Loans shall
terminate and (ii) the Borrower shall forthwith prepay in full, without any
premium or penalty, all outstanding LIBOR Rate Loans owing by the Borrower to
such Lender, together with interest accrued thereon and any amounts due pursuant
to Section 4.03.

SECTION 1.5.

Fees.  The Borrower agrees to pay to each Agent such fees as are set forth in
the Fee Letter in accordance with the terms thereof.

ARTICLE II
CONDITIONS TO LOANS

SECTION 2.1.

Conditions Precedent to the Loans.  The obligation of each Lender to make the
Loans requested to be made by it on the Closing Date, shall be subject to the
satisfaction, or waiver by the Administrative Agent, of all of the following
conditions precedent:

(a)

Authority.  The Administrative Agent shall have received certified copies of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the authorization for the execution, delivery
and performance of each Loan Document by a Credit Party and for the consummation
of the transactions contemplated thereby.  All certificates shall state that the
resolutions or other information referred to in such certificates have not been
amended, modified, revoked or rescinded as of the Closing Date.

(b)

Loan Documents.  The Administrative Agent shall have received, on the Closing
Date, counterparts of each of the following documents duly executed and
delivered by each party thereto, and in full force and effect and reasonably
satisfactory to the Administrative Agent:

(i)

this Agreement;

(ii)

the Notes, if any;

(iii)

the Security Documents;

(iv)

such corporate resolutions, certificates and other documents as the
Administrative Agent reasonably requests; and





47

­NY12534:166729.34













(v)

each other Loan Document, in each case duly executed and delivered by the
parties thereto and dated no later than the Closing Date, except for those Loan
Documents that are dated prior to the Closing Date and have been delivered prior
to the Closing Date to the Agents by the Credit Parties.

(c)

Capital Stock; Perfection of Liens.  All of the Capital Stock of the Borrower
shall be owned by the Parent, and all Capital Stock of the Borrower’s
Subsidiaries shall be owned by the Borrower as described on Schedule 6.01(e), in
each case free and clear of any Lien.  The Collateral Agent, on behalf of the
Secured Creditors, shall have a perfected first priority lien and security
interest in the Collateral subject to any Permitted Encumbrances; all filings,
recordations and searches necessary or desirable in connection with such liens
and security interests shall have been duly made or arranged for; and all filing
and recording fees and taxes shall have been duly paid.

(d)

No Material Adverse Effect.  There shall not have occurred any event,
circumstance, change or condition since December 31, 2005, which could
reasonably be expected to have a Material Adverse Effect.

(e)

Litigation.  Except as set forth in Schedule 6.01(f), there shall exist no
action, suit, claim, investigation, arbitration, litigation or proceeding or any
judgments, decrees, injunctions, rules or orders of any governmental or
regulatory agency or authority pending or, to the knowledge of the Credit
Parties, threatened against or affecting any Credit Party or its property or
assets, except for any of the foregoing that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(f)

Consents, Etc.  Each Credit Party shall have received all material consents and
authorizations required pursuant to any Material Contract with any other Person
and shall have obtained all material Permits of, or approvals from, and effected
all notices to and filings with, any Governmental Authority or SRO as may be
necessary to allow such Credit Party lawfully (A) to execute, deliver and
perform, in all material respects, their respective obligations under the Loan
Documents to which each of them is, or shall be, a party and each other
agreement or instrument to be executed and delivered by each of them pursuant
thereto or in connection therewith, (B) consummate the transactions contemplated
hereunder and under the other Loan Documents and (C) create and perfect the
Liens on the Collateral to be owned by each of them to the extent, in the manner
and for the purpose contemplated by the Loan Documents.  Each Credit Party shall
have received all shareholder, Governmental and material third-party consents
and approvals necessary in connection with the transactions contemplated by the
Loan Documents, and any applicable waiting period shall have expired without any
action being taken by any Governmental Authority or SRO that could restrain,
prevent or impose any material adverse conditions on such Credit Party or such
transactions or that could seek to restrain or threaten any of the foregoing,
and no law or regulation shall be applicable which in the reasonable judgment of
the Administrative Agent could have such effect.  The Credit Parties shall have
received the approval of the NYSE to the grant of a security interest in the
Pledged Equity Interests and the Pledged Debt of any Broker-Dealer Subsidiary
and, as applicable, to each of the other transactions contemplated herein.





48

­NY12534:166729.34













(g)

Solvency.  Immediately prior to the incurrence of the Loans on the Closing Date,
and after giving effect to such Loans, and use of the proceeds of the Loans, the
Credit Parties, taken as a whole, shall be Solvent and the Administrative Agent
shall have received a solvency certificate from the chief financial officer of
the Borrower, on behalf of the Credit Parties (and not in such officer’s
individual capacity), dated the Closing Date, in a form reasonably satisfactory
to the Administrative Agent.

(h)

Insurance.  The Administrative Agent shall have received evidence that all
insurance policies required to be maintained pursuant to Section 7.05, including
any insurance policies with respect to the properties of each Credit Party
forming part of the Collateral, are in full force and effect.

(i)

Opinions of Borrower’s Counsel.  The Lenders shall have received (i) the opinion
of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Borrower and
the Guarantors (other than the Parent), in substantially the form of Exhibit
E-1, (ii) the opinion of Borden Ladner Gervais LLP, special counsel to the
Parent, in substantially the form of Exhibit E-2 and (iii) the opinion of
 Dennis McNamara, General Counsel of the Borrower, in substantially the form of
Exhibit E-3.

(j)

Fees and Expenses Paid.  There shall have been paid to the Administrative Agent,
the account of the Collateral Agent and the respective accounts of the Lenders,
all fees and, to the extent documented, expenses (including the reasonable legal
fees of a single counsel to the Collateral Agent and the Administrative Agent
and any local counsel to the Administrative Agent or the Collateral Agent) due
and payable on or before the Closing Date.

(k)

Collateral Information.  The Administrative Agent shall have received complete
and accurate information from each Credit Party with respect to the name and the
location of the principal place of business and chief executive office for such
Credit Party;

(l)

Pledged Equity Interests.  The Collateral Agent shall have received, on the
Closing Date, all of the certificated Pledged Equity Interests then owned by
each of the Credit Parties, together with (i) executed and undated transfer
powers in the case of certificated Pledged Equity Interests and (ii) all other
items required to be delivered pursuant to the Security Agreement.

(m)

Good Standing Certificates.  The Administrative Agent shall have received, on
the Closing Date, governmental certificates, dated the most recent practicable
date prior to the Closing Date, showing that each Credit Party is organized and
in good standing in the jurisdiction of its organization, and is qualified as a
foreign corporation and in good standing in all other jurisdictions in which it
is qualified to transact business except where the failure to so qualify could
not reasonably be expected to have Material Adverse Effect.

(n)

Organizational Documents.  The Administrative Agent shall have received, on the
Closing Date, a copy of the certificate of incorporation or certificate of
formation, as applicable, and all amendments thereto of each Credit Party,
certified as of a recent date by the appropriate government official of the
jurisdiction of its organization, and copies of each Credit





49

­NY12534:166729.34










Party’s by-laws or limited liability company agreement, as applicable, certified
by the Secretary, Assistant Secretary or managing member, as applicable, of such
Credit Party as true and correct as of the Closing Date.

(o)

Financial Statements.  The Administrative Agent shall have received the 2005
Financial Statements, all financial statements and projections described in
Section 6.01(g)(ii) and Section 7.01(c), in form and substance reasonably
satisfactory to the Administrative Agent.

(p)

Certificates.  (2) The Administrative Agent shall have received, on the Closing
Date, certificates of the Secretary, Assistant Secretary or managing member of
each Credit Party, dated the Closing Date, as to the incumbency and signatures
of its officers executing this Agreement and each other Loan Document to which
such Credit Party is a party and any other certificate or other document to be
delivered pursuant hereto or thereto, together with evidence of the incumbency
of such Secretary, Assistant Secretary or managing member.

(iii)

The Administrative Agent shall have received, on the Closing Date, the
certificate of a Senior Officer of each Credit Party, dated the Closing Date,
stating that to the knowledge of such officer and on behalf of such Credit Party
(not in such officer’s individual capacity) all of the representations and
warranties of such Credit Party contained herein or in any of the other Loan
Documents are true and correct in all material respects on and as of the Closing
Date as if made on such date, that no breach of any covenant contained in
Articles VIII, IX or X has occurred or would result from the Closing hereunder
and that all of the conditions set forth in this Section 5.01(p)(ii) have been
satisfied on such date (or shall, to the extent permitted therein, be satisfied
substantially simultaneously with the incurrence of Loans on the Closing Date).

(b)

Representations and Warranties.  As of such date, both before and after giving
effect to the Loans to be made on such date, as the case may be, all of the
representations and warranties of any Credit Party contained in Article VI and
in the other Loan Documents shall be true and correct in all material respects
(except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).

(c)

No Defaults.  As of such date, no Event of Default or Default shall have
occurred and be continuing or would result from the execution and delivery of,
or the performance under, the Loan Documents, or making the requested Loan or
the application of the proceeds therefrom.

ARTICLE I
REPRESENTATIONS AND WARRANTIES

SECTION 1.1.

Representations and Warranties.  In order to induce the Lenders to enter into
this Agreement and to make the Loans, each Credit Party hereby represents and
warrants as follows:

(a)

Organization, Good Standing, Etc.  Each Credit Party (i) is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to conduct its





50

­NY12534:166729.34










business as now conducted and as presently contemplated, to make the borrowings
hereunder (in the case of the Borrower), to execute and deliver each Loan
Document to which it is a party, and to consummate the transactions contemplated
thereby, and (iii) except where failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
is duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary for its business
as currently conducted.

(b)

Authorization, Etc.  The execution, delivery and performance by each Credit
Party of each Loan Document to which it is or will be a party and the
transactions contemplated thereunder, (i) have been or, with respect to such
Credit Parties formed or acquired hereafter, will be, duly authorized by all
necessary corporate, limited liability company or partnership action, as
applicable, (ii) do not and will not contravene its Governing Documents,
(iii) do not and will not violate any Requirements of Law or any Material
Contract of such Credit Party binding on or otherwise affecting it, any of its
Subsidiaries or any of its properties or its Subsidiaries’ properties except
where failure to do so, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, and (iv) do not and will not
result in or require the creation of any Lien (other than Permitted Encumbrances
or pursuant to any Loan Document) upon or with respect to any of its properties
or its Subsidiaries’ properties.  Each Credit Party has the requisite corporate,
limited liability company or partnership power and authority, as applicable, to
execute, deliver and perform each of the Loan Documents to which it is a party.

(c)

Governmental Approvals.  No authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority that has not been obtained
is required in connection with the due execution, delivery and performance by
each Credit Party of each Loan Document to which it is a party.

(d)

Enforceability of Loan Documents.  Each of the Loan Documents to which a Credit
Party is a party has been duly executed and delivered by such Credit Party and
constitutes the legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws, or by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e)

Subsidiaries.  Schedule 6.01(e) is a complete and correct description of the
name, jurisdiction of organization and ownership of the outstanding Capital
Stock of each Subsidiary of the Borrower in existence on the date hereof.  All
of the issued and outstanding shares or units of Capital Stock of such
Subsidiaries have been validly issued and are fully paid and nonassessable, and
the holders thereof are not entitled to any preemptive, first refusal or other
similar rights.  Except as indicated on such Schedule, all such Capital Stock is
owned by the Borrower or one or more of its Wholly-Owned Subsidiaries.

(f)

Litigation.  Except as set forth in Schedule 6.01(f), there is no pending or, to
the knowledge of such Credit Party, threatened action, suit or proceeding
affecting any Credit Party, its Subsidiaries or any of their respective
properties or assets before any court or other Governmental Authority or any
arbitrator that, individually or in the aggregate, (i) could





51

­NY12534:166729.34










reasonably be expected to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the Loans evidenced hereby and by the other Loan Documents.

(g)

Financial Condition; Material Adverse Effect.

(i)

The 2005 Financial Statements, copies of which have been delivered to the
Administrative Agent, and any financial statements delivered pursuant to Section
7.01, fairly present, in all material respects, the consolidated financial
condition of the Parent as at the respective dates thereof and the consolidated
results of operations of the Parent and the Borrower and its Subsidiaries for
the fiscal periods ended on such respective dates, all in accordance with GAAP
(subject to normal year-end adjustments and absence of footnotes in the case of
any quarterly statement).

(ii)

The Borrower has heretofore furnished to the Administrative Agent under this
Agreement (A) projected balance sheets, income statements and statements of cash
flows of the Parent, for the period from January 1, 2006 through
December 31, 2006, and (B) projected annual balance sheets, income statements
and statements of cash flows of the Parent for each subsequent Fiscal Year
ending on or prior to December 31, 2011.  Such projections are based upon
assumptions that are reasonably believed by the Parent to have been reasonable
at the time made (it being understood that any such forecasts or projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Credit Parties’ control, that no assurance can be given that any such
forecasts or projections will be realized and that actual results may differ
from any such forecasts or projections and such differences may be material) and
have been prepared in good faith by the Parent.

(iii)

Since December 31, 2005, no event or development has occurred and is continuing
that has had or could reasonably be expected to have a Material Adverse Effect.

(h)

Compliance with Law, Etc.  No Credit Party or any Subsidiary of any Credit Party
is in violation of its Governing Documents, any Requirements of Law, any
judgment or order of any Governmental Authority applicable to it or any of its
property or assets, or any material term of any Material Contract binding on it
or any of its properties except for any such violations which, individually or
in the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect.

(i)

ERISA.  Neither the Borrower nor any ERISA Affiliate has (i) any “accumulated
funding deficiency” (within the meaning of Section 412 of the Code and Section
302 of ERISA), whether or not waived, with respect to any Benefit Plan,
(ii) failed to make any contribution or payment to any Benefit Plan which has
resulted, or could reasonably be expected to result, in the imposition of a Lien
or the posting of a bond or other security under Section 302(f) of ERISA or
Section 401(a)(29) of the Code, (iii) incurred, or is reasonably likely to
incur, any material liability under Title IV of ERISA (other than a liability to
the PBGC for premiums under Section 4007 of ERISA) or (iv) violated any
provision of ERISA that individually or in the aggregate can reasonably by
expected to result in a material liability to the Borrower and its





52

­NY12534:166729.34










Subsidiaries taken as a whole.  Neither the Borrower nor any ERISA Affiliate is
obligated to contribute to a Multiemployer Plan.

(j)

Taxes, Etc.  All Federal, state, provincial and material local tax returns and
other material reports required by Applicable Law to be filed by any Credit
Party or any Subsidiary of a Credit Party have been filed, or extensions have
been obtained, except to the extent subject to a Permitted Protest, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon such Credit Party and any Subsidiary of a
Credit Party and upon its properties, assets, income, businesses and franchises
that are due and payable have been paid when due and payable; provided, however,
that such taxes, assessments or governmental charges referred to above need not
be paid to the extent such taxes, assessments or governmental charges are being
contested pursuant to a Permitted Protest or, in the aggregate, do not exceed
$250,000 at any time.

(k)

Margin Regulations.  No proceeds of any Loan will be used for any purpose that
violates, or which is inconsistent with, the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System of the United States, as
in effect from time to time.

(l)

Permits, Etc.  Such Credit Party and any Subsidiary of a Credit Party has, and
is in compliance with, all material permits, licenses, authorizations,
approvals, entitlements and accreditations (collectively, the “Permits”)
required for such Person lawfully to own, lease, manage or operate each business
currently owned, leased, managed or operated by such Person, except where the
failure to have or to so comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No condition exists
or event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any Permit, and there is no claim that any thereof is not in
full force and effect, except, in each case, with respect to any Permits the
loss of which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(m)

Properties.  Such Credit Party and any Subsidiary of a Credit Party has good and
marketable title to, or valid leasehold interests (in the case of leasehold
interests in real or personal property) in, all property and assets (other than
intellectual property) material to its business, free and clear of all Liens
except Permitted Encumbrances.  Such properties are in good working order and
condition, ordinary wear and tear excepted, except to the extent that the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Such Credit Party owns no real
property other than the properties listed on Schedule 6.01(m).

(n)

Real Estate.  As of the Closing Date, Schedule 6.01(n) contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment.  Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and no Credit
Party has any knowledge of any





53

­NY12534:166729.34










default that has occurred and is continuing thereunder, and each such agreement
constitutes the legally valid and binding obligation of each applicable Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.

(o)

Full Disclosure.  None of the reports, financial statements, certificates or
other written information furnished by or on behalf of a Credit Party to the
Administrative Agent or the Collateral Agent under this Agreement or any other
Loan Document in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, taken
as a whole, in the light of the circumstances under which it was made, not
materially misleading; provided that to the extent any such reports, financial
statements, certificates or other written information therein was based upon or
constitutes a forecast or projection, such Credit Party represents only that the
relevant Credit Party acted in good faith and utilized assumptions believed by
it to be reasonable at the time made (it being understood that any such
forecasts or projections are subject to significant uncertainties and
contingencies, many of which are beyond the Credit Parties’ control, that no
assurance can be given that any such forecasts or projections will be realized
and that actual results may differ from any such forecasts or projections and
such differences may be material).  As of the Closing Date, there are no
contingent liabilities or obligations that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(p)

Environmental Matters.  Except as set forth on Schedule 6.01(p) and except for
such events that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (i) the operations of each Credit
Party and any Subsidiary of a Credit Party have at all times been in compliance
with applicable Environmental Laws, (ii) there has been no Release on, in, at,
to, from or under any of the properties currently or formerly owned or operated
by any Credit Party or any Subsidiary of a Credit Party or a predecessor in
interest that could reasonably be expected to result in any Environmental
Liabilities and Costs to any Credit Party or any Subsidiary of a Credit Party,
(iii) no Environmental Action has been asserted against any Credit Party or any
Subsidiary of a Credit Party or any predecessor in interest which is unresolved,
nor are there any threatened or pending Environmental Action against a Credit
Party or any Subsidiary of a Credit Party or any predecessor in interest,
(iv) no Environmental Action has been asserted against any facilities that may
have received Hazardous Materials generated by a Credit Party or any Subsidiary
of a Credit Party or any predecessor in interest, (v) none of the Credit Parties
or any Subsidiary of a Credit Party is subject to any order, decree, injunction
or other arrangement with any Governmental Authority or any indemnity or other
agreement with any third party relating to any Environmental Law; (vi) there are
no other circumstances or conditions involving any Credit Party or any
Subsidiary of a Credit Party that could reasonably be expected to result in any
Environmental Actions or Environmental Liabilities and Costs including any
restriction on the ownership, use, or transfer of any property in connection
with any Environmental Law; and (vii) the Credit Parties and any Subsidiary of a
Credit Party have delivered to the Administrative Agent copies of all
environmental reports, studies, assessments, sampling data and other
environmental information in its possession relating to the Credit Parties and
any Subsidiary of a Credit Party and their current and former properties and
operations.





54

­NY12534:166729.34













(q)

Insurance.  Each Credit Party and any Subsidiary of a Credit Party keeps its
property adequately insured and maintains (i) insurance to such extent and
against such risks, including fire, as is customary with companies in the same
or similar businesses, (ii) workmen’s compensation insurance in the amount
required by applicable law, (iii) public liability insurance, which shall
include product liability insurance, but only to the extent and in the amount
customary with companies in the same or similar business against claims for
personal injury or death on properties owned, occupied or controlled by it and
(iv) such other insurance as may be required by law (including against larceny,
embezzlement or other criminal misappropriation).  Schedule 6.01(q) sets forth a
list of all insurance maintained by such Credit Party or any Subsidiary of a
Credit Party on the Closing Date.

(r)

Solvency.  Each Credit Party and any Subsidiary of a Credit Party, taken as a
whole, is and, after giving effect to each of the transactions contemplated by
the Loan Documents, each of the Credit Parties or any Subsidiary of a Credit
Party, taken as a whole, will be, Solvent.

(s)

Location of Bank Accounts.  Schedule 6.01(s) sets forth a complete and accurate
list as of the Closing Date of all Deposit Accounts and Securities Accounts of
the Credit Parties, together with a description thereof (i.e., the bank or
broker dealer at which such Deposit Account or Securities Account is maintained
and the account number and the purpose thereof).

(t)

Intellectual Property.  Schedule 6.01(t) sets forth a true and complete list of
all Registered Intellectual Property owned by the Credit Parties and their
Subsidiaries, indicating for each registered item the registration or
application number and the applicable filing jurisdiction.  The Credit Parties
exclusively own (beneficially and of record, where applicable) all right, title
and interest in and to all material Registered Intellectual Property set forth
on Schedule 6.01(t) free and clear of all Liens other than Permitted
Encumbrances, exclusive licenses and non-exclusive licenses granted in the
ordinary course of business.  Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Registered Intellectual Property set forth on Schedule 6.01(t) is not subject to
any outstanding order, judgment or decree adversely affecting the Credit
Parties’ use thereof or their rights thereto and, is valid, subsisting and, to
the knowledge of the Credit Parties, enforceable; (ii) to the knowledge of the
Credit Parties, the conduct of the Credit Parties does not infringe or otherwise
violate the Intellectual Property rights of any third party in any material
respect; (iii) the Credit Parties have sufficient rights to use all material
Intellectual Property used in their business as presently conducted; and (iv)
there is no litigation, opposition, cancellation, proceeding, objection or claim
pending, or, to the knowledge of the Credit Parties, asserted or threatened
against the Credit Parties concerning the ownership, validity, registerability,
enforceability, infringement or use of, or licensed right to use, any material
Intellectual Property.

(u)

Material Contracts.  Set forth in on Schedule 6.01(u) is a complete and accurate
list as of the Closing Date of all Material Contracts to which any Credit Party
or any Subsidiary of a Credit Party is a party showing the parties and subject
matter thereof and amendments and modifications thereto.





55

­NY12534:166729.34













(v)

Holding Company and Investment Company Acts.  None of the Credit Parties is, or
is controlled by, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(w)

Employee and Labor Matters.  As of the Closing Date there is (i) no unfair labor
practice complaint pending or, to the best of any Credit Party’s or any
Subsidiary of a Credit Party’s knowledge, threatened against any Credit Party or
any Subsidiary of a Credit Party before any Governmental Authority and no
grievance or arbitration proceeding pending or, to the best of such Credit
Party’s or any Subsidiary of such Credit Party’s knowledge, threatened against
any Credit Party or any Subsidiary of a Credit Party which arises out of or
under any collective bargaining agreement, and (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or, to the best of
such Credit Party’s or any Subsidiary of a Credit Party’s knowledge, threatened
against any Credit Party or any Subsidiary of a Credit Party that, in the case
of (i) or (ii) could reasonably be expected to have a Material Adverse Effect.

(x)

Security Interests.  Each Security Document creates in favor of the Collateral
Agent a legal, valid and enforceable security interest in the Collateral
purported to be secured thereby.  Upon the filing of the UCC-1 financing
statements and the recording of the Collateral Assignments for security referred
to in the Security Agreements in the United States Patent and Trademark Office
and the United States Copyright Office, such security interests in and Liens on
the Collateral granted thereby shall be perfected security interests, in each
case to the extent a Lien thereon can be perfected by filing pursuant to the UCC
or by the recording of such Collateral Assignments in the United States Patent
and Trademark Office or the United States Copyright Office, and no further
recordings or filings are or will be required in connection with the creation,
perfection or enforcement of such security interests and Liens, other than
(i) the filing of continuation statements or financing change statements in
accordance with Applicable Law, (ii) the recording of the Collateral Assignments
for security pursuant to the Security Agreement in the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, with
respect to after-acquired United States patent and trademark applications and
registrations and United States copyrights and additional filings and/or other
actions as may be required to perfect the Collateral Agent’s lien in Registered
Intellectual Property under the laws of a jurisdiction outside the United States
and (iii) additional filings if a relevant Credit Party changes its name,
identity or organizational structure or the jurisdiction in which each relevant
Credit Party is organized.

(y)

Foreign Assets Control Regulations, Etc.  Neither the execution and delivery of,
nor the borrowing under any Loan Document, nor the use of proceeds from any Loan
will violate (i) the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, (ii) the Patriot Act or (iii) Executive Order
No. 13,224, 66 Fed. Reg. 49,079 (2001), issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism).  Without limiting
the foregoing, none of the Credit Parties is or will become a “blocked person”
as described in Section 1 of such





56

­NY12534:166729.34










Executive Order or engages or will engage in any dealings or transactions with,
or is otherwise associated with, any such blocked person.

ARTICLE II
REPORTING COVENANTS

Each Credit Party covenants and agrees that, from and after the date hereof
(except as otherwise provided herein, or unless the Required Lenders have given
their prior written consent) until all amounts owing hereunder or under any
Security Document or in connection herewith or therewith have been paid in full,
that:

SECTION 2.1.

Financial Statements.  Each Credit Party (i) shall keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which true and
correct entries shall be made of all material financial transactions and the
assets and business of the Borrower and each such Subsidiary and (ii) shall
maintain a system of accounting established and administered in accordance with
sound business practices to permit preparation of consolidated financial
statements in conformity with GAAP, and each of the financial statements
described below shall be prepared from such system and records.  The Borrower
shall deliver or cause to be delivered to the Administrative Agent:

(a)

Monthly Reports.  Within thirty (30) days after the end of each Fiscal Month,
the Borrower shall deliver to the Administrative Agent the following information
from its Financial and Operational Combined Uniform Single Report (the “FOCUS
Report”) on Form X-17A-5 filed with the SEC pursuant to Rule 15c3-1 of the SEC
under the Securities Exchange Act for such month:  (i) Minimum Net Capital (line
3760 on the FOCUS Report), (ii) Excess Net Capital (line 3910 on the FOCUS
Report) and (iii) Monthly Profitability (line 4211 on the FOCUS Report).

(b)

Quarterly Reports.  As soon as available, but in any event within forty-five
(45) days after the end of each Fiscal Quarter in each Fiscal Year (excluding
the last Fiscal Quarter of each Fiscal Year), (i) the quarterly report of Parent
filed with the Securities and Exchange Commission pursuant to Section 13 or
15(d) of the Securities Exchange Act, including the unaudited consolidated
balance sheets of the Parent and its Subsidiaries as at the end of such period,
the related unaudited consolidated statements of income and cash flow of the
Parent and its Subsidiaries and the related unaudited consolidated statements of
income for such Fiscal Quarter, (ii) a certificate of a Responsible Officer of
the Parent stating that such unaudited financial information fairly presents, in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the dates indicated and the results of its operations and
cash flow for the Fiscal Quarters indicated, such consolidated balance sheets
and consolidated statements of income and cash flow in accordance with GAAP,
subject to normal year-end adjustments and the absence of footnotes and (iii) a
copy of the quarterly updated litigation report for such Fiscal Quarter.

(c)

Annual Reports and Insurance Information.  As soon as available, but in any
event within one hundred twenty (120) days after the end of each Fiscal Year,
(i) the annual report of Parent filed with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act,
including the audited consolidated balance sheets of the





57

­NY12534:166729.34










(d)

Parent and its Subsidiaries as of the end of such Fiscal Year, the related
audited consolidated statements of income, stockholders’ equity and cash flow of
the Parent and its Subsidiaries and the related unaudited consolidated
statements of income of the Parent and its Subsidiaries for such Fiscal Year,
(ii) a report on such financial statements of PricewaterhouseCoopers LLP or
other independent public accountants of nationally recognized standing or other
independent certified public accountants reasonably acceptable to the
Administrative Agent, which report shall be unqualified in all material respects
and (iii) an updated list of all insurance maintained by the Credit Parties and
their Subsidiaries as of the end of such Fiscal Year.

(e)

Officer’s Certificate; Etc.  Together with each delivery of any financial
statement pursuant to subsections (b) and (c) of this Section 7.01, (i) an
Officer’s Certificate substantially in the form of Exhibit F attached hereto and
made a part hereof, stating that a Responsible Officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and consolidated financial condition of the Parent and its Subsidiaries during
the accounting period covered by such financial statements, that such review has
not disclosed the existence during or at the end of such accounting period, and
that such officer does not have knowledge of the existence as at the date of
such Officer’s Certificate, of any condition or event which constitutes an Event
of Default or a continuing Default, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Parent and its Subsidiaries have taken, are taking and propose to take with
respect thereto (the “Officer’s Certificate”) and (ii) a certificate
substantially in the form of Exhibit G attached hereto and made a part hereof
(the “Compliance Certificate”), signed by the Parent’s chief financial officer
or controller, setting forth calculations (with such specificity as the
Administrative Agent may reasonably request) for the period then ended which
demonstrate compliance, when applicable, with the provisions of Article IX and
Article X during such period.

(f)

Budgets; Business Plans; Financial Projections.  As soon as practicable and in
any event not later than 90 days after the beginning of each Fiscal Year of the
Parent or financial forecast, prepared in accordance with the Parent’s normal
accounting procedures applied on a consistent basis, for the two succeeding
Fiscal Years prior to the Maturity Date, including (A) a forecasted consolidated
balance sheet, and the related consolidated and statements of income and cash
flows of the Parent and its Subsidiaries for and as of the end of such Fiscal
Year and (B) the amount of forecasted Capital Expenditures for such Fiscal Year.

SECTION 2.2.

Other Financial Information.  Each Credit Party shall deliver to each Agent any
Credit Party’s such other information, with respect to (i) the Collateral or
(ii) any Credit Party’s business, financial condition, results of operations,
properties, projections, business or business prospects as such Agent may, from
time to time, reasonably request.  Each of the Credit Parties hereby authorizes
each Agent and its representatives to communicate directly with the accountants
so long as a Responsible Officer of such Credit Party participates in such
communication and authorizes the accountants to disclose to each Agent, each
Lender and their respective representatives any and all financial statements and
other financial information, including copies of any final management letter,
that such accountants may have with respect to the Collateral or such Credit
Party’s financial condition, results of operations, properties,





58

­NY12534:166729.34










 projections, business and business prospects.  The Agents and such
representatives shall treat any non-public information so obtained as
confidential.

SECTION 2.3.

Defaults, Events of Default.  Promptly upon any Responsible Officer obtaining
knowledge (i) of any condition or event which constitutes an Event of Default or
Default, the Borrower shall deliver to the Administrative Agent an Officer’s
Certificate specifying (A) the nature and period of existence of any such
claimed default, Event of Default, Default, condition or event, (B) the notice
given or action taken by such Person in connection therewith and (C) what action
such Credit Party has taken, is and proposes to take with respect thereto.

SECTION 2.4.

Lawsuits.  (i) Promptly upon any Responsible Officer obtaining knowledge of the
institution of, or written threat of, (A) any action, suit, proceeding or
arbitration against or affecting such Credit Party or any asset of such Credit
Party not previously disclosed pursuant to Schedule 6.01(f), which action, suit,
proceeding or arbitration could reasonably be expected to have a Material
Adverse Effect, (B) any investigation or proceeding before or by any
Governmental Authority, the effect of which could reasonably be expected to
materially limit, prohibit or restrict the manner in which such Credit Party
currently conducts its business, (C) any Forfeiture Proceeding which could
reasonably be expected to have a Material Adverse Effect, or (D) any material
Condemnation or Condemnation proceeding, such Credit Party shall give written
notice thereof to the Administrative Agent and provide such other information
reasonably requested by the Administrative Agent as may be reasonably available
to enable the Administrative Agent to evaluate such matters except, in each
case, where the same is fully covered by insurance (other than applicable
deductible), and (ii) in addition to the requirements set forth in clause (i) of
this Section 7.04, such Credit Party upon request of the Administrative Agent,
shall promptly give written notice of the status of any action, suit,
proceeding, governmental investigation or arbitration covered by a report
delivered pursuant to clause (i) above and provide such other information as may
be reasonably requested by the Administrative Agent and reasonably available to
such Credit Party to enable the Administrative Agent to evaluate such matters.

SECTION 2.5.

Insurance.  As soon as practicable and in any event within ten (10) Business
Days of any cancellation without replacement thereof of any material insurance
coverage set forth on the most recent schedule delivered pursuant to
Section 6.01(q) or Section 7.01(c), as applicable, the Borrower shall deliver to
the Administrative Agent notice of such cancellation.

SECTION 2.6.

Environmental Notices.  The Borrower shall, and shall cause the relevant Credit
Party to, notify the Administrative Agent, in writing, promptly, and in any
event within ten (10) Business Days after such Credit Party’s learning thereof,
of any:  (i) notice or claim to the effect that such Credit Party or any of its
Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Hazardous Material; (ii) investigation by any
Governmental Authority of any Credit Party or any of its Subsidiaries evaluating
whether any Remedial Action is needed to respond to the Release or threatened
Release of any Hazardous Material; (iii) notice that any Property of such Credit
Party or any of its Subsidiaries is subject to an Environmental Lien; (iv) any
material violation of Environmental Laws by such Credit Party or any of its
Subsidiaries or awareness by such Credit Party of a





59

­NY12534:166729.34










 condition which might reasonably result in a material violation of any
Environmental Law by such Credit Party or any of its Subsidiaries;
(v) commencement or written threat of any judicial or administrative proceeding
alleging a material violation of any Environmental Law by such Credit Party or
any of its Subsidiaries; (vi) any proposed acquisition of stock, assets, real
estate or leasing of property, or any other action by such Credit Party or any
of its Subsidiaries that could subject such Credit Party or such Subsidiary to
Environmental Liabilities and Costs; or (vii) document provided to a
Governmental Authority concerning any Release of a Hazardous Material in excess
of any reportable quantity from or onto property owned or operated by such
Credit Party or any of its Subsidiaries or the incurrence of such obligation
pursuant to any Environmental Law or any obligation to take any Remedial Action
to abate any Release.  For purposes of clauses (i), (ii), (iii) and (iv), notice
shall include any other written communications given to an agent or employee of
the Borrower or such Credit Party with direct or indirect supervisory
responsibility with respect to the activity, if any, which is the subject of
such communication.  With respect to clauses (i) through (vii) above, such
notice shall be required only if (A) the liability or potential liability, or
with respect to clause (vii), the cost or potential cost of compliance, which is
the subject matter of the notice is reasonably likely to exceed $5,000,000, or
if (B) such liability or potential liability or cost of compliance when added to
other liabilities of such Credit Party and its Subsidiaries of the kind referred
to in clauses (i) through (vi) above is reasonably likely to exceed $10,000,000.

SECTION 2.7.

Labor Matters.  The Borrower shall, and shall cause the relevant Credit Party
to, notify the Administrative Agent in writing, promptly, but in any event with
ten (10) Business Days after learning thereof, of (i) any material labor dispute
to which any Credit Party could reasonably be likely to become a party, any
actual or threatened strikes, lockouts or other disputes relating to such Credit
Party’s plants and other facilities and (ii) any material liability incurred
with respect to the closing of any plant or other facility of such Credit Party.

SECTION 2.8.

Other Information.  Promptly upon receiving a request therefor from the
Administrative Agent, the Borrower shall, and shall cause the relevant Credit
Party to, prepare and deliver to the Administrative Agent such other information
with respect to such Credit Party or the Collateral, including, without
limitation, schedules identifying and describing the Collateral and any
Dispositions thereof, as from time to time may be reasonably requested by the
Administrative Agent.

ARTICLE III
AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees, from and after the date hereof (except
as otherwise provided herein, or unless the Required Lenders have given their
prior written consent) until all amounts owing hereunder or under any Security
Document or in connection herewith or therewith have been paid in full, that:

SECTION 3.1.

Compliance with Laws and Contractual Obligations.  Each Credit Party shall, and
shall cause each of its Subsidiaries to, comply with all Requirements of Law
(including with respect to the licenses, approvals, certificates, permits,
franchises, notices, registrations and other governmental authorizations
necessary to the ownership of its respective





60

­NY12534:166729.34










 properties or to the conduct of its respective business, antitrust laws or
Environmental Laws and laws with respect to social Security and pension funds
obligations) and all Material Contracts Obligations, except, in each case, where
the failures to do so, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.2.

Payment of Taxes and Claims.  Each Credit Party shall, and shall cause each of
its Subsidiaries to, pay (a) all taxes, assessments and other governmental
charges imposed upon it or on any of its properties or assets or in respect of
any of its franchises, business, income or property, and (b) all claims
(including claims for labor, services, materials and supplies) for sums material
in the aggregate to such Credit Party which have become due and payable and
which by law have or may become a Lien upon any of such Credit Party’s
properties or assets, in each case prior to the time when any penalty or fine
will be incurred by the Credit Party with respect thereto, except for (i) such
taxes, assessments, other governmental charges and claims that are being
contested in a Permitted Protest or (ii) to the extent that the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.3.

Maintenance of Insurance.  Each Credit Party shall maintain, and cause each of
its Subsidiaries to maintain (either in the name of such Credit Party or in such
Subsidiary’s own name), insurance with financially sound and reputable insurance
companies or associations with respect to their properties and business, in such
amounts and covering such risks as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated.  All
property policies of the Credit Parties, if any, shall name the Collateral Agent
as an additional insured or loss payee of the Credit Parties, in case of loss.
 All certificates of insurance of the Credit Parties are to be delivered to the
Collateral Agent and the policies shall contain a loss payable and additional
insured endorsements in favor of the Collateral Agent (substantially in the form
reasonably requested by the Collateral Agent), and shall provide for not less
than 30 days’ prior written notice to the Collateral Agent and other named
insureds of the exercise of any right of cancellation.

SECTION 3.4.

Conduct of Business and Preservation of Corporate Existence.  Each Credit Party
shall, and shall cause each of its Subsidiaries to, (a) continue to engage in
business of the same general type as now conducted by the Borrower and its
Subsidiaries, taken as a whole, and (b) preserve and maintain its corporate
existence, rights (charter and statutory), licenses, consents, permits, notices
or approvals and franchises deemed material to its business; provided that
neither the Borrower nor any of its Subsidiaries shall be required to preserve
any right or franchise if (i) the Borrower or any such Subsidiary shall
determine in good faith that the preservation thereof is no longer necessary,
and (ii) that the loss thereof could not reasonably be expected to have a
Material Adverse Effect, and provided further that this Section 8.04 shall not
prohibit any merger, consolidation, liquidation or dissolution otherwise
permitted by Section 9.03 or any sale, transfer or other Disposition permitted
under Section 9.04. .

SECTION 3.5.

Inspection of Property; Books and Records; Discussions.  At any reasonable time
during normal business hours and from time to time with at least three (3)
Business Days’ prior notice, or at any time if a Default or Event of Default
shall have occurred and be continuing, each Credit Party shall, and shall cause
each of its Subsidiaries to, permit any authorized representative(s) designated
by the Administrative Agent to visit and inspect any of





61

­NY12534:166729.34










its assets, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence with regulators and other data relating to their respective
businesses or the transactions contemplated by the Loan Documents (including in
connection with environmental compliance, hazard or liability or insurance
programs), and to discuss their affairs, finances and accounts with their
officers and independent certified public accountants, all upon reasonable
notice and at such reasonable times during normal business hours.  The
visitations and/or inspections by or on behalf of the Administrative Agent shall
be at the Borrower’s expense; provided, however, that so long as no Default or
Event of Default has occurred and is continuing, no more than one (1) visitation
or inspection shall be made in any Fiscal Year.  Each Credit Party shall, and
shall cause each of its Subsidiaries to, keep and maintain in all material
respects proper, complete and accurate books of record and account, in which
entries in conformity with GAAP shall be made of all dealings and financial
transactions and the assets and business of such Credit Party or Subsidiary in
relation to their respective businesses and activities, including transactions
and other dealings with respect to the Collateral.  If an Event of Default has
occurred and is continuing and the Loans have been accelerated, the Borrower,
upon the Administrative Agent’s request, shall turn over any such records to the
Administrative Agent or its representatives.

SECTION 3.6.

[Intentionally Omitted]  

SECTION 3.7.

Maintenance of Properties.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, maintain, preserve and protect consistent with past practice
all of their tangible properties and Intellectual Property and other intangible
assets which are necessary or useful in the proper conduct of their business in
good working order and condition, ordinary wear and tear excepted, except where
the failure to do so could reasonably be expected to have a Material Adverse
Effect.  With respect to Intellectual Property, if consistent with reasonable
commercial judgment, each Credit Party shall, and shall cause each of its
Subsidiaries to, maintain all material Registered Intellectual Property and
Trade Secrets owned by such Credit Party or Subsidiary, including taking all
commercially reasonable steps to preserve and protect such material Intellectual
Property, including maintaining the quality of any and all products or services
used or provided in connection with any material Trademark, substantially
consistent with the quality of the products and services as of the date hereof,
and ensuring that all licensed users of any such Trademark use such
substantially consistent standards of quality, except where the failure to do
so, in each case, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.8.

Transactions with Related Parties.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, conduct all transactions otherwise permitted under
this Agreement with any of its Related Parties on terms that are commercially
reasonable and no less favorable to such Credit Party or Subsidiary, as the case
may be, than it would obtain in a comparable arm’s-length transaction with a
Person not a Related Party, provided that the following shall be allowed
notwithstanding the foregoing:  (a) investments in the Capital Stock of the
Parent, (b) nonexclusive licenses of patents, copyrights, trademarks, trade
secrets and other intellectual property by any Credit Party or any Subsidiary to
any Credit Party or any Subsidiary, (c) transactions between or among any Credit
Party and any Subsidiary otherwise permitted under the Loan Documents, (d) the
Exchangeable Debenture Subsequent Transaction and (e) other transactions in the
ordinary course of business of any Credit Party or any





62

­NY12534:166729.34











 Subsidiary.  Any Related Party may serve as director, officer, employee or
consultant of any Credit Party or its Subsidiaries, subject to the preceding
sentence.

SECTION 3.9.

Further Assurances.  Each Credit Party shall take such action and execute,
acknowledge and deliver, and cause each of its Subsidiaries to take such action
and execute, acknowledge and deliver, at its sole cost and expense, such
agreements, instruments or other documents as the Collateral Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement and the other Loan Documents, (ii) to subject to
valid and perfected first priority Liens (except for Permitted Encumbrances) on
any of the Collateral or any other property of the Credit Parties acquired after
the Closing Date and required to be so perfected pursuant to any Loan Document,
(iii) to establish and maintain the validity and effectiveness of any of the
Loan Documents and the validity, perfection and priority of the Liens intended
to be created thereby (except for Permitted Encumbrances), and (iv) to better
assure, convey, grant, assign, transfer and confirm unto the Collateral Agent
for the ratable benefit of the Lenders the rights now or hereafter intended to
be granted to the Collateral Agent for the ratable benefit of the Lenders under
this Agreement or any other Loan Document.

SECTION 3.10.

Additional Security; Additional Guaranties; Further Assurances.

(a)

In the event that any Credit Party acquires a fee interest in any Real Estate
Asset with a fair market value in excess of $5,000,000 and such interest has not
otherwise been made subject to a Lien in favor of Collateral Agent, for the
benefit of the Secured Creditors, then such Credit Party, within 60 days after
or such later time in the Collateral Agent’s reasonable discretion with
acquiring such Real Estate Asset, shall take all such actions and execute and
deliver, or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates that the Collateral Agent
shall reasonably request to create in favor of Collateral Agent, for the benefit
of the Secured Creditors, a valid and, subject to any filing and/or recording
referred to herein, perfected first priority (subject to any Permitted
Encumbrances) security interest in such Real Estate Assets.  In addition to the
foregoing, the Borrower shall, at the request of the Required Lenders, deliver,
from time to time, to the Administrative Agent such appraisals as are required
by law or regulation of Real Estate Assets with respect to which Collateral
Agent has been granted a Lien.  

(b)

In the event that any Credit Party enters into any lease after the Closing Date
with respect to a real property asset with an annual base rent in excess of
$2,000,000 after the expiration of any rent abatement or free rent period, then
such Credit Party, shall promptly (and, in any event, within 60 days following
the date of such lease or such later time in the Collateral Agent’s reasonable
discretion), use commercially reasonable efforts to execute and deliver, all
such mortgages, documents, instruments, agreements, opinions and certificates
that the Collateral Agent shall reasonably request to create in favor of the
Collateral Agent, for the benefit of the Secured Creditors, a valid and, subject
to any filing and/or recording referred to herein, perfected first priority
security interest in such Leasehold Property.

(c)

After the date hereof, each Credit Party shall (i) cause each Person that
becomes a Domestic Subsidiary of such Credit Party (other than Domestic
Subsidiaries described





63

­NY12534:166729.34










in clauses (ii), (iii) and (iv) of Section 8.18(a)) promptly to guarantee the
Obligations and to grant to the Collateral Agent, for the benefit of the Secured
Creditors, a security interest in the real, personal and mixed property of such
Subsidiary to secure the Obligations, and (ii) pledge, or cause to be pledged,
to the Collateral Agent, for the benefit of the Collateral Agent and Lenders,
all of the Capital Stock owned by a Credit Party of each Person that becomes a
direct Domestic Subsidiary of such Credit Party (other than a Broker-Dealer
Subsidiary), and 65% of the Capital Stock of each Person that becomes a Foreign
Subsidiary of such Credit Party.  The documentation for such guaranty, security
and pledge shall be in form and substance reasonably satisfactory to the
Administrative Agent or the Collateral Agent and shall be substantially similar
to the Loan Documents executed concurrently herewith with such modifications as
are reasonably requested by the Collateral Agent.

(d)

The Borrower will cause each Subsidiary which, after the Closing Date, is
required to become a Guarantor in accordance with the requirements of
Section 8.18 or Section 8.10(c) to, at their own expense, execute, acknowledge
and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record in any appropriate governmental office, any
document or instrument reasonably deemed by the Collateral Agent to be necessary
or desirable for the creation and perfection of the Liens on its assets intended
to be created pursuant to the relevant Security Documents.  The Borrower will
take, and cause each Subsidiary described above in Section 8.10(c) to take, all
actions reasonably requested by the Administrative Agent (including the filing
of UCC-1s (or the appropriate equivalent filings under the laws of any relevant
foreign jurisdiction), the furnishing of legal opinions, etc.) in connection
with the granting of such Liens.

(e)

The Liens required to be granted pursuant to this Section 8.10 shall be granted
pursuant to the respective Security Documents previously executed and delivered
by the Credit Parties (or other security documentation substantially similar to
such Security Documents or otherwise reasonably satisfactory in form and
substance to the Collateral Agent) for the benefit of the Secured Creditors and
shall constitute valid and enforceable first priority perfected security
interests on all of the Collateral subject thereto, prior to the rights of all
third Persons and subject to no other Liens except Permitted Encumbrances, and
with such exceptions, conditions and qualifications, as shall be permitted by
the respective Security Documents.  Any Additional Security Documents and other
instruments related thereto or related to existing Security Documents shall be
duly recorded or filed in such manner and in such places and at such times as
are required by law to create, maintain, effect, perfect, preserve, maintain and
protect the Liens, in favor of the Collateral Agent for the benefit of the
Secured Creditors, required to be granted pursuant to the Additional Security
Documents and all taxes, fees and other charges payable in connection therewith
shall be paid in full by the Borrower.  At the time of the execution and
delivery of any Security Documents or Additional Security Documents, the
Borrower will, at the request of the Collateral Agent, cause to be delivered to
the Collateral Agent such customary opinions of counsel and other related
documents as may be reasonably requested by the Collateral Agent to assure that
this Section 8.10 has been complied with.

(f)

Each Credit Party agrees that each action required above by this Section 8.10
shall be completed as promptly as reasonably practicable after such action is
requested to be taken by the Administrative Agent or the Collateral Agent,
provided that any action required above by Sections 8.10(c), (d), (e) and (f)
with respect to a newly formed, created





64

­NY12534:166729.34










or acquired Subsidiary shall be completed as promptly as practicable following
the formation, creation or acquisition of such Subsidiary.

SECTION 3.11.

Powers; Conduct of Business.  Each Credit Party shall, and shall cause each of
its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified
except for those jurisdictions where failure to so qualify does not have or
could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.12.

Use of Proceeds.  Proceeds of the Loans shall be used in accordance with Section
2.02 hereof.

SECTION 3.13.

Obtaining of Permits, Etc.  Each Credit Party shall obtain, maintain and
preserve, and cause each of its Subsidiaries to obtain, maintain and preserve,
all permits, licenses, authorizations, approvals, entitlements and
accreditations which are necessary or useful in the proper conduct of its
business, except where the failure to maintain and preserve such permits,
licenses, authorizations, approvals, entitlements and accreditations does not or
could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.14.

Environmental.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, (i) comply, and cause it Subsidiaries to comply, in all
material respects with material Environmental Laws and provide to the Collateral
Agent documentation of such compliance which Collateral Agent reasonably
requests, which documentation shall include a notice by the Borrower six months
after the Closing Date of the steps taken by the Borrower or its Subsidiaries to
address any outstanding matters described on Schedule 6.01(p), (ii) promptly
notify the Collateral Agent of any material violation of any material
Environmental Law and undertake immediate measures to correct such violation,
(iii) promptly provide the Collateral Agent a copy of any document provided to a
Governmental Authority concerning any Release of a Hazardous Material from or
onto property owned or operated by the Borrower or any of its Subsidiaries and
take any Remedial Actions required of the Borrower or such Subsidiary by
Environmental Laws or otherwise appropriate to abate said Release or avoid
Environmental Liabilities and Costs; and (iv) perform any Remedial Action at
property owned or operated by the Borrower or any of its Subsidiaries (x) that
is required of the Borrower or such Subsidiary pursuant to any Environmental Law
or agreement with a Governmental Authority, or (y) that was initiated prior to
the Closing Date and is identified on Schedule 8.14.  With respect to clauses
(i) and (ii), such notice to the Collateral Agent shall be required only if the
liability or the cost or potential cost of compliance resulting from such a
violation or Release of a Hazardous Material is reasonably likely to exceed
$1,000,000.

SECTION 3.15.

Fiscal Year.  Each Credit Party shall cause its Fiscal Year to end on December
31 of each year unless the Required Lenders consent to a change in such Fiscal
Year (and appropriate related changes to this Agreement).

SECTION 3.16.

Payment of Contractual Obligations.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, pay on a timely basis (i) any and all amounts due
and payable pursuant to any Material Contracts (other than material insurance
policies) except where the failure to pay could not reasonably be expected to
cause a Material Adverse Effect and





65

­NY12534:166729.34










(ii) any and all premium, cash reserve, claims or other payment obligations in
respect of any material insurance policy.

SECTION 3.17.

Hedging Agreements.  No later than the fifth Business Day after the Closing
Date, Borrower shall enter into, and for a minimum of three and a half years
thereafter maintain, Hedging Agreements with terms and conditions reasonably
acceptable to the Administrative Agent that result in at least 50% of the
aggregate principal amount of the outstanding Loans being effectively subject to
a fixed or maximum interest rate reasonably acceptable to the Administrative
Agent.

SECTION 3.18.

Formation of Subsidiaries.  

(a)

The Parent shall have no Subsidiary other than the Borrower and Subsidiaries of
the Borrower.  The Borrower shall have no Subsidiaries other than (i) Credit
Parties (including any Persons that become Credit Parties after the date hereof
pursuant to Section 8.18(b)), (ii) Wholly-Owned Domestic Subsidiaries that are
(A) U.S. Broker-Dealer Subsidiaries, (B) registered investment companies under
the Investment Company Act, or (C) registered investment advisors under the
Investment Advisors Act or (D) prohibited by Applicable Law from becoming a
Guarantor hereunder, (iii) one or more other Wholly-Owned Domestic Subsidiaries
that are not Credit Parties so long as the assets of all such Wholly-Owned
Domestic Subsidiaries do not exceed $2,000,000 million in aggregate book value
as of the last day of any Fiscal Quarter and (iv) one or more Subsidiaries that
(A) are not Wholly-Owned Domestic Subsidiaries or (B) the Borrower has notified
the Administrative Agent that such Subsidiaries are expected to become not
Wholly-Owned Subsidiaries and, in each case of this clause (iv), are subject to
the restrictions on Investments provided in Section 9.07.  

(b)

At the time that any Credit Party forms any Domestic Subsidiary or acquires any
Domestic Subsidiary after the Closing Date (in each case, other than a
Subsidiary described in clauses (ii), (iii) and (iv) of Section 8.18(a) above),
such Credit Party shall promptly (i) cause such Subsidiary to execute and
deliver to the Administrative Agent and the Collateral Agent a Counterpart
Agreement, the Security Agreement, and such security documents, as well as
appropriate financing statements, all in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent (including
being sufficient to grant the Collateral Agent, on behalf of the Secured
Creditors, a first priority Lien (subject to Permitted Encumbrances) in and to
the assets of such newly formed or acquired Subsidiary) and (ii) provide to the
Administrative Agent and the Collateral Agent all other documentation,
including, at the Collateral Agent’s request, one or more opinions of counsel
reasonably satisfactory to the Administrative Agent and Collateral Agent, which
in the opinion of each of them is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including the grant
and perfection of any Lien contemplated thereby).  Any document, agreement, or
instrument executed or issued pursuant to this Section 8.18 shall be a Loan
Document.

SECTION 3.19.

Cash Management.

(a)

No Credit Party shall have any Deposit Account or Securities Account other than
accounts maintained in accordance with Section 3.04(c) of the Security Agreement





66

­NY12534:166729.34










(together, the “Permitted Accounts”).  The Borrower shall cause the Secured
Creditors to have a valid, perfected, first-priority security in all Permitted
Accounts as and to the extent provided in the Security Agreement.  

(b)

Each Credit Party shall take all reasonable steps necessary from time to time to
deposit or cause to be deposited promptly all of their Collections (including
those sent in cash or otherwise directly to a Credit Party) into a Permitted
Account.  

ARTICLE IV
NEGATIVE COVENANTS

Each Credit Party covenants and agrees, from and after the date hereof (except
as otherwise provided herein, or unless the Required Lenders have given their
prior written consent) until all amounts owing hereunder or under any other Loan
Document or in connection herewith or therewith have been paid in full that:

SECTION 4.1.

Liens.  It shall not, and shall not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon or with respect to any of its
property or assets, whether now owned or hereafter acquired, or assign or
otherwise transfer any account receivable or other right to receive income,
other than Permitted Encumbrances.

SECTION 4.2.

Indebtedness.  It shall not, and shall not permit any of its Subsidiaries to,
create, incur, assume, guarantee or suffer to exist, or otherwise become or
remain liable with respect to any Indebtedness, other than Permitted
Indebtedness.

SECTION 4.3.

Consolidation, Merger, Subsidiaries, Etc.  It shall not, and shall not permit
any of its Subsidiaries to, (a) liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, provided that this clause (a) shall
not prevent (i) a merger or consolidation involving only the Borrower and one or
more of its Subsidiaries pursuant to which the Borrower is the surviving party,
(ii) a merger or consolidation involving only one or more Wholly-Owned Domestic
Subsidiaries of the Borrower pursuant to which the surviving Person is a
Wholly-Owned Domestic Subsidiary of the Borrower, (iii) a merger or
consolidation that constitutes a Permitted Acquisition or has the effect of a
disposition of assets permitted by Section 9.04 or an Investment permitted by
Section 9.07 or (iv) any liquidation or dissolution of a Subsidiary of the
Borrower that is not a Credit Party if the board of directors of the Borrower
determines that the book value of the assets of such Subsidiary is less than
$1,000,000 and such liquidation or dissolution is not otherwise disadvantageous
to the Lenders, or (b) purchase or otherwise acquire all or substantially all of
the Capital Stock or assets of any Person (or of any division or business unit
thereof), other than in a Permitted Acquisition.

SECTION 4.4.

Asset Dispositions, Etc.  It shall not, and it shall not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of, or grant
options, warrants or other rights with respect to, any of its assets (including
any Capital Stock or Indebtedness of any Person), except:

(a)

sales, transfers, leases or other dispositions of Inventory or rights to
Inventory in the ordinary course of business;





67

­NY12534:166729.34













(b)

sales, transfers, leases or other dispositions of assets to the Borrower or a
Wholly Owned Subsidiary;

(c)

the discount or sale, in each case without recourse and in the ordinary course
of business, of receivables more than 90 days overdue and arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables);

(d)

sales or other dispositions in the ordinary course of business of assets
(including intellectual property) that have become obsolete, uneconomic,
worn-out or no longer useful, including without limitation sales or dispositions
arising in connection with Permitted Acquisitions;

(e)

Restricted Payments permitted by the terms of this Agreement;

(f)

dispositions of cash and Cash Equivalents in the ordinary course of business;

(g)

nonexclusive licenses of patents, copyrights, Trademarks, Trade Secrets and
other intellectual property of the Borrower and its Subsidiaries entered into in
the ordinary course of business;

(h)

in a transaction permitted under Sections 9.03, 9.06 or 9.07 and the disposition
of the Exchangeable Debentures in connection with the Exchangeable Debenture
Subsequent Transaction;

(i)

leases, subleases or licenses of property to other Persons not materially
interfering with the business of the Borrower or any Subsidiary;

(j)

sales, transfers or other dispositions of assets by any Broker-Dealer Subsidiary
or any Investment Advisor Subsidiary in the ordinary course of business;

(k)

sales, transfers or other dispositions of Capital Stock of a Subsidiary to any
employees, officers or directors; provided that the total Investment of the
Credit Parties and their Subsidiaries in such Subsidiary at the time it becomes
a non-Wholly-Owned Subsidiary is otherwise permitted under Section 9.07(i); and

(l)

sales, transfers, leases and other dispositions of assets (excluding any direct
or indirect interest in the Capital Stock of Oppenheimer & Co., Inc.,
Oppenheimer Asset Management Inc. or their respective successors) with an
aggregate fair market value not exceeding $10,000,000 in any Fiscal Year.  

SECTION 4.5.

Limitations on Dividends and Distributions and Other Payment Restrictions
Affecting Subsidiaries.  It shall not, and it shall not permit any of its
Subsidiaries to, create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on its ability (i) to pay dividends or to make





68

­NY12534:166729.34










any other distribution on any shares of its Capital Stock, (ii) to subordinate
or to pay, prepay, redeem or repurchase any Indebtedness owed to any Credit
Party or Subsidiary of a Credit Party, (iii) to make loans or advances to any
Credit Party or Subsidiary of a Credit Party or (iv) to transfer any of its
property or assets to any Credit Party or Subsidiary of a Credit Party;
provided, however, that nothing in clauses (i) through (iv) of this Section 9.05
shall prohibit or restrict:  (A) this Agreement and the other Loan Documents;
(B) any applicable law, rule or regulation (including applicable currency
control laws and applicable state or provincial corporate statutes restricting
the payment of dividends or any other distributions in certain circumstances);
(C) any restriction set forth in any document or agreement governing or securing
any Existing Debt; (D) in the case of clause (iv) any restrictions on the
subletting, assignment or transfer of any property or asset included in a lease,
license, sale conveyance or similar agreement with respect to such property or
asset; (E) in the case of clause (iv) any holder of a Permitted Encumbrance from
restricting on customary terms the transfer of any property or assets subject to
such Permitted Encumbrance; (F) any agreement or instrument in effect at the
time a Person first became a Subsidiary of the Borrower or the date such
agreement or instrument is otherwise assumed by the Borrower or any of its
Subsidiaries, so long as such agreement or instrument was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower or
such assumption; (G) customary provisions restricting assignment of any
licensing agreement or other contract entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; (H) restrictions on the
transfer of any asset pending the close of the sale of such asset; or (I)
customary provisions with respect to the payment of dividends or other
distributions by any Subsidiary that is not a Credit Party set forth in the
organizational documents for such Subsidiary so long as such provisions were not
entered into in connection with any other agreement or arrangement not otherwise
permitted under this Section 9.05.  The Lenders and the Agents acknowledge that
any payments to be made by a Broker-Dealer Subsidiary to a Credit Party shall be
subject to any required prior approval from an applicable SRO, including without
limitation the NYSE, and that a failure to obtain such approval shall not
constitute a violation of this Section 9.05.  

SECTION 4.6.

Limitation on Issuance of Capital Stock.  It shall not, and it shall not permit
any of its Subsidiaries to, issue or sell or enter into any agreement or
arrangement for the issuance and sale of any shares of its Capital Stock, any
Securities convertible into or exchangeable for its Capital Stock or any
warrants, options or other rights for the purchase or acquisition of any of its
Capital Stock, other than (i) the issuance of Capital Stock by Parent; (ii) the
issuance of Capital Stock to the Borrower or Wholly-Owned Subsidiaries of the
Borrower; (iii) the issuance of Capital Stock by any Subsidiary of directors’
qualifying shares; or (iv) the issuance of Capital Stock by any Subsidiary
(other than a Credit Party) to any Person; provided that the Investment in such
Subsidiary at the time it becomes a non-Wholly-Owned Subsidiary is otherwise
permitted under Section 9.07(i).

SECTION 4.7.

Investments.  It shall not, and it shall not permit any of its Subsidiaries to,
directly or indirectly, hold, own or invest in or commit or agree to hold or
invest in, or purchase or otherwise acquire or commit or agree to purchase or
otherwise acquire any Investment, except the following:

(a)

Investments existing on the date hereof in Persons which are Subsidiaries of
such Credit Party on the Closing Date;





69

­NY12534:166729.34













(b)

Investments existing on the Closing Date and set forth on Schedule 9.07;

(c)

Cash Equivalents, provided that any Cash Equivalents of the Credit Parties shall
be held at all times in Securities Accounts or Deposit Accounts with respect to
which a Control Agreement has been executed and delivered;

(d)

receivables or trade credits created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

(e)

Investments (including obligations owing under Indebtedness) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;

(f)

deposits made in the ordinary course of business consistent with past practices
to secure the performance of leases;

(g)

Permitted Acquisitions (and Investments by Subsidiaries acquired in a Permitted
Acquisition to the extent outstanding at the time of acquisition) and the
acquisition of the Exchangeable Debentures in connection with the Exchangeable
Debenture Subsequent Transaction;

(h)

Investments in the Borrower and its Wholly-Owned Domestic Subsidiaries;

(i)

Investments in Subsidiaries of the Borrower that are not Wholly-Owned Domestic
Subsidiaries, provided that, at the time the Investment is made, the aggregate
amount contributed to or invested in such Subsidiaries since the date hereof
(net of any return or repayment thereof) does not exceed (x) $5,000,000 plus
(y) the aggregate amount of operating losses generated by such Subsidiaries at
any time following the beginning of the third Fiscal Quarter 2006 to the extent
included in the definition of Consolidated EBITDA;

(j)

Investments of any Broker-Dealer Subsidiary (A) in the ordinary course of its
“broker-dealer” business, including without limitation short-term equity
positions maintained in the normal course of its securities clearing business
and margin loans to clients, and (B) in the ordinary course of its investment
banking business to the extent received in consideration of investment banking
or financial advisory services;

(k)

Investments consisting of non-cash consideration received from the purchaser of
assets in connection with a sale of such assets pursuant to Section 9.04; and

(l)

other Investments by the Borrower and its Subsidiaries not otherwise permitted
by this Section 9.07; provided that, at the time the Investment is made, the
aggregate amount contributed, advanced or otherwise invested pursuant hereto
since the date hereof (net of any return or repayment thereof) does not exceed
$10,000,000.  





70

­NY12534:166729.34













SECTION 4.8.

Sale and Leaseback.  It shall not, and it shall not permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease, whether an Operating
Lease or a Capitalized Lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (i) that the Borrower or any of its
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person or (ii) that the Borrower or any of its Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by such Credit Party or any other Credit Party to any Person
in connection with such lease (a “Sale and Leaseback”).

SECTION 4.9.

Negative Pledges.  It shall not, and it shall not permit any of its Subsidiaries
to, enter into any agreement prohibiting the creation or assumption of any Lien
upon any of its properties or assets, whether now owned or hereafter acquired,
except (i) pursuant to this Agreement and the Security Documents, (ii) pursuant
to any document or instrument governing Existing Debt or governing Capital Lease
Obligations or purchase money debt incurred pursuant to Section 9.02 if any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith or in connection with any Lien permitted by Section 9.01 or
any Disposition permitted by Section 9.04; (iii) prohibitions or conditions
under applicable law, rule or regulation; (iv) any agreement or instrument to
which any Person is a party existing on the date such Person first becomes a
Subsidiary of the Borrower or the date such agreement or instrument is otherwise
assumed by the Borrower or any of its Subsidiaries (so long as such agreement or
instrument was not entered into solely in contemplation of such Person becoming
a Subsidiary of the Borrower or such assumption and such prohibitions or
conditions do not affect any other Subsidiary of the Borrower (other than
Subsidiaries of such Person having primary obligation for repayment of such
Indebtedness)); (v) customary provisions restricting subletting or assignment of
any lease governing any leasehold interest of the Borrower or any of its
Subsidiaries; (vi) customary provisions restricting assignment of any licensing
agreement or other contract entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; or (vii) restrictions on the
transfer of any asset pending the close of the sale of such asset.

SECTION 4.10.

Change in Nature of Business.  It shall not, and it shall not permit any of its
Subsidiaries to, make any material change in the nature of its business as such
business is carried on as of the Closing Date or any business substantially
related or incidental thereto.  Parent will conduct no business other than
holding Pledged Debt and Pledged Equity Interests of Borrower.

SECTION 4.11.

Capital Expenditures.  It shall not, and shall not permit any of its
Subsidiaries to, make any Capital Expenditures that would cause the aggregate
amount of all Capital Expenditures made by the Borrower and its Subsidiaries in
any Fiscal Year to exceed the sum of (a) $13,000,000 plus (b) if the aggregate
amount of Capital Expenditures made by the Borrower and its Subsidiaries during
the immediately preceding Fiscal Year is less than $13,000,000, the difference
between (x) $13,000,000 minus (y) the aggregate amount of Capital Expenditures
made by the Borrower and its Subsidiaries during such immediately preceding
Fiscal Year.





71

­NY12534:166729.34













SECTION 4.12.

Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements.  It shall not, and it shall not permit any of its Subsidiaries to,
amend, modify or otherwise change (i) its certificate of incorporation or bylaws
(or other similar organizational documents), including by the filing or
modification of any certificate of designation, or any agreement or arrangement
entered into by it, with respect to any of its Capital Stock (including any
shareholders’ agreement) except any such amendments, modifications or changes
pursuant to this clause that either individually or in the aggregate would not
be materially adverse to the interests of the Lenders; or (ii) its accounting
policies or reporting practices.

SECTION 4.13.

Federal Reserve Regulations.  It shall not, and it shall not permit any of its
Subsidiaries to, use any Loan or the proceeds of any Loan for any purpose that
would cause such Loan to be a margin loan under the provisions of Regulation T,
U or X.

SECTION 4.14.

Investment Company Act of 1940.  It shall not, and it shall not permit any of
its Subsidiaries (other than Oppenheimer Asset Management Inc. and its
Subsidiaries) to, engage in any business, enter into any transaction, use any
Securities or take any other action that would cause it or any of its
Subsidiaries (other than Oppenheimer Asset Management Inc. and its Subsidiaries)
to become subject to the registration requirements of the Investment Company Act
of 1940, as amended, by virtue of being an “investment company” or a company
“controlled” by an “investment company” not entitled to an exemption within the
meaning of such Act.

SECTION 4.15.

Securities Accounts.  Subject to Section 3.04(c) of the Security Agreement, it
shall not, and it shall not permit its Subsidiaries who are Credit Parties to,
establish or maintain any Securities Account, Deposit Account or similar account
unless the Collateral Agent shall have received a Control Agreement in respect
of such Securities Account, Deposit Account or similar account.  Each Credit
Party shall comply in all material respects with the provisions of each Control
Agreement to which it is a party.

SECTION 4.16.

Impairment of Security Interests.  Except as otherwise permitted pursuant to any
of the Loan Documents, it shall not, and it shall not permit its Subsidiaries
who are Credit Parties to, directly or indirectly, take any action or do
anything that would have the effect of terminating, limiting or impairing the
perfection or priority of any Lien securing the Obligations except as expressly
permitted under any Loan Document.

SECTION 4.17.

Restricted Payments.

It shall not, and it shall not permit any of its Subsidiaries to, make any
Restricted Payment, except:

(a)

(i) Restricted Payments made by Wholly-Owned Subsidiaries of the Borrower to the
Borrower or Wholly-Owned Subsidiaries of the Borrower and (ii) Restricted
Payments made by any Subsidiary of the Borrower other than a Wholly-Owned
Subsidiary, dividends or distributions on its Capital Stock to all holders of
any series of such Capital Stock pro rata to all holders of such series;





72

­NY12534:166729.34













(b)

Restricted Payments made by the Borrower to the Parent to pay expenses of the
Parent; or otherwise to permit Parent to make any other Restricted Payment
permitted under this Section 9.17;

(c)

(i) dividends and distributions by Parent to its stockholders payable in Capital
Stock of Parent, (ii) Restricted Payments by Parent pursuant to and in
accordance with stock option plans or other benefit plans for management,
directors/or employees of the Parent and its Subsidiaries, (iii) repurchases of
Capital Stock of Parent deemed to occur upon the exercise of stock options if
such capital stock represents a portion of the exercise price thereof and
repurchases of Capital Stock deemed to occur upon the withholding or surrender
of a portion of the Capital Stock issued, granted or awarded to an employee or
director to pay for the taxes payable by such employee or director upon such
issuance, grant or award and (iv) repurchases of Capital Stock to the extent
funded with the proceeds of the contemporaneous issuance of other Capital Stock;

(d)

so long as no Default or Event of Default has occurred and is continuing, (i) at
the time of declaration thereof, cash dividends by Parent on any series of
Capital Stock of Parent, provided that the aggregate amount of dividends does
not exceed:  $2.5 million during the last two Fiscal Quarters of Fiscal Year
2006 (taken as one period); $5,000,000 during Fiscal Year 2007; $5,250,000
during Fiscal Year 2008; $5,512,500 during Fiscal Year 2009; $5,788,125 during
Fiscal Year 2010; $6,077,530 during Fiscal Year 2011; $6,381,408 during Fiscal
Year 2012; and $5,025,358 during the first three Fiscal Quarters of Fiscal Year
2013 (taken as one period); and (ii) cash payments by Parent to repurchase the
Class A Shares of the Parent listed on the Toronto Stock Exchange, provided that
the aggregate number of Class A Shares so repurchased does not exceed: 325,000
during the last two Fiscal Quarters of Fiscal Year 2006 (taken as one period);
650,000 during any Fiscal Year beginning with Fiscal Year 2007 and ending with
Fiscal Year 2012; and 487,500 during the first three Fiscal Quarters of Fiscal
Year 2013 (taken as one period); and

(e)

Parent and any Subsidiary of the Parent may make regularly scheduled payments
(but not prepayments) with respect to any Indebtedness permitted hereunder that
is subordinated to the Obligations.

ARTICLE V
FINANCIAL COVENANTS

Each Credit Party covenants and agrees, from and after the date hereof (except
as otherwise provided herein, or unless the Required Lenders have given their
prior written consent) until all amounts owing hereunder or under any Security
Document or in connection herewith or therewith have been paid in full, that:

SECTION 5.1.

Total Leverage Ratio.  Total Leverage Ratio, as of each date set forth below,
for the Parent and its Subsidiaries on a consolidated basis, shall not be
greater than the ratio set forth opposite such date below:





73

­NY12534:166729.34













Measurement Period Ending

Ratio

September 30, 2006

2.30:1.00

December 31, 2006

2.30:1.00

March 31, 2007

2.30:1.00

June 30, 2007

2.30:1.00

September 30, 2007

2.30:1.00

December 31, 2007

2.00:1.00

March 31, 2008

2.00:1.00

June 30, 2008

2.00:1.00

September 30, 2008

2.00:1.00

December 31, 2008

1.70:1.00

March 31, 2009

1.70:1.00

June 30, 2009

1.70:1.00

September 30, 2009

1.70:1.00

December 31, 2009

1.40:1.00

March 31, 2010

1.40:1.00

June 30, 2010

1.40:1.00

September 30, 2010

1.40:1.00

December 31, 2010

1.20:1.00

March 31, 2011

1.20:1.00

June 30, 2011

1.20:1.00

September 30, 2011

1.20:1.00

December 31, 2011

1.20:1.00

March 31, 2012

1.20:1.00

June 30, 2012

1.20:1.00

September 30, 2012

1.20:1.00

December 31, 2012

1.20:1.00

March 31, 2013

1.20:1.00

June 30, 2013

1.20:1.00

September 30, 2013

1.20:1.00




SECTION 5.2.

Regulatory Net Capital.  At all times, (a) the Regulatory Net Capital of all
Pledged Subsidiaries that are Wholly-Owned, U.S. Broker Dealer-Subsidiaries,
taken together, shall exceed the sum of (i) the required minimum net capital of
all Pledged Subsidiaries that are Wholly-Owned U.S. Broker-Dealer Subsidiaries,
taken together, plus (ii) $100,000,000 and (b) the Regulatory Net Capital of
each U.S. Broker Dealer-Subsidiary shall exceed seven percent of its aggregate
debit items for purposes of Rule 15c3-1 under the Securities Exchange Act.

SECTION 5.3.

Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as of any date
set forth below, for the Parent and its Subsidiaries on a consolidated basis,
shall not be less than the ratio set forth opposite such date below:





74

­NY12534:166729.34













Measurement Period Ending

Ratio

September 30, 2006

3.00:1.00

December 31, 2006

3.00:1.00

March 31, 2007

3.00:1.00

June 30, 2007

3.00:1.00

September 30, 2007

3.00:1.00

December 31, 2007

3.40:1.00

March 31, 2008

3.40:1.00

June 30, 2008

3.40:1.00

September 30, 2008

3.40:1.00

December 31, 2008

3.60:1.00

March 31, 2009

3.60:1.00

June 30, 2009

3.60:1.00

September 30, 2009

3.60:1.00

December 31, 2009

4.00:1.00

March 31, 2010

4.00:1.00

June 30, 2010

4.00:1.00

September 30, 2010

4.00:1.00

December 31, 2010

4.50:1.00

March 31, 2011

4.50:1.00

June 30, 2011

4.50:1.00

September 30, 2011

4.50:1.00

December 31, 2011

4.50:1.00

March 31, 2012

4.50:1.00

June 30, 2012

4.50:1.00

September 30, 2012

4.50:1.00

December 31, 2012

4.50:1.00

March 31, 2013

4.50:1.00

June 30, 2013

4.50:1.00

September 30, 2013

4.50:1.00




ARTICLE VI
EVENTS OF DEFAULT, RIGHTS AND REMEDIES

SECTION 6.1.

Events of Default.  Each of the following occurrences shall constitute an event
of default (an “Event of Default”) under this Agreement.

(a)

Failure to Make Payments When Due.  The Borrower shall fail to pay (i) any
principal or reimbursement obligations when due or (ii) any interest, fees, or
any other monetary Obligation, and such failure shall continue for a period of
three (3) Business Days after





75

­NY12534:166729.34










such amount was due (in each case, whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise).

(b)

Breach of Certain Covenants. Any Credit Party shall fail to perform or comply
with any covenant or agreement contained in Sections 8.04, 8.05, 8.11, 8.12,
8.15, 8.18(b), 8.19, Article IX or Sections 10.01 or 10.03 under this Agreement.

(c)

Breach of Representation or Warranty. Any representation, warranty or statement
made or deemed made by or on behalf of any Credit Party or by any officer of the
foregoing under any Loan Document or in any report, certificate, or other
document delivered to the Administrative Agent or any Lender pursuant to any
Loan Document prove to be incorrect or misleading in any material respect when
made or deemed made.

(d)

Section 10.02 Defaults (Ten (10) Day Cure).  Any Credit Party shall fail to
perform or comply with the covenant contained in Section 10.02 and such failure
continues for a period of ten (10) days provided that no more than one such
failure may occur in any Fiscal Month.

(e)

Other Defaults (Thirty (30) Day Cure).  Any Credit Party shall fail to perform
or comply with any other covenant or agreement and such failure continues for a
period of thirty (30) days after learning of such failure or receiving written
notice thereof from the Administrative Agent.

(f)

Default as to Other Indebtedness.  Any Credit Party or any Subsidiary of a
Credit Party shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness if the aggregate amount of such Indebtedness is in excess of
$5,000,000 in the aggregate and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other breach, default or event of default shall occur, or
any other condition shall exist under any instrument, agreement or indenture
pertaining to any such Indebtedness, if the effect thereof (with or without the
giving of notice or lapse of time or both) is to permit or require an
acceleration, mandatory redemption or other required repurchase of such
Indebtedness or, as to such Indebtedness, permit the holder or holders of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
redemption or other repurchase of such Indebtedness; or any Indebtedness if the
aggregate amount of such Indebtedness is $5,000,000 shall be declared due and
payable (by acceleration or otherwise) by a Person (other than a Credit Party or
any Subsidiary of a Credit Party) as a result of a breach, Default or Event of
Default by a Credit Party or any Subsidiary of a Credit Party, or required to be
prepaid, redeemed or otherwise repurchased by any Credit Party or any Subsidiary
of a Credit Party (other than by a regularly scheduled required prepayment)
prior to the stated maturity thereof; or the holder or holders of any Lien,
securing obligations of $5,000,000 or more, shall commence foreclosure of such
Lien upon property of any Credit Party or any Subsidiary of a Credit Party.

(g)

Voluntary Bankruptcy Proceeding.  Any Credit Party (i) shall institute any
proceeding or voluntary case seeking to adjudicate it as bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or





76

­NY12534:166729.34










relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, receiver and manager, interim receiver,
sequestration, administrator, monitor, custodian or other similar official for
any such Credit Party or any Subsidiaries or for any substantial part of its
property, (ii) shall consent to the entry of an order for relief in an
involuntary bankruptcy case or to the conversion of an involuntary case to a
voluntary case under bankruptcy, insolvency or reorganization law, (iii) shall
be generally not paying its debts as such debts become due or shall admit in
writing its inability to pay its debts generally, (iv) shall make a general
assignment for the benefit of creditors or (v) shall take any action to
authorize or effect any of the actions set forth above in this Section 11.01(g).

(h)

Involuntary Bankruptcy Proceeding.

(i)

An involuntary case shall be commenced against any Credit Party or any
Subsidiary of a Credit Party and the petition shall not be dismissed, stayed,
bonded or discharged within sixty (60) days; or a court having jurisdiction in
the premises shall enter a decree or order for relief in respect of such Credit
Party or Subsidiary of a Credit Party in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, provincial, local or foreign law; or the board of directors of
such Credit Party or Subsidiary of a Credit Party (or any committee thereof)
adopts any resolution or otherwise authorizes any action to approve any of the
foregoing.

(ii)

A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, receiver and
manager, administrator, monitor, custodian or other officer having similar
powers over any Credit Party or any Subsidiary of a Credit Party or over all or
a substantial part of their respective assets shall be entered; or an interim
receiver, trustee or other custodian of any Credit Party or any Subsidiary of a
Credit Party or of all or a substantial part of their respective assets shall be
appointed or a warrant of attachment, execution or similar process against any
substantial part of their respective assets shall be issued and any such event
shall not be stayed, dismissed, bonded or discharged; or the board of directors
of any Credit Party or any Subsidiary of a Credit Party (or any committee
thereof) adopts any resolution or otherwise authorizes any action to approve any
of the foregoing.

(i)

Invalidity of Documents.  A court of competent jurisdiction shall declare that
any material provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against a Credit Party intended to be a party thereto; or the
validity or enforceability thereof shall be contested by any Credit Party that
is a party thereto; or a proceeding shall be commenced by a Credit Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof; or a Credit Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document.

(j)

Loan Documents; Impairment.  At any time, for any reason, (i) any Loan Document
shall for any reason (other than pursuant to the express terms hereof or
thereof) fail or cease to create a valid and perfected Lien on any Collateral or
the Liens intended to be created or perfected thereby are, or any Credit Party
seeks to render such Liens, invalid or unperfected with





77

­NY12534:166729.34










respect to any Collateral except as otherwise contemplated hereby or thereby, or
(ii) Liens with respect to any Collateral in favor of the Collateral Agent
contemplated by the Loan Documents shall be invalidated or otherwise cease to be
in full force and effect, or such Liens shall be subordinated or shall not have
the priority contemplated hereby or by the other Loan Documents (subject to
Permitted Encumbrances and to the exceptions set forth in the applicable
Security Documents).

(k)

Judgments.  One or more judgments or judicial or administrative orders for the
payment of money exceeding $5,000,000 in the aggregate shall be rendered against
a Credit Party or any Subsidiary of a Credit Party and remain unsatisfied,
undischarged, unvacated or unbonded and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgment or judicial or
administrative order or (ii) there shall be a period of twenty (20) consecutive
Business Days after entry thereof during which a stay of enforcement of any such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not give rise
to an Event of Default under this Section 11.01(k) if and to the extent that
(A) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer covering full payment
thereof and (B) such insurer has been notified, and has not disputed the claim
made for payment, of the amount of such judgment or order.

(l)

Change of Control.  A Change of Control shall have occurred.

(m)

ERISA.  With respect to any Plan or Benefit Plan, as applicable, (i) a
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA occurs which could reasonably be expected to result in material
liability to any Credit Party or any Subsidiary of a Credit Party, (ii) any
accumulated funding deficiency (within the meaning of Section 412 of the Code
and Section 302 of ERISA), whether or not waived, shall exist with respect to
any Benefit Plan, or (iii) the occurrence of any ERISA Event; provided, however,
that the events listed in clauses (i) through (iv) shall constitute Events of
Default only if the liability or deficiency of any Credit Party or any
Subsidiary of a Credit Party or ERISA Affiliate, would reasonably be expected to
exceed $5,000,000 in the aggregate for all such events.  

SECTION 6.2.

Remedies.  If any Event of Default specified in Section 11.01 shall have
occurred and be continuing, the Administrative Agent may, and upon the written
request of Required Lenders shall, by written notice to the Borrower, take any
or all of the following actions, without prejudice to the rights of any Agent or
any Lender to enforce its claims against any Guarantor or the Borrower:
 (i) terminate or reduce the Commitments, whereupon the Commitments shall
immediately be terminated or reduced, (ii) declare all or a portion of the Loans
then outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of such Loans and Reimbursement Obligations, all accrued and
unpaid interest thereon, all fees and all other amounts payable under this
Agreement and all other Obligations (other than Hedging Obligations) shall
become immediately due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower and (iii) exercise any and all of its other rights and remedies
hereunder, under the other Loan Documents, under applicable law and otherwise;
provided, however, that upon the occurrence of any Event of Default described in
subsection (g) or (h) of Section 11.01, the Commitments shall automatically
terminate and the Loans and





78

­NY12534:166729.34










Reimbursement Obligations then outstanding, together with all accrued and unpaid
interest thereon, all fees and all other amounts due under this Agreement shall
become immediately due and payable automatically, without presentment, demand,
protest or notice of any kind, all of which are expressly waived by the
Borrower, and provided further that the Collateral Agent shall pay and apply the
proceeds and avails of any sale or other disposition of the Collateral, or any
part thereof, resulting from the exercise of the remedies as provided for in
this Section 11.02 in accordance with Section 2.05.

SECTION 6.3.

Waivers by the Credit Parties.  Except as otherwise provided for in this
Agreement and Applicable Law, the Credit Parties waive (i) presentment, demand,
protest, notice of presentment or dishonor, notice of intent to accelerate and
notice of acceleration, (ii) all rights to notice and a hearing prior to the
Lenders’ taking possession or control of, or to the Lenders’ replevin,
attachment or levy upon, any collateral securing the Obligations or any bond or
Security which might be required by any court prior to allowing such Lenders to
exercise any of their remedies, (iii) the benefit of all valuation, appraisal
and exemption laws and (iv) all rights of set-off against any Lender as it
applies to the payment of the Obligations.  The Credit Parties acknowledge that
they have been advised by counsel of their choice with respect to this
Agreement, the other Loan Documents and the transactions evidenced by this
Agreement and the other Loan Documents.

ARTICLE VII
GUARANTY OF OBLIGATIONS OF BORROWER

SECTION 7.1.

Guaranty.  In order to induce the Agents and the Lenders to enter into this
Agreement and to make available the Loans hereunder, and in recognition of the
direct benefits to be received by each Guarantor from the proceeds of the Loans,
each Guarantor hereby agrees with the Administrative Agent and the Collateral
Agent, for the benefit of the Lenders, as follows:  each Guarantor hereby
jointly, severally, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, and the performance, of any and all of
the Obligations of all other Credit Parties (such Obligations, collectively, the
“Guaranteed Obligations”).  If any or all of the Obligations becomes due and
payable hereunder, each Guarantor irrevocably and unconditionally promises to
pay such Indebtedness to the Collateral Agent, for the benefit of the Lenders.

SECTION 7.2.

Nature of Liability.  The Guarantors agree that this Guaranty is a guaranty of
payment and performance and not of collection, and that their obligations under
this Guaranty shall be primary, absolute and unconditional, irrespective of, and
the liability of each Guarantor shall not be affected by, nor shall this
Guaranty be discharged or reduced by reason of:

(a)

the genuineness, validity, regularity, enforceability or any future amendment
of, or change in this Guaranty, any other Loan Document or any other agreement,
document or instrument to which any Credit Party and/or Guarantors are or may
become a party;





79

­NY12534:166729.34













(b)

the absence of any action to enforce this Guaranty or any other Loan Document or
the waiver or consent by the Administrative Agent, the Collateral Agent and/or
Lenders with respect to any of the provisions thereof;

(c)

any other continuing or other guaranty, undertaking or maximum liability of a
Guarantor or of any other party as to the Obligations, or any payment on or in
reduction of any such other guaranty or undertaking;

(d)

the incapacity or any change in the name, style or constitution of any Credit
Party or any other person liable;

(e)

any dissolution, termination, increase, decrease or change in personnel by the
Borrower;

(f)

the Collateral Agent granting any time, indulgence or concession to, or
compounding with, discharging, releasing or varying the liability of, any Credit
Party or any other person liable or renewing, determining, varying or increasing
any accommodation, facility or transaction or otherwise dealing with the same in
any manner whatsoever or concurring in, accepting or varying any compromise,
arrangement or settlement or omitting to claim or enforce payment from any
Credit Party or any other person liable;

(g)

the existence, value or condition of, or failure to perfect its Lien against,
any Collateral for the Guaranteed Obligations or any action, or the absence of
any action, by the Administrative Agent or the Collateral Agent in respect
thereof (including, without limitation, the release of any such Collateral);

(h)

the insolvency of any Credit Party, or any payment made to any Agent or Lender
on the Obligations which any such Agent or Lender repays to the Borrower
pursuant to a court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding;

(i)

any act or omission which would not have discharged or affected the liability of
a Guarantor had it been a principal debtor instead of a Guarantor or by anything
done or omitted which but for this provision might operate to exonerate or
discharge a Guarantor; or

(j)

any other action or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or Guarantor.

SECTION 7.3.

Independent Obligation.

(a)

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other party or the Borrower, and a separate action
or actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other party or the Borrower
and whether or not any other Guarantor, any other party or the Borrower be
joined in any such action or actions.





80

­NY12534:166729.34













(b)

Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations.  Each Guarantor
agrees that any notice or directive given at any time to the Administrative
Agent that is inconsistent with the preceding paragraph shall be null and void
and may be ignored by the Administrative Agent and the Lenders, and, in
addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless the Agents
and the Lenders have specifically agreed otherwise in writing.  It is agreed
among each Guarantor, the Administrative Agent and the Lenders that the
foregoing waivers are of the essence of the transaction contemplated by the Loan
Documents and that, but for this Guaranty and such waivers, the Agents and the
Lenders would decline to enter into this Agreement.

SECTION 7.4.

Demand by the Administrative Agent or the Lenders.  In addition to the terms of
the Guaranty set forth in Section 12.01, and in no manner imposing any
limitation on such terms, it is expressly understood and agreed that, if, at any
time, the outstanding principal amount of the Guaranteed Obligations under this
Agreement (including all accrued interest thereon) is declared to be immediately
due and payable, then the Guarantors shall, without demand, pay to the holders
of the Guaranteed Obligations the entire outstanding Guaranteed Obligations due
and owing to such holders.  Payment by the Guarantors shall be made to the
Administrative Agent in immediately available funds to an account designated by
the Administrative Agent or at the address set forth herein for the giving of
notice to the Administrative Agent or at any other address that may be specified
in writing from time to time by the Administrative Agent, and shall be credited
and applied to the Guaranteed Obligations.

SECTION 7.5.

Enforcement of Guaranty.  In no event shall the Administrative Agent have any
obligation (although it is entitled, at its option) to proceed against the
Borrower or any other Credit Party or any Collateral pledged to secure
Guaranteed Obligations before seeking satisfaction from any or all of the
Guarantors, and the Administrative Agent may proceed, prior or subsequent to, or
simultaneously with, the enforcement of the Administrative Agent’s rights
hereunder, to exercise any right or remedy it may have against any Collateral,
as a result of any Lien it may have as security for all or any portion of the
Guaranteed Obligations.

SECTION 7.6.

Waiver.  In addition to the waivers contained in Section 12.02, the Guarantors
waive, and agree that they shall not at any time insist upon, plead or in any
manner claim or take the benefit or advantage of, any appraisal, valuation,
stay, extension, marshaling of assets or redemption laws, or exemption, whether
now or at any time hereafter in force, which may delay, prevent or otherwise
affect the performance by the Guarantors of their Guaranteed Obligations under,
or the enforcement by the Collateral Agent, the Administrative Agent or the
Lenders of, the Guaranty.  The Guarantors hereby waive diligence, presentment
and demand (whether for non-payment or protest or of acceptance, maturity,
extension of time, change in nature or form of the Guaranteed Obligations,
acceptance of further Collateral, release of further Collateral, composition or
agreement arrived at as to the amount of, or the terms of, the Guaranteed
Obligations, notice of adverse change in the Borrower’s financial condition or
any other fact which might increase the risk to the Guarantors) with respect to
any of the Guaranteed Obligations or all other demands whatsoever and waive the
benefit of all provisions of law which





81

­NY12534:166729.34










are or might be in conflict with the terms of the Guaranty.  The Guarantors
represent, warrant and jointly and severally agree that, as of the date of this
Agreement, their obligations under the Guaranty are not subject to any offsets
or defenses against the Administrative Agent or the Lenders or any Credit Party
of any kind.  The Guarantors further jointly and severally agree that their
obligations under this Guaranty shall not be subject to any counterclaims,
offsets or defenses against the Collateral Agent, the Administrative Agent or
any Lender or against any Credit Party of any kind which may arise in the
future.

SECTION 7.7.

Benefit of Guaranty.  The provisions of the Guaranty are for the benefit of the
Agents and the Lenders and their respective permitted successors, permitted
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any Credit Party and the Agents or the Lenders, the obligations of
any Credit Party under the Loan Documents.  In the event all or any part of the
Guaranteed Obligations are transferred, endorsed or assigned by the Agents or
any Lender to any Person or Persons in a manner permitted by this Agreement, any
reference to “the Agents” or “the Lender” herein shall be deemed to refer
equally to such Person or Persons.

SECTION 7.8.

Modification of Guaranteed Obligations, Etc.  Each Guarantor hereby acknowledges
and agrees that the Agents and the Lenders may at any time or from time to time,
with or without the consent of, or notice to, the Guarantors:

(a)

change or extend the manner, place or terms of payment of, or renew or alter all
or any portion of, the Guaranteed Obligations;

(b)

take any action under or in respect of the Loan Documents in the exercise of any
remedy, power or privilege contained therein or available to it at law, equity
or otherwise, or waive or refrain from exercising any such remedies, powers or
privileges;

(c)

amend or modify, in any manner whatsoever, the Loan Documents;

(d)

extend or waive the time for any Credit Party’s performance of, or compliance
with, any term, covenant or agreement on its part to be performed or observed
under the Loan Documents, or waive such performance or compliance or consent to
a failure of, or departure from, such performance or compliance;

(e)

take and hold Collateral for the payment of the Guaranteed Obligations
guaranteed hereby or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which the Agents or the
Lenders have been granted a Lien, to secure any Obligations;

(f)

release anyone who may be liable in any manner for the payment of any amounts
owed by the Guarantors or any Credit Party to the Agents or any Lender;

(g)

modify or terminate the terms of any intercreditor or subordination agreement
pursuant to which claims of other creditors of any Guarantor or any Credit Party
are subordinated to the claims of the Agents and the Lenders;





82

­NY12534:166729.34













(h)

apply any sums by whomever paid or however realized to any amounts owing by any
Guarantor or any Credit Party to the Agents or any Lender in such manner as the
Agents or any Lender shall determine in its discretion; and/or

(i)

the Agents and the Lenders shall not incur any liability to the Guarantors as a
result thereof, and no such action shall impair or release the Guaranteed
Obligations of the Guarantors or any of them under the Guaranty.

SECTION 7.9.

Reinstatement.

(a)

The Guaranty shall remain in full force and effect and continue to be effective
should any petition be filed by or against any Credit Party or any Guarantor for
liquidation or reorganization, should any Credit Party or any Guarantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of such Credit
Party’s or such Guarantor’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Guaranteed Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by the
Administrative Agent or any Lender, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Guaranteed Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

(b)

If claim is ever made upon any Agent or Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Obligations
and any of the aforesaid payees repays all or part of said amount by reason of
(i) any judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) compliance by the
Lenders or the Agents with any requirement of a Governmental Authority having
jurisdiction over the Lenders or the Agents, then and in such event each
Guarantor agrees that any such judgment, decree or order shall be binding upon
it, notwithstanding any revocation of the Guaranty or other instrument
evidencing any liability of the Borrower or any termination of this Agreement,
and each Guarantor shall be and remain liable to the aforesaid payees hereunder
for the amount so repaid or recovered to the same extent as if such amount had
never originally been received by any such payee.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Guaranteed Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

SECTION 7.10.

Waiver of Subrogation, Etc.  Notwithstanding anything to the contrary in the
Guaranty or in any other Loan Document, each Guarantor hereby:

(a)

until the indefeasible payment and satisfaction in full in cash of the
Guaranteed Obligations, expressly waives, on behalf of itself and its successors
and assigns (including any surety), any and all rights at law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue





83

­NY12534:166729.34










to a surety against a principal, to a Guarantor against a principal, to a
Guarantor against a maker or obligor, to an accommodation party against the
party accommodated, to a holder or transferee against a maker, or to the holder
of any claim against any Person, and which such Guarantor may have or hereafter
acquire against any Credit Party in connection with or as a result of such
Guarantor’s execution, delivery and/or performance of this Agreement, or any
other documents to which such Guarantor is a party or otherwise; and

(b)

acknowledges and agrees (i) that this waiver is intended to benefit the Agents
and the Lenders and shall not limit or otherwise effect any Guarantor’s
liability hereunder or the enforceability of the Guaranty and (ii) that the
Agents, the Lenders and their respective successors and assigns are intended
third-party beneficiaries of the waivers and agreements set forth in this
Section 12.10 and their rights under this Section 12.10 shall survive payment in
full of the Guaranteed Obligations.

SECTION 7.11.

Election of Remedies.  If any Agent may, under applicable law, proceed to
realize benefits under any of the Loan Documents giving the Agents and the
Lenders a Lien upon any Collateral owned by any Credit Party, either by judicial
foreclosure or by non-judicial sale or enforcement, the Collateral Agent may, at
its sole option, determine which of such remedies or rights it may pursue
without affecting any of such rights and remedies under this Guaranty.  If, in
the exercise of any of its rights and remedies, the Collateral Agent shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any Credit Party, whether because of any applicable laws
pertaining to “election of remedies” or the like, the Guarantors hereby consent
to such action by any Agent and waive any claim based upon such action, even if
such action by any Agent shall result in a full or partial loss of any rights of
subrogation which the Guarantors might otherwise have had but for such action by
any Agent.  Any election of remedies that results in the denial or impairment of
the right of any Agent to seek a deficiency judgment against any Credit Party
shall not impair each Guarantor’s obligation to pay the full amount of the
Guaranteed Obligations.  In the event any Agent shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
such Agent may bid all or less than the amount of the Guaranteed Obligations and
the amount of such bid need not be paid by such Agent but shall be credited
against the Guaranteed Obligations.  The amount of the successful bid at any
such sale shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Guaranteed Obligations shall be conclusively deemed to be the amount of
the Guaranteed Obligations guaranteed under the Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which the Administrative Agent
and the Lenders might otherwise be entitled but for such bidding at any such
sale.

SECTION 7.12.

Funds Transfers.  If any Guarantor shall engage in any transaction as a result
of which the Borrower is required to make a mandatory prepayment with respect to
the Guaranteed Obligations under the terms of this Agreement, such Guarantor
shall distribute to, or make a contribution to the capital of, the Borrower an
amount equal to the mandatory prepayment required under the terms of this
Agreement.

SECTION 7.13.

Further Assurances.  Each Guarantor agrees, upon the written request of the
Administrative Agent, to execute and deliver to the Administrative Agent, from





84

­NY12534:166729.34










time to time, any additional instruments or documents reasonably considered
necessary by the Administrative Agent to cause the Guaranty to be, become or
remain valid and effective in accordance with its terms.

SECTION 7.14.

Payments Free and Clear of Taxes.  Except as set forth below, all payments
required to be made by each Guarantor hereunder shall be made to the
Administrative Agent and the Lenders free and clear of, and without deduction
for, any and all present and future Taxes.  If any Guarantor shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder,
(a) the sum payable shall be increased as much as shall be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 12.14) the Administrative Agent or
the Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (b) such Guarantor shall make such
deductions and (c) such Guarantor shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law.
 Notwithstanding the foregoing, no Guarantor should be required to pay any such
additional amounts to an Agent or a Lender with respect to any Taxes in respect
of which the Borrower would not be required to pay any additional amounts
pursuant to Section 3.04(a) if such Taxes were withheld or deducted by the
Borrower and the payment had been made by the Borrower instead of the Guarantor.
 Within thirty (30) days after the date of any payment of Taxes, each applicable
Guarantor shall furnish to the Administrative Agent the original or a certified
copy of a receipt evidencing payment thereof.  Except as set forth below, each
Guarantor shall jointly and severally indemnify and, within ten (10) days of
receipt of written demand therefor, pay the Administrative Agent and each Lender
for the full amount of Taxes (including any Taxes imposed by any jurisdiction on
amounts payable under this Section 12.14) paid by the Administrative Agent or
such Lender, as appropriate, with respect to any payment by or on account of any
obligation of a Guarantor hereunder and any penalties, interest and reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted.  Notwithstanding the foregoing,
each Guarantor shall not be required to indemnify a Lender or an Agent with
respect to any Taxes in respect of which the Borrower would not be required to
indemnify the Lender or the Agent pursuant to Section 3.04(c) if the payment had
been made by the Borrower and such Taxes arose with respect to any payment by or
on account of any obligation of the Borrower.  Section 3.04(g) shall apply with
respect to payments by a Guarantor pursuant to this Section 12.14 as it applies
to payments by the Borrower pursuant to Section 3.04.

SECTION 7.15.

Limitation on Amount Guarantied; Contribution by Guarantors.  Anything contained
in this Article XII to the contrary notwithstanding, if any Fraudulent Transfer
Law (as defined below) is determined by a court of competent jurisdiction to be
applicable to the obligations of any Guarantor under this Agreement, such
obligations of such Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or any applicable provisions of comparable
state law (collectively, the “Fraudulent Transfer Laws”), in each case after
giving effect to all other liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws (excluding,
however, any liabilities of such Guarantor (a) in respect of intercompany
indebtedness to Borrower or other affiliates of Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such





85

­NY12534:166729.34










Guarantor hereunder and (b) under any guarantee of any subordinated indebtedness
which guarantee contains a limitation as to maximum amount similar to that set
forth in this Section 12.15, pursuant to which the liability of such Guarantor
hereunder is included in the liabilities taken into account in determining such
maximum amount).

ARTICLE VIII
THE AGENTS

SECTION 8.1.

Appointment Powers and Immunities; Delegation of Duties, Liability of Agents.

(a)

Each Lender hereby irrevocably designates and appoints Morgan Stanley Senior
Funding, Inc. as Administrative Agent under this Agreement and the other Loan
Documents and Morgan Stanley & Co., Incorporated as its Collateral Agent under
this Agreement and the other Loan Documents.  Such Lender hereby irrevocably
authorizes each such Agent to take such action on such Lender’s behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Each such Agent agrees to act as such on the
express conditions contained in this Article XIII.  The provisions of this
Article XIII are solely for the benefit of the Administrative Agent, the
Collateral Agent and the Lenders.  Neither the Borrower nor any other Persons
shall have any rights as third-party beneficiaries of any of the provisions
contained herein; provided, however, that the right to consent to a successor
Agent as provided under Section 13.08 also shall be for the benefit of the
Borrower.  Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, each such Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall each such Agent have or be deemed to have any fiduciary relationship with
any Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against each such Agent; it being expressly
understood and agreed that the use of the word “Agent” is for convenience only
and that each such Agent is merely the representative of the Lenders, and has
only the contractual duties set forth in this Agreement and the other Loan
Documents.  Except as expressly otherwise provided in this Agreement, each such
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions which such Agent is expressly entitled to take or assert
under or pursuant to this Agreement and the other Loan Documents.  No Lender
shall have any right of action whatsoever against each such Agent as a result of
such Agent acting or refraining from acting hereunder pursuant to such
discretion and any action taken or failure to act pursuant to such discretion
shall be binding on the Lenders.  Without limiting the generality of the
foregoing, or of any other provision of the Loan Documents that provides rights
or powers to the Administrative Agent or the Collateral Agent, each Lender
agrees that, as long as this Agreement remains in effect:  (i) (A) the
Administrative Agent shall have the right to maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Loans, the Collections and related matters and (B) the
Collateral Agent shall have the right to maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Collateral and related matters; (ii) the Collateral Agent shall have the right
to execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements,





86

­NY12534:166729.34










documents, instruments, proofs of claim, notices and other written agreements
with respect to the Loan Documents; (iii) the Administrative Agent shall have
the right to make the Loans, for itself; (iv) the Agents shall have the right to
exclusively receive, apply, and distribute the Collections as provided in the
Loan Documents; (v) the Collateral Agent shall have the right to open and
maintain such bank accounts and lock boxes as the Collateral Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collections and the Collateral;
(vi) (A) the Administrative Agent shall have the right to perform, exercise, and
enforce any and all other rights and remedies of the Lenders with respect to the
Borrower, the Obligations, the Collections, or otherwise related to any of same
as provided in the Loan Documents and (B) the Collateral Agent shall have the
right to perform, exercise, and enforce any and all other rights and remedies of
the Lenders with respect to the Borrower, the Obligations, the Collateral, or
otherwise related to any of the same as provided in the Loan Documents and
(C) the Administrative Agent shall have the right to perform, exercise, and
enforce any and all other rights and remedies of the Lenders with respect to the
Borrower, the Obligations, the Collateral or otherwise related to any of the
same, as provided in the Loan Documents; and (vii) each of the Agents shall have
the right to incur and pay such fees, charges, and expenses under the Loan
Documents as such Agent reasonably may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.  The Administrative Agent may deem and treat the payee of any
Obligation as the holder thereof for all purposes of the Loan Documents unless
and until a notice of the assignment or transfer of such Obligation shall have
been filed with the Administrative Agent.  Each Lender further consents to
(x) the execution, delivery, and performance by the Administrative Agent or the
Collateral Agent of each Loan Document entered into by such Agent on behalf of
the Lenders as contemplated by this Agreement, and (y) the terms of such Loan
Documents.

(b)

Except as otherwise provided in this Section 13.01, each of the Administrative
Agent and the Collateral Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  None of the Administrative Agent and the
Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects as long as such selection was made in
compliance with this section and without gross negligence or willful misconduct.

(c)

None of the Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct) or (ii) be responsible in any manner
to any Lender for any recital, statement, representation or warranty made by any
Credit Party or any Subsidiary or Affiliate of any Credit Party, or any officer
or director thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Credit Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any





87

­NY12534:166729.34










other Loan Document, or to inspect the properties, books or records of the
Borrower or any of its Subsidiaries.

SECTION 8.2.

Reliance by Agents.  Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person, and upon
advice and statements of legal counsel (including counsel to the Borrower or
counsel to any Lender), independent accountants and other experts selected by
such Agent.  Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it first shall
receive such advice or concurrence of the Lenders as it deems appropriate and
until such instructions are received, such Agent shall act, or refrain from
acting, as it deems advisable.  If the Administrative Agent or the Collateral
Agent so requests, it first shall be indemnified to its reasonable satisfaction
by the Lenders against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.  The
Administrative Agent and the Collateral Agent in all cases shall be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all Lenders.  

SECTION 8.3.

Defaults.  No Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest, fees, and expenses required to be paid to
such Agent for the account of the Lenders, except with respect to Events of
Default of which such Agent has actual knowledge, and unless such Agent shall
have received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default, and stating that such
notice is a “Notice of Default”.  Such Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which such Agent
has actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and each Agent of
such Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Sections 13.02 and 13.07, each
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Lenders in accordance with Article XI;
provided, however, that unless and until such Agent has received any such
request, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.

SECTION 8.4.

Rights as a Lender.

(a)

With respect to its Commitments and the Loans made by it, the Administrative
Agent (and any successor acting as Administrative Agent, if any, as permitted by
Section 13.08(a)) in its capacity as a Lender under the Loan Documents shall
have the same rights, privileges and powers under the Loan Documents as any
other Lender and may exercise the same as though it were not acting as
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity.  The Administrative Agent (and any successor acting as Administrative
Agent) and its Affiliates may (without having to account for the same to any
Lender) accept deposits from, lend





88

­NY12534:166729.34










money to, make investments in and generally engage in any kind of banking, trust
or other business with the Borrower (and any of its Subsidiaries or Affiliates)
as if it were not acting as Administrative Agent, and the Administrative Agent
(and its successors) and its Affiliates may accept fees and other consideration
from the Borrower for services in connection with this Agreement or otherwise
without having to account for the same to the Lenders.

(b)

With respect to its Commitments and the Loans made by it, the Administrative
Agent (and any successor acting as Collateral Agent, if any, as permitted by
Section 13.08(b)) in its capacity as a Lender under the Loan Documents shall
have the same rights, privileges and powers under the Loan Documents as any
other Lender and may exercise the same as though it were not acting as
Collateral Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include the Collateral Agent in its individual capacity.
 The Administrative Agent (and any successor acting as Collateral Agent) and its
Affiliates may (without having to account for the same to any Lender) accept
deposits from, lend money to, make investments in and generally engage in any
kind of banking, trust or other business with the Borrower (and any of its
Subsidiaries or Affiliates) as if it were not acting as Collateral Agent, and
the Administrative Agent and its Affiliates may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or otherwise without having to account for the same to the Lenders.

SECTION 8.5.

Costs and Expenses; Indemnification.  Each Agent may incur and pay fees, costs,
and expenses under the Loan Documents to the extent such Agent deems reasonably
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including without
limiting the generality of the foregoing, court costs, reasonable attorneys fees
and expenses, costs of collection by outside collection agencies and auctioneer
fees and costs of security guards or insurance premiums paid to maintain the
Collateral, whether or not the Borrower is obligated to reimburse the Lenders
for such expenses pursuant to the Loan Agreement or otherwise (to the extent the
Borrower has not done so and without limiting its obligation to do so).  Each
Lender hereby agrees that it is and shall be obligated to pay to or reimburse
the Administrative Agent and the Collateral Agent for the amount of such
Lender’s Pro Rata Share thereof.  Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent the Borrower has not done so and without
limiting the obligation of the Borrower to do so), according to their Pro Rata
Shares, from and against any and all Indemnified Matters (including without
limitation Indemnified Matters arising under any Environmental Law as provided
in Section 14.18); provided, however, that no Lender shall be liable for the
payment to the Agent-Related Persons of any portion of such Indemnified Matters
resulting solely from such Person’s gross negligence or willful misconduct as
determined in a final order by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent or the Collateral Agent, as the case may be, upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including reasonable
attorneys fees and expenses) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein.
 The undertaking in this Section 13.05 shall survive the payment of all
Obligations hereunder and the resignation or replacement of any Agent.





89

­NY12534:166729.34













SECTION 8.6.

Non-Reliance on Agents and Other Lenders.  Each Lender acknowledges that none of
the Agent-Related Persons has made any representation or warranty to it, and
that no act by any Agent hereinafter taken, including any review of the affairs
or Property of the Borrower and any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender.  Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and any other Person (other
than the Lenders) party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower.  Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and any other Person
(other than the Lenders) party to a Loan Document.  Except for notices, reports
and other documents expressly herein required to be furnished to the Lenders by
such Agent, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, Property, financial and other condition or creditworthiness of
Borrower and any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons.

SECTION 8.7.

Failure to Act.  Except for action expressly required of any Agent under the
Loan Documents, such Agent shall in all cases be fully justified in failing or
refusing to act under any Loan Document unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 13.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

SECTION 8.8.

Resignation of Agent.

(a)

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notice to the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders with
the consent of the Borrower (which consent shall not be unreasonably withheld)
shall have the right to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been appointed by the Required Lenders
and consented to by the Borrower and no successor Administrative Agent shall
have accepted such appointment within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent;
provided, however, if the failure to do so was not a result of the failure by
the Borrower to consent to any appointment, the Borrower shall retain the right
to consent; provided, further, that if the failure to do so was not a result of
the failure of the Required Lenders to appoint such successor, the Required
Lenders shall obtain the





90

­NY12534:166729.34










right to consent to such successor.  Upon the acceptance of any appointment as
the Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, remedies, powers, privileges, duties and obligations of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations, under the Loan Documents.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article XIII shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Administrative
Agent.

(b)

Subject to the appointment and acceptance of a successor Collateral Agent as
provided below, the Collateral Agent may resign upon 30 days prior written
notice to the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed) shall have the right to appoint a successor
Collateral Agent.  If no successor Collateral Agent shall have been appointed by
the Required Lenders and consented to by the Borrower and no successor
Collateral Agent shall have accepted such appointment within 30 days after the
retiring Collateral Agent’s giving of notice of resignation, then the retiring
Collateral Agent may, on behalf of the Lenders, appoint a successor Collateral
Agent; provided, however, if the failure to do so was not a result of the
failure by the Borrower to consent to any appointment, the Borrower shall retain
the right to consent.  Upon the acceptance of any appointment as Collateral
Agent by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, remedies, powers,
privileges, duties and obligations of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations,
under the Loan Documents.  After any retiring Collateral Agent’s resignation as
Collateral Agent, the provisions of this Article XIII shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Collateral Agent.

SECTION 8.9.

Collateral Sub-Agents.  Each Lender by its execution and delivery of this
Agreement (or any joinder hereto or any Assignment and Acceptance hereunder),
agrees that, in the event it shall hold any monies or other investments on
account of the Borrower, such monies or other investments shall be held in the
name and under the control of the Administrative Agent or such Lender, and the
Administrative Agent or such Lender shall hold such monies or other investments
as a collateral sub-agent for Collateral Agent under this Agreement and the
other Loan Documents.  The Borrower, by its execution and delivery of this
Agreement, hereby consents to the foregoing.

SECTION 8.10.

Communications by Borrower.  Except as otherwise provided in this Agreement, the
Borrower’s communications with respect to the Loan Documents shall be with the
Administrative Agent or the Collateral Agent, as the case may be, and the
Borrower shall be under no obligation to communicate directly with the Lenders.

SECTION 8.11.

Collateral Matters.

(a)

The Lenders hereby irrevocably authorize the Collateral Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full of all
Obligations; (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if the





91

­NY12534:166729.34










Borrower certifies in writing to the Collateral Agent that the sale or
disposition is permitted under this Agreement or the other Loan Documents (and
the Collateral Agent may rely conclusively on any such certificate, without
further inquiry); (iii) constituting Property in which the Borrower owned no
interest at the time the security interest was granted or at any time
thereafter; (iv) constituting property leased to the Borrower under a lease that
has expired or is terminated in a transaction permitted under this Agreement; or
(v) constituting Equipment which, in the aggregate with all other dispositions
of Equipment covered by this clause (v), has a fair market value or book value,
whichever is less, of $1,000,000 or less.  Upon request by the Collateral Agent
or the Borrower at any time, the Administrative Agent and the Lenders will
confirm in writing the Collateral Agent’s authority to release any such Liens on
particular types or items of Collateral pursuant to this Section 13.11;
provided, however, that (1) the Collateral Agent shall not be required to
execute any document necessary to evidence such release on terms that, in the
Collateral Agent’s opinion, would expose the Collateral Agent to liability or
create any obligation or entail any consequence other than the release of such
Lien without recourse, representation, or warranty and (2) such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Borrower
in respect of) all interests retained by the Borrower, including, the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

(b)

Subject to Section 13.01(c)(i), The Collateral Agent shall have no obligation
whatsoever to any other Lenders to assure that the Collateral exists or is owned
by the applicable Borrower or is cared for, protected, or insured or has been
encumbered, or that the Lenders’ Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to the Collateral Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the terms and conditions contained herein, the Collateral Agent may
act in any manner it may deem appropriate, in its sole discretion given the
Collateral Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that the Collateral Agent shall have no other duty or liability
whatsoever to any other Lender as to any of the foregoing, except as otherwise
provided herein.

SECTION 8.12.

Restrictions on Actions by the Agents and the Lenders; Sharing Payments.

(a)

Each of the Administrative Agent and each of the Lenders agrees that it shall
not, without the express consent of the Collateral Agent, and that it shall, to
the extent it is lawfully entitled to do so, upon the request of the
Administrative Agent and the Collateral Agent, set off against the Obligations,
any amounts owing by such Lenders to the Borrower or any accounts of the
Borrower now or hereafter maintained with such Lenders.  Each of the
Administrative Agent and each of the Lenders further agrees that it shall not,
unless specifically requested to do so by the Collateral Agent, take or cause to
be taken any action, including the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral the purpose of which is, or could be, to give
such Lenders any preference or priority against the other Lenders with respect
to the Collateral.





92

­NY12534:166729.34













(b)

Subject to Section 13.04, if, at any time or times any Lender shall receive
(i) by payment, foreclosure, set-off or otherwise, any proceeds of Collateral or
any payments with respect to the Obligations arising under, or relating to, this
Agreement or the other Loan Documents, except for any such proceeds or payments
received by such Lender from the Administrative Agent pursuant to the terms of
this Agreement or (ii) payments from the Administrative Agent in excess of such
Lender’s ratable portion of all such distributions by the Administrative Agent,
such Lender promptly shall turn the same over to the Administrative Agent, in
kind, and with such endorsements as may be required to negotiate the same to the
Administrative Agent, or in same-day funds, as applicable, for the account of
the Lenders and for apportionment and application to the Obligations in
accordance with Section 3.02(e).

SECTION 8.13.

Several Obligations; No Liability.  Notwithstanding that certain of the Loan
Documents now or hereafter may have been or will be executed only by or in favor
of an Agent in its capacity as such, and not by or in favor of the Lenders, any
and all obligations on the part of the Administrative Agent, if any, to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lenders.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 13.05, no Agent nor any Lender shall have
any liability for the acts of any other Agent or any other Lender.  No Lender
shall be responsible to the Borrower or any other Person for any failure by any
other Lender to fulfill its obligations to make credit available hereunder, nor
to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

ARTICLE IX
MISCELLANEOUS

SECTION 9.1.

Notices, Etc.  All notices and other communications provided for hereunder shall
be in writing and shall be mailed, telecopied, emailed or delivered:

if to Borrower, at the following address:

c/o Oppenheimer & Co. Inc.

125 Broad Street, 16th Floor

New York, NY 10004

Telephone:  (212) 668-8000

Facsimile:  (212) 668-8081

Email:  albert.lowenthal@opco.com





93

­NY12534:166729.34













Attention: Albert G. Lowenthal

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY  10036

Telephone:  (212) 735-2444

Facsimile:  (917) 777-2444

Email:  tgowan@skadden.com

Attention: Thomas W. Gowan

if to the Administrative Agent, at the following address:

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, NY 10036

Telephone:

(212) 761-1576

Facsimile:

(646) 290-2655

Email:  robert.louzan@morganstanley.com

Attn:  Robert Louzan

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Telephone:  (212) 558-3830

Facsimile:  (212) 558-3997

Email:  dietdericha@sullcrom.com

Attn:  Andrew G. Dietderich

if to the Collateral Agent, at the following address:

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, NY 10036

Telephone:

(212) 761-1576

Facsimile:

(646) 290-2655

Email:  robert.louzan@morganstanley.com

Attn:  Robert Louzan





94

­NY12534:166729.34













 

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Telephone:  (212) 558-3830

Facsimile:  (212) 558-3997

Email:  dietdericha@sullcrom.com

Attn:  Andrew G. Dietderich

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 14.01.  All such notices and other communications shall be
effective, (i) if mailed, when received or five (5) days after deposited in the
mails as registered or certified (in each case with return receipt requested)
with postage pre-paid and properly addressed, whichever occurs first, (ii) if
telecopied, when transmitted and confirmation received, (iii) if emailed, when
transmitted and confirmation acknowledged by recipient or (iv) if delivered,
upon delivery, except that notices to the Administrative Agent pursuant to
Article II shall not be effective until received by the Administrative Agent.

SECTION 9.2.

Amendments, Etc.  No amendment or waiver of any provision of this Agreement, any
Loan or any other Loan Document, nor consent to any departure by any Credit
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders (or the
Administrative Agent at the request of the Required Lenders), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall:

(a)

in each case without the consent of the Administrative Agent, the Borrower and
each Lender directly affected thereby;

(i)

subject such Lender to any additional obligations;

(ii)

reduce or forgive the principal of, or interest on, any Loan, fees or other
amounts payable hereunder or release or discharge the Borrower from its
obligations to make such payments;

(iii)

postpone any date fixed for any payment or principal of, or interest on, any
Loan, any Obligations, fees or other amounts payable hereunder;

(iv)

other than as expressly permitted hereunder or in the other Loan Documents,
release (or otherwise limit such Person’s liability with respect to its
Obligations) the Parent or any other material Guarantor;





95

­NY12534:166729.34













(v)

release, or permit the Credit Parties to otherwise dispose of, all or
substantially all of the Collateral, or subordinate the right of the Collateral
Agent and the Lenders with respect to all or substantially all of the Collateral
(except as expressly permitted herein or in the other Loan Documents);

(vi)

amend, modify or waive Sections 2.05, 3.03(a), 3.03(b) or 3.03(c), 14.02 or the
definition of “Pro Rata Share”;

(vii)

increase or extend any Commitment of such Lender;

(viii)

change the percentage specified in the definition of Required Lenders which
shall be required for the Lenders or any of them to take any action under this
Agreement.

SECTION 9.3.

Non-Consenting Lenders.  If, in connection with any proposed amendment, waiver
or consent requiring consent of “each Lender” or “each Lender affected thereby,”
the consent of the Required Lenders is obtained, but the consent of other
necessary Lenders is not obtained (any such Lender whose consent is necessary
but not obtained being referred to herein as a “Non-Consenting Lender”), then so
long as no Agent is a Non-Consenting Lender and no Default or Event of Default
has occurred and is continuing, the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (a) another bank or other entity which is
reasonably satisfactory to the Parent, Borrower and the Administrative Agent
shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of Section 14.10 and (b) the Borrowers
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (i) all principal, interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 3.05 and 5.02, and (ii) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 4.03 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.  Any processing
or recordation fees associated with the transfer of a Non-Consenting Lender’s
Loans shall be for the account of the Borrower.

SECTION 9.4.

No Waiver; Remedies, Etc.  No failure on the part of the Lenders or any Agent to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right.  The rights and remedies of
the Lenders and the Agents provided herein and in the other Loan Documents are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law.  The rights of the Lenders and the Agents under any Loan
Document against any party thereto are not conditional or contingent on any
attempt by the





96

­NY12534:166729.34










Lenders and the Agents to exercise any of their rights under any other Loan
Document against such party or against any other Person.  

SECTION 9.5.

Expenses; Taxes; Attorneys’ Fees.  The Borrower will pay promptly following
demand therefor, all reasonable fees, costs and expenses incurred by or on
behalf of the Administrative Agent, including, without limitation, reasonable
out-of-pocket fees, costs and expenses of counsel for the Administrative Agent,
accounting, due diligence, fees of Rating Agencies associated with the rating of
the Loans, investigations, environmental assessments, miscellaneous
disbursements, examination, travel, lodging and meals arising from or relating
to:  (a) subject to the terms of the Fee Letter, the negotiation, preparation,
execution, delivery, performance and administration of this Agreement and the
other Loan Documents, (b) any requested amendments (other than amendments
requested solely by the Lenders), waivers or consents to this Agreement or the
other Loan Documents whether or not such documents become effective or are
given, (c) the preservation and protection of any of the Lenders’ rights under
this Agreement or the other Loan Documents, (d) the filing of any petition,
complaint, answer, motion or other pleading by the Lenders, or the taking of any
action in respect of the Collateral or other Security, in connection with this
Agreement or any other Loan Document, (e) the protection, collection, lease,
sale, taking possession of or liquidation of, any Collateral or other Security
in connection with this Agreement or any other Loan Document, (f) any attempt to
enforce any Lien or security interest in any Collateral or other Security in
connection with this Agreement or any other Loan Document, (g) any attempt to
collect from any Borrower or any other Credit Party, (h) during the continuance
of an Event of Default, the receipt by any Lender of any advice from its
professionals (including without limitation, the reasonable fees of its outside
attorneys and consultants) with respect to any of the foregoing (to the extent
that such fees, costs and expenses are not otherwise recoverable pursuant to any
other provision of this Agreement or any other Loan Document), (i) all
liabilities and costs arising from or in connection with the past, present or
future operations of a Credit Party involving any damage to real or personal
Property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such Property, (j) any
Environmental Liabilities and Costs incurred in connection with facility of any
Credit Party including any Remedial Action for any Hazardous Materials present
or arising out of the operations of any facility of a Credit Party or (k) any
liabilities and costs incurred in connection with any Environmental Lien.
 Without limitation of the foregoing or any other provision of any Loan
Document:  (x) the Borrower agrees to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by the Lenders to be payable in connection with this Agreement or any
other Loan Document, and the Borrower agrees to hold the Lenders harmless from
and against any and all present or future claims, liabilities or losses with
respect to or resulting from any omission to pay or delay in paying any such
taxes, fees or impositions, (y) the Borrower agrees to pay all broker fees with
respect to any broker retained by the Borrower or any of its Subsidiaries that
may become due in connection with the transactions contemplated by this
Agreement and (z) during the continuance of a Default or an Event of Default, if
a Credit Party (A) fails to make any payments or deposits with respect to any
taxes of any kind or nature to the extent that such payments or deposits are due
and payable prior to delinquency, (B) fails to make any payments or deposits
with respect to any other governmental assessment prior to the time that any
Lien may inure against any property of any Credit Party, or (C) fails to make
any payments or deposits with respect to any insurance premiums then due and
payable or otherwise comply with Section 8.03, then the Administrative





97

­NY12534:166729.34










Agent, in their sole discretion and without prior notice to the Borrower, may do
any or all of the following, without duplication:  (X) make payment of the same
or any part thereof, (Y) in the case of any failure described in
Section 14.05(z)(C), obtain and maintain insurance policies of the type
described in Section 7.05 and take the actions with respect to such policies
which are authorized pursuant to Section 12.21(c).  Any payment described above
in clause (z) shall not constitute an agreement by the Lenders to make similar
payments in the future or a waiver by the Lenders of any Event of Default under
this Agreement.  The Administrative Agent need not inquire as to, or contest the
validity of, any such obligation.  The foregoing to the contrary
notwithstanding, the agreements set forth above in this Section 14.05 are
subject to the limitations set forth in Section 9.07, solely to the extent
applicable.  The Administrative Agent agree to provide to the Borrower an
invoice with respect to each cost or expense incurred in connection with the
Loan Documents by any Lender promptly upon the Administrative Agent’s receipt
thereof, and agrees, upon the reasonable request of the Borrower, to provide
reasonable backup information with respect to such costs or expenses (subject to
the right of the Administrative Agent to take whatever steps are reasonably
necessary to protect any confidential or privileged information which may be
contained therein).

SECTION 9.6.

Right of Set-Off, Sharing of Payments, Etc.

(a)

Upon the occurrence and during the continuance of any Event of Default, and in
addition to (and without limitation of) any right of set-off, banker’s lien or
counterclaim any Lender may otherwise have, each Lender may, and is hereby
authorized by the Borrower to, at any time and from time to time, without notice
to the Borrower (any such notice being expressly waived by the Borrower), to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any and all Obligations now or hereafter
existing under any Loan Document, irrespective of whether or not the Lenders
shall have made any demand hereunder or thereunder and although such obligations
may be contingent or unmatured.  During the continuance of any Event of Default,
the Lenders may, and are hereby authorized to, at any time and from time to
time, without notice to the Borrower (any such notice being expressly waived by
the Borrower), to the fullest extent permitted by law, set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Lenders to or for the
credit or the account of the Borrower against any and all Obligations now or
hereafter existing under any Loan Document, irrespective of whether or not the
Lenders shall have made any demand hereunder or thereunder.  The Lenders agree
to notify the Borrower, the Collateral Agent and the Administrative Agent
promptly after any such set-off and application made by the Lenders, provided
that the failure to give such notice to the Borrower shall not affect the
validity of such set-off and application.  The rights of the Lenders under this
Section 14.06 are in addition to other rights and remedies which the Lenders may
have.

(b)

Nothing contained in this Section 14.06 shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
Obligation of the Borrower.  If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 14.06 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with





98

­NY12534:166729.34










the rights of the Lenders entitled under this Section 14.06 to share in the
benefits of any recovery on such secured claim.

SECTION 9.7.

Severability.  Any provision of this Agreement, which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

SECTION 9.8.

Replacement of Lenders.  If any Lender requests compensation under Sections
3.04, 4.03, or 4.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.04, or if any Lender defaults in its obligation to fund
Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 14.10), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts).  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 9.9.

Complete Agreement; Sale of Interest.  The Loan Documents constitute the
complete agreement between the parties with respect to the subject matter hereof
and thereof, supersede any previous agreement or understanding between them
relating hereto or thereto and may not be modified, altered or amended except by
an agreement in writing signed by the Credit Parties and the Lenders in
accordance with Section 14.02.  The Credit Parties may not sell, assign or
transfer any of the Loan Documents or any portion thereof, including their
rights, title, interests, remedies, powers and duties hereunder or thereunder.
 The Credit Parties hereby consent to any Lender’s sale of participations,
assignment, transfer or other disposition, at any time or times, of any of the
Loan Documents or of any portion thereof or interest therein, including such
Lender’s rights, title, interests, remedies, powers or duties thereunder,
subject, in the case of a participation, assignment, transfer or other
disposition, to the provisions of Section 14.10.

SECTION 9.10.

Assignment; Register.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Credit Party without such
consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their





99

­NY12534:166729.34










respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Affiliates of the Administrative Agent) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)

Any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Loans at the time owing to it); provided that (i) except in the case of an
assignment of the entire remaining outstanding amount of the Loans at the time
owing to it (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) or in the
case of an assignment to an entity described in clause (a), (b) or (c) of the
definition of Eligible Assignee, any such assignment shall not be less than
$1,000,000, unless the Administrative Agent otherwise consents (such consent not
to be unreasonably withheld or delayed), and (ii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance.  Subject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.04, 4.03, 4.04 and 14.17 to the
extent any claim thereunder relates to an event arising or such Lender’s status
or activity as Lender prior to such assignment.

(c)

Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 14.10 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.  

(d)

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loan owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  The Borrower may request in writing a copy of the Register from time to
time and the Administrative Agent will promptly deliver a copy of such Register
to the Borrower promptly thereafter.

(e)

Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this





100

­NY12534:166729.34










Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the Lender Group shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement, provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (a)(ii) or (a)(iii) of the proviso to Section 14.02 that
affects such Participant.  Subject to paragraph (e) of this Section the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.04,
4.03 and 4.04 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 14.06 as though it were a Lender, provided such Participant agrees to be
subject to Section 3.03 as though it were a Lender.

(f)

A Participant shall not be entitled to receive any greater payment under
Section 3.04 or Article IV than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Non-U.S. Lender if it were
a Lender shall not be entitled to the benefits of Section 3.04 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.04
as though it were a Lender.

(g)

Any Lender may, without the consent of the Borrower or the Administrative Agent,
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including
without limitation (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank and (ii) in the case of any Lender that is a Fund, any
pledge or assignment of all or any portion of such Lender’s rights under this
Agreement to any holders of obligations owed, or securities issued, by such
Lender as security for such obligations or securities, or to any trustee for, or
any other representative of, such holders, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.11.

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Agreement
or any of the other Loan Documents by telecopy shall have the same force and
effect as the delivery of an original executed counterpart of this Agreement or
any of such other Loan Documents.  Any party delivering an executed counterpart
of any such agreement by telecopy shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.





101

­NY12534:166729.34













SECTION 9.12.

GOVERNING LAW.  THIS AGREEMENT, THE NOTES AND, EXCEPT TO THE EXTENT OTHERWISE
PROVIDED THEREIN, THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.13.

CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN,
COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS
FOR NOTICES SET FORTH IN SECTION 14.01, SUCH SERVICE TO BECOME EFFECTIVE FIVE
(5) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
LENDERS OR THE AGENTS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN
ANY OTHER JURISDICTION.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

SECTION 9.14.

WAIVER OF JURY TRIAL, ETC.  THE BORROWER, THE LENDERS AND THE AGENTS HEREBY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE NOTES OR OTHER LOAN DOCUMENTS,
OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT
DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THE BORROWER CERTIFIES THAT NO
OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDERS OR THE AGENTS HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDERS OR THE AGENTS WOULD NOT,
IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS.  THE BORROWER HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDERS AND THE AGENTS ENTERING INTO THIS AGREEMENT.





102

­NY12534:166729.34













SECTION 9.15.

Consent.  Except as otherwise expressly set forth herein or in any other Loan
Document to the contrary, if the consent, approval, satisfaction, determination,
judgment, acceptance or similar action (an “Action”) of the Lenders or the
Agents, shall be permitted or required pursuant to any provision hereof or any
provision of any other agreement to which the Borrower or any other Guarantors
are parties and to which the Lenders or the Agents have succeeded thereto, such
Action shall be required to be in writing and may be withheld or denied by the
Lenders or the Agents with or without any reason in their reasonable discretion.

SECTION 9.16.

Interpretation.  Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against the Lenders, the Agents or the Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

SECTION 9.17.

Reinstatement; Certain Payments.  If any claim is ever made upon the Lenders or
the Agents for repayment or recovery of any amount or amounts received by the
Lenders or the Agents in payment or received on account of any of the
Obligations, the Lenders or the Agents shall give prompt notice of such claim to
the Borrower, and if the Lenders or the Agents repay all or part of such amount
by reason of (i) any judgment, decree or order of any court of competent
jurisdiction or administrative body having jurisdiction over the Lenders or the
Agents or any of their respective property, or (ii) compliance by the Lenders or
the Agents with any requirement of a Governmental Authority having jurisdiction
over the Lenders or the Agents, then and in such event the Borrower agrees that
(A) any such judgment, decree or order shall be binding upon it notwithstanding
the cancellation of any instrument evidencing the Obligations or the other Loan
Documents or the termination of this Agreement or the other Loan Documents and
(B) it shall be and remain liable to the Lenders or the Agents hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Lenders or the Agents.

SECTION 9.18.

Indemnification.  In addition to the Borrower’s other Obligations under this
Agreement, the Borrower agrees to defend, protect, indemnify and hold harmless
the Lenders and each of their respective Affiliates and their officers,
directors, trustees, employees, agents and advisors, the Administrative Agent,
the Collateral Agent the Agent-Related Persons and the Lender-Related Persons
(collectively called the “Indemnitees”) from and against any and all claims,
losses, demands, settlements, damages, liabilities, obligations, penalties,
fines, fees, reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees, costs and expenses, but excluding income, franchise
and similar taxes of an Indemnitee) incurred by such Indemnitees (but not taxes,
which shall be governed by Section 3.04), whether prior to or from and after the
Closing Date, as a result of or arising from or relating to or in connection
with any of the following:  (i) the Administrative Agent, the Collateral Agent
or the Lenders furnishing of funds to the Borrower under this Agreement,
including, without limitation, the management of any such Loans, (ii) any matter
relating to the financing transactions contemplated by this Agreement or the
other Loan Documents or by any document executed in connection with the
transactions contemplated by this Agreement or the





103

­NY12534:166729.34










other Loan Documents, (iii) any claim, litigation, investigation or
administrative or judicial proceeding in connection with any transaction
contemplated in, or consummated under, the Loan Documents or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, including without limitation,
claims, litigations, investigations or other proceedings arising out of (A) the
presence, disposal, Release or threatened Release of any Hazardous Materials on,
in, at, to, from or under any property at any time owned or occupied by the
Borrower or any of its Subsidiaries (or any of their respective predecessors in
interest or title) or at any facility which received Hazardous Materials
generated by the Borrower or any of its Subsidiaries or any of their respective
predecessors in interest in connection with the receipt of such Hazardous
Materials, (B) any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to any Hazardous Materials
generated by the Borrower or any of its Subsidiaries, (C) any investigation,
lawsuit brought or threatened, settlement reached or government order relating
to such Hazardous Materials, (D) any violation of any Environmental Law by the
Borrower or any of its Subsidiaries or any of their respective predecessors in
interest, and/or (E) any Environmental Action (collectively, the “Indemnified
Matters”); provided, however, that the Borrower shall not have any obligation to
any Indemnitee under this Section 14.18 for any Indemnified Matter to the extent
resulting from the bad faith, gross negligence or willful misconduct of such
Indemnitee; provided, however, that no Credit Party shall be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to up to one local counsel in each applicable local jurisdiction) for
all Indemnitees under this Section 14.18 unless on advice of outside counsel,
representation of all such Indemnitees would be inappropriate due to the
existence of an actual or potential conflict of interest.  Such indemnification
for all of the foregoing losses, damages, fees, costs and expenses of the
Indemnitees shall be due and payable promptly after demand therefor.  To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 14.18 may be unenforceable because it is violative of any law or
public policy, the Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.  This
Indemnity shall survive the repayment of the Obligations and the discharge of
the Liens granted under the Loan Documents.

SECTION 9.19.

Interest.  It is the intention of the parties hereto that each Agent and each
Lender shall conform strictly to usury laws applicable to it.  Accordingly, if
the transactions contemplated hereby or by any other Loan Document would be
usurious as to any Agent or any Lender under laws applicable to it (including
the laws of the United States of America and the State of New York or any other
jurisdiction whose laws may be mandatorily applicable to such Agent or such
Lender notwithstanding the other provisions of this Agreement), then, in that
event, notwithstanding anything to the contrary in this Agreement or any other
Loan Document or any agreement entered into in connection with or as security
for the Obligations, it is agreed as follows:  (i) the aggregate of all
consideration which constitutes interest under law applicable to any Agent or
any Lender that is contracted for, taken, reserved, charged or received by such
Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such





104

­NY12534:166729.34










Lender, as applicable, to the Borrower); and (ii) in the event that the maturity
of the Obligations is accelerated by reason of any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Agent or any Lender may never include more than the maximum amount allowed by
such applicable law, and excess interest, if any, provided for in this Agreement
or otherwise shall be canceled automatically by such Agent or such Lender, as
applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Agent or such Lender, as applicable,
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Agent or such Lender to the Borrower).  All sums paid or agreed
to be paid to any Agent or any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Agent or such Lender, be amortized, prorated, allocated and spread throughout
the full term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law.  If at any time and from time to time, (x) the
amount of interest payable to any Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 14.19 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable to such Agent or such
Lender, then the amount of interest payable to such Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
until the total amount of interest payable to such Agent or such Lender shall
equal the total amount of interest which would have been payable to such Agent
or such Lender if the total amount of interest had been computed without giving
effect to this Section 14.19.

For purposes of this Section 14.19, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrower, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

SECTION 9.20.

Records.  The unpaid principal of, and interest on, the Obligations, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitment, and the accrued and unpaid fees
payable pursuant to Section 4.05, including without limitation fees set forth in
the Fee Letter, shall at all times be ascertained from the records of the Lender
and Agents, which shall be conclusive and binding absent manifest or
demonstrable error.

SECTION 9.21.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Lenders and the Agents, and their respective successors and
assigns, subject to Section 14.10.





105

­NY12534:166729.34













SECTION 9.22.

Confidentiality.  The Lenders, the Administrative Agent and the Collateral Agent
each agree (on behalf of itself and each of its Affiliates, directors, officers,
employees and representatives) (each, a “Recipient”) to hold in complete
confidence and not disclose, in accordance with its customary procedures for
handling confidential information of this nature and in accordance with safe and
sound practices of comparable commercial finance companies, any non-public
information supplied to it by the Credit Parties pursuant to this Agreement or
the other Loan Documents (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information, provided that nothing herein shall limit the
disclosure of any such information (a) to the extent required by statute, rule,
regulation or judicial process, (b) to the Lender, Administrative Agent,
Collateral Agent, to counsel, accountants, auditors and other advisors for such
member of the Lenders, or to counsel for any other member of the Lenders (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential pursuant to the terms hereof), (c) any actual or
prospective counterparty (or its advisors) to any Hedging Agreement or other
swap or derivative transaction relating to Borrower or any of its Subsidiaries
and their obligations so long as such counter party or prospective counterparty
first agrees in writing to the confidentiality provisions of this Section 14.22,
(d) to examiners, auditors or accountants to the extent required by any court,
governmental or administrative agency, pursuant to any subpoena or other legal
process, or by any law, statute, regulation or court order, or in connection
with any litigation to which any of the Agents or the Lenders are Party, (e) to
any assignee or participant (or prospective assignee or participant) so long as
such assignee or participant (or prospective assignee or participant) first
agrees in writing to the confidentiality provisions of this Section 14.22,
(f) to any Person that is an investor or prospective investor in a
Securitization that agrees that its access to information regarding the Credit
Parties and the Loans is solely for purposes of evaluating an investment in such
Securitization and agrees in writing to maintain the confidentiality of such
information in accordance herewith or (g) to a Person that is a trustee,
collateral manager, servicer, noteholder, rating agency or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization, so long as such person
agrees in writing to maintain the confidentiality of such information.

Upon the request of the Borrower to a Recipient on or after the Maturity Date,
and subject to applicable law, rule or policy, such Recipient shall destroy any
Borrower-related confidential information to the extent consistent with such
Recipient’s document retention policies

SECTION 9.23.

Lender Advertising.  The Agents and the Lenders shall be entitled to advertise
the closing of the transactions contemplated by this Agreement in such trade
publications, business journals, newspapers of general circulation and
otherwise, as the Agents and the Lenders shall deem appropriate, including,
without limitation, the publication of a tombstone announcing the closing of
this transaction; provided that the Agents and the Lenders





106

­NY12534:166729.34










shall obtain written consent of the Borrower prior to disseminating any
advertisement described in this Section 14.23 which consent shall not be
reasonably withheld.

SECTION 9.24.

Common Enterprise.  The successful operation and condition of each of the Credit
Parties is dependent on the continued successful performance of the functions of
the group of the Credit Parties as a whole and the successful operation of each
of the Credit Parties is dependent on the successful performance and operation
of each other Credit Party.  Each Credit Party expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Credit Parties and (ii) the
credit extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies.  Each Credit Party has
determined that execution, delivery and performance of this Agreement and any
other Loan Documents to be executed by such Credit Party is within its purpose,
will be of direct and indirect benefit to such Credit Party, and is in its best
interest.

SECTION 9.25.

USA PATRIOT ACT.  Each Lender that is subject to the requirements of the Patriot
Act hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

(signature pages follow)





107

­NY12534:166729.34










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

BORROWER:

E.A. VINER INTERNATIONAL CO.

By:




Name:

Title:

GUARANTORS:

OPPENHEIMER HOLDINGS INC.

By:




Name:

Title:

VINER FINANCE INC.

By:




Name:

Title:

ADMINISTRATIVE AGENT:

MORGAN STANLEY SENIOR FUNDING, INC.

By:




Name:

Title:





108

­NY12534:166729.34













COLLATERAL AGENT:

MORGAN STANLEY & CO. INCORPORATED

By:




Name:

Title:

LENDER:

MORGAN STANLEY SENIOR FUNDING, INC.

By:




Name:

Title:





109

­NY12534:166729.34










Schedule A

Liens




None.








110

­NY12534:166729.34










Schedule B

Indebtedness




Part One




Entity

Description

Counterparty

Amount

Viner Finance Inc.

Zero Coupon Debentures CIBC  

CIBC

18,353,000

E.A. Viner International Co.

Exchangeable Debentures Series I

CIBC

20,000,000







Part Two*




Entity

Description

Counterparty

Oppenheimer & Co. Inc.

Bank of NY Call Loans (secured)

BONY

Oppenheimer & Co. Inc.

Bank of NY Call Loans (unsecured)

BONY

Oppenheimer & Co. Inc.

Daylight Overdrafts

BONY

Oppenheimer & Co. Inc.

Repos and/or Reverse Repos

BONY

Oppenheimer & Co. Inc.

Letters of Credit (Unsecured) OCC

BONY

Oppenheimer & Co. Inc.

Global Custody Guidance Line

BONY

Oppenheimer & Co. Inc.

Government Security Guidance Line

BONY

Oppenheimer & Co. Inc.

FX Potential Risk Guidance Line

BONY

Oppenheimer & Co. Inc.

JP Morgan/ Chase Call loans  

 

Oppenheimer & Co. Inc.

RJ O'Brien Commodity Clearing (daylight advance)

 

Oppenheimer & Co. Inc.

Pershing & Co Clearing (daylight advance)

 

Oppenheimer & Co. Inc.

Options Clearing Corp (daylight advance)

 

Oppenheimer & Co. Inc.

SIAC (daylight advance)

 

Oppenheimer & Co. Inc.

DTC (daylight advance)

 

Oppenheimer & Co. Inc.

Reich & Tang (daylight advance)

 




*

The foregoing items on Part Two are illustrations only and are available to any
Broker-Dealer Subsidiary.





111

­NY12534:166729.34













Schedule 2.01(a)
Loans

Lender

Allocation

MORGAN STANLEY SENIOR FUNDING, INC.

$125,000,000








112

­NY12534:166729.34










Schedule 6.01(e)

Subsidiaries

NAME OF SUBSIDIARY

State of Incorporation

Percent of Ownership

NAME OF PARENT INSTITUTION

Oppenheimer & Co. Inc.

New York

100%

Viner Finance Inc.

Pace Securities Inc.

New York

100%

Oppenheimer & Co. Inc.

Oppenheimer Asset Management (formerly Hudson Capital Advisors Inc.

New York

100%

E.A. Viner International Co.

Newson, Inc.

Pennsylvania

100%

E.A. Viner International Co.

Viner Finance Inc.

Delaware

100%

E.A. Viner International Co.

E.A. Viner International Co.

Delaware

100%

Oppenheimer Holdings Inc.

Reich & Co. Inc.

Delaware

100%

Oppenheimer & Co. Inc.

Freedom Investments, Inc.

Delaware

100%

Oppenheimer & Co. Inc.

First of Michigan Capital Corporation

Delaware

100%

Oppenheimer & Co. Inc.

Old Michigan Corporation

Delaware

100%

First of Michigan Capital Corporation

Evanston Financial Corporation

Pennsylvania

66 2/3%

E.A. Viner International Co.

Oppenheimer Trust Co. (formerly Fahnestock Trust Co.)

New Jersey

100%

E.A. Viner International Co.

Josephthal & Co. Inc.

New York

100%

Oppenheimer & Co. Inc.

Prime Charter, Ltd.

Delaware

100%

Oppenheimer & Co. Inc.

Opco MP LLC

New York

100%

Oppenheimer & Co. Inc.

OPCO Activist LLC

Delaware

100%

OPCO PE

OPCO Mortgage LLC

New York

100%

Oppenheimer & Co. Inc.

OPCO PE LLC*

New York

100%

Oppenheimer & Co. Inc.

Oppenheimer Life Agency, Ltd.

New York

100%

Oppenheimer & Co. Inc.

Oppenheimer Institutional Management LLC*

Delaware

100%

Oppenheimer Asset Management

Advantage Advisers Management, LLC

Delaware

100%

Oppenheimer Asset Management

Advantage Advisers Multi-Manager, LLC

Delaware

100%

Oppenheimer Asset Management

Augusta Management, LLC

Delaware

100%

Oppenheimer Asset Management

Troon Management, LLC

Delaware

100%

Oppenheimer Asset Management

Advantage India Inc.

Delaware

100%

Oppenheimer Asset Management

Imperial Investment Advisers Private Ltd.

 

99%

Oppenheimer Asset Management owns 99% of Advantage India Inc. and Oppenheimer &
Co. Inc. owns the remaining 1%

Mumbai, India

1%

Advantage Advisors Catalyst Management

Delaware

100%

Oppenheimer Asset Management

Advantage Advisers Private Equity Management, LLC

Delaware

100%

Oppenheimer Asset Management

Advantage Advisers, Inc.

Delaware

100%

Oppenheimer Asset Management

Advantage Advisers, LLC

Delaware

100%

Oppenheimer Asset Management

Oppenheimer Alternative Investment Management LLC

Delaware

100%

Oppenheimer Asset Management

Oppenheimer PEFINV, LLC

Delaware

100%

Oppenheimer Asset Management




*Offers currently extended to individual employees to own equity interest in
each of these entities.








113

­NY12534:166729.34










Schedule 6.01(f)

Litigation




1.

New York Stock Exchange Investigation referenced as In the Matter of Michael
Sassano  (market timing matter).




2.

NASD Disciplinary Proceeding No. 2005000316701-Department of Enforcement v.
Oppenheimer & Co. Inc. and Albert Grinsfelder Lowenthal (Mutual Fund Breakpoint
Case).




3.

NASD Disciplinary Proceeding No. CE4050002 Department of Enforcement v.
Oppenheimer & Co. Inc.  (Municipal Bond and Email Case).





114

­NY12534:166729.34










4.




Schedule 6.01(m)
Owned Real Property

None.





115

­NY12534:166729.34










Schedule 6.01(n)

Real Estate Assets




Landlord

Tenant

Agreement

Dated

Echogreen Investments Limited, Ye Landlord Inc., Orto Estates Limited and
Shipyec Inc.

Oppenheimer Holdings Inc.

Fourth Supplement to Lease

September 20, 2005





116

­NY12534:166729.34










Schedule 6.01(p)
Environmental Matters




None.





117

­NY12534:166729.34










Schedule 6.01(q)
Insurance




See attached.





118

­NY12534:166729.34










Schedule 6.01(s)
Deposit Accounts and Securities Accounts of the Credit Parties




Owner

Type of Account

Bank or Intermediary

Account Number

Purpose of Account

Oppenheimer Holdings Inc.

Brokerage

Oppenheimer & Co. Inc.

A01-3204548

Stock Buyback and General Administrative

Oppenheimer Holdings Inc.

Brokerage

National Bank Financial

11T8XZ-B

Stock Buyback

Oppenheimer Holdings Inc.

Bank

Bank of Montreal

(US) 44324603463

General Administrative

Oppenheimer Holdings Inc.

Bank

Bank of Montreal

(CA) 44321070420

General Administrative

E.A. Viner International Co.

Brokerage

Oppenheimer & Co. Inc.

A01-3262322

General Administrative

Viner Finance Inc.

Brokerage

Oppenheimer & Co. Inc.

A01-3262330

General Administrative








119

­NY12534:166729.34










Schedule 6.01(t)

Registered Intellectual Property










MARK




NUMBER




STATUS




USPTO: OWNER

Executive Assets Account

1390232

LIVE

Oppenheimer & Co. Inc.

Oppenheimer

1239737

LIVE

Viner Finance, Inc.

Oppenheimer Real Asset Fund

2282507

LIVE

Oppenheimer & Co. Inc.

OppenheimerFunds (stylized)

1750380

LIVE

Oppenheimer & Co. Inc.

OppenheimerFunds Life Trust

1986682

LIVE

Oppenheimer & Co. Inc.

OppenheimerFunds.com

2145809

LIVE

Oppenheimer & Co. Inc.

Professionals Alliance Group

2376257

LIVE

Oppenheimer & Co. Inc.

A Broker for the Rest of Us

2440904

LIVE

Oppenheimer & Co. Inc.

A Wall Street Century

2493526

LIVE

Oppenheimer & Co. Inc.

Acorn and Design

2371573

LIVE

Oppenheimer & Co. Inc.

Because Trading Can Be Hazardous to your Wealth

2415515

LIVE

Oppenheimer & Co. Inc.

BuyandHold Instant Deposit (stylized)

2596310

LIVE

Oppenheimer & Co. Inc.

BuyandHold

2474597

LIVE

Oppenheimer & Co. Inc.

BuyandHold.com

2432324

LIVE

Oppenheimer & Co. Inc.

BuyandHold.com

2447161

LIVE

Oppenheimer & Co. Inc.

E-Z Vest

2446950

LIVE

Freedom Investments Acquisition Corp., c/o Fahnestock & Co. Inc.

Fahnestock

2167100

LIVE

Oppenheimer & Co. Inc.

Techlecom

2524428

LIVE

Oppenheimer & Co. Inc.

The Mom Chronicles

2457202

LIVE

Oppenheimer & Co. Inc.

The Online Broker for Long Term Investors

2626780

LIVE

Oppenheimer & Co. Inc.

Your Future is Worth the Investment

2413933

LIVE

Oppenheimer & Co. Inc.

Buy and Hold Design

B8115/2001

Unknown

N/A – Hong Kong

Buy and Hold Design

B8116/2001

Unknown

N/A – Hong Kong

BuyandHold

Reference No.

  

4923-25JP1

Unknown

N/A – Japan

 

Buy and Hold

Reference No. 4923-3CA1

Opposed

N/A – Canada

Fahnestock

TMA530764

Unknown

N/A – Canada

Oppenheimer

1881661

Unknown

N/A

Oppenheimer

532788

Unknown

N/A

Oppenheimer

A53278

Unknown

N/A

Oppenheimer

818180226

Unknown

N/A

Oppenheimer

818180234

Unknown

N/A

Brazil Private Equity Fund

819298506

Unknown

N/A

Oppenheimer

433179

Unknown

N/A

Oppenheimer

348193

Unknown

N/A

Oppenheimer & Co., Inc.

678968

Unknown

N/A

Oppenheimer India, Ltd.

678969

Unknown

N/A

Opco

103333

Unknown

N/A

Opco

103334

Unknown

N/A

Opco

103335

Unknown

N/A

Oppenheimer

103119

Unknown

N/A

Oppenheimer

103120

Unknown

N/A

Oppenheimer

103121

Unknown

N/A

Oppenheimer

2443574

Unknown

N/A

Oppenheimer

14481

Unknown

N/A

Oppenheimer

B1276746

Unknown

N/A











120

­NY12534:166729.34










Schedule 6.01(u)

Material Contracts







1.

The contracts and agreements filed by Oppenheimer Holdings, Inc., a Canadian
company, as Exhibits to its annual reports on Forms 10-K and Forms 8-K are
hereby incorporated by reference in their entirety.




2.

License Agreement dated as of March 18, 1986, between Oppenheimer Holdings, Inc.
(a Delaware Corporation) and Oppenheimer Management Corporation.




3.

License Agreement dated as of July 22, 1997, between Oppenheimer Holdings, Inc.
(a Delaware Corporation) and Oppenheimer Capital.




4.

The following Lease Agreements:




Lessee

Office Name

Street 1

Street 2

City

State

Zip

Starts

Expires

Oppenheimer*

LOS ANGELES

10880 Wilshire Blvd

23rd & 24th Floor

   

12/15/01

12/30/14

Oppenheimer*

200 Park

200 Park Ave

24th & 25th Floor

New York

NY

10166

 

11/30/11

Oppenheimer*

NYC 125 Broad

125 Broad Street

15th &16th Floor

New York

NY

10004-2472

 

09/30/13

Oppenheimer*

CHICAGO

500 West Madison

Suite 4000

Chicago

IL

60661

09/01/04

08/31/19

Oppenheimer*

BOSTON

1 Federal Street

22nd Floor

Boston

MA

02110

02/01/95

12/31/14

Oppenheimer*

NYC 125 Broad

125 Broad Street

14th Floor

New York

NY

10004-2472

 

09/30/13




*By Oppenheimer & Co. Inc. as successor in interest








121

­NY12534:166729.34










Schedule 8.14

Remedial Action




None.





122

­NY12534:166729.34










Schedule 9.07

Investments







Account

Company

Account Name

Amount

Notes

X930851009

OAM

OPCO INV OIM CORE PLUS

 $  14,794,794.00

Seed Accounts

 

OPCO

OPCO INVESTMENT ACCT DEF. COMP

 $  13,981,740.00

 

X930001050

OPCO

BALSER/ICMG CO INS POLICY

 $  11,013,392.00

Deferred comp program

X930853005

OPCO

OPCO INV OIM HIGH YIELD

 $  10,249,302.00

Seed Accounts

X930850001

OAM

OPCO INV OIM CORE

 $    8,730,558.00

Seed Accounts

X930852007

OAM

OPCO INV OIM INTERMEDIATE

 $    4,816,890.00

Seed Accounts

X930805005

OPCO

NYSE GROUP

 $    3,924,011.00

NYSE shares

X930001035

OPCO

EQUITABLE LIFE -INS-POLICY

 $    3,862,352.00

Deferred comp program

X930821002

OPCO

CARAVELLE

 $    2,403,000.00

Firm Investment

X930839004

OPCO

OPCO INV OIM SMALL CAP(CARR)

 $    1,176,448.00

Seed Accounts

 

OPCO

OLD MICHIGAN CORP. INVESTMENTS

$    1,175,000.00

 

X930840002

OPCO

OPCO INV OIM LARGE CAP(LAU

 $    1,037,093.00

Seed Accounts

X930837008

OAM

OPCO INV IMPERIAL

 $       911,218.00

OAM Investment

X930858004

OPCO

OPCO INV OIM MID CAP

 $       907,361.00

   

OPY

Money Markets

 $       670,000.00

 

X930830003

OAM

OPCO GLS FUND LP

 $       519,993.00

OAM Investment

X930835002

OAM

OPCO COPEP

 $       470,601.00

OAM Investment

X930833007

OAM

OPCO ADVANTAGE ADVISOR

 $       392,988.00

OAM Investment

X930836000

OAM

OPCO INV ADV ADVISORS INC

 $       333,026.00

OAM Investment

X930828007

OAM

OPCO CATALYST PARTNERS #2

 $       313,168.00

OAM Investment

X972700007

OPCO

DTC PARTICIPANT SHARES

 $       263,697.00

 

X930810005

OPCO

PE ATI Investors LLC

$       221,000.00

 

X930824006

OPCO

OPCO - OLA INVESTMENT ACCT

 $       200,918.00

Life agency account

X930001019

OPCO

INVESTMENT ACCT

 $       192,169.00

Various firm investments

X930811003

OPCO

KC (TAIWAN) ASSET MGT ADV

 $       154,717.00

Joint Venture (LA Office)

X930829005

OAM

OPCO INV MULTI MANAGER

 $       151,410.00

OAM Investment

X930820004

OPCO

OXYGEN S P A ESCROW ACCT

 $       150,000.00

Firm Investment

X930838006

OAM

OPCO INV ADV ASIA/INDIA

 $       131,684.00

OAM Investment

X973112004

OPCO

ASE  MEMBERSHIP

 $       110,000.00

exchange memberships

X930001027

OPCO

LIBERTY RIDGE CAPITAL

 $       105,992.00

Former Pilgrim Baxter

X930823008

OPCO

ARRYX INC.

 $         75,000.00

Firm Investment

X930832009

OAM

OPCO TROON MGMT GROUP

 $         62,504.00

OAM Investment

X930815004

OPCO

EVERCELL INC

 $         60,000.00

Firm Investment

X930818008

OPCO

OPCO PE LLC

 $         56,250.00

Meritage

X972608002

OPCO

INVESTMENT IN ACTIVIST FUND

 $         44,741.00

OAM Investment

X972611006

OPCO

INVESTMENT IN MERITAGE II

 $         39,643.00

 

X930822000

OPCO

OAIM-OPP ALT INVEST MGMT

 $         26,862.00

OAM Investment

X973121005

OPCO

CBOE MEMBERSHIP

 $         20,000.00

exchange memberships

 

Freedom

NASDAQ Warrant

 $         19,500.00

 

X973107004

OPCO

MWSE MEMBERSHIP

 $         12,388.00

exchange memberships

X973108002

OPCO

BSE MEMBERSHIP

 $           6,500.00

exchange memberships

X973110008

OPCO

ASE/OPT MEMBERSHIP

 $           4,200.00

exchange memberships

X973117003

OPCO

ISE MEMBERSHIP ELECTRONIC

 $           3,500.00

exchange memberships

X973116005

OPCO

NYFE MEMBERSHIP

 $           1,437.00

exchange memberships

X971063001

OPCO

ADVANCE DEPOSIT KEYMAN INS

 $                10.00

NOT AN INVESTMENT

A01-3251564

OPCO

FAHNESTOCK VENTURE CAP. FUND 2000

 $                  1.00

 

X930809007

OPCO

OPTIMARK TECHNOLOGIES

 $                  1.00

previous investments - value nil

X930812001

OPCO

MOBLIEWEBSURF.COM

 $                  1.00

previous investments - value nil

X930813009

OPCO

EVERYPATH

 $                  1.00

previous investments - value nil

X930814007

OPCO

INFODREAM

 $                  1.00

previous investments - value nil

X930816002

OPCO

GEOTOUCH.COM INC

 $                  1.00

previous investments - value nil

X930819006

OPCO

CHATTLEPAPER INC.

 $                  1.00

previous investments - value nil

X930826001

OPCO

OVERTURE ASSET MGRS INVEST

 $                  1.00

previous investments - value nil











123

­NY12534:166729.34










EXHIBIT B-1
TO SENIOR SECURED CREDIT AGREEMENT

NOTICE OF BORROWING

Reference is made to the Senior Secured Credit Agreement, to be dated as of
July 31, 2006 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among E.A. VINER INTERNATIONAL CO.
(the “Borrower”), and certain other Credit Parties party thereto from time to
time, as Guarantors, the Lenders party thereto from time to time, MORGAN STANLEY
SENIOR FUNDING, INC., as Administrative Agent and Syndication Agent and MORGAN
STANLEY & CO. INCORPORATED, as Collateral Agent.

Pursuant to Sections 2.01(a), 2.02(a) and 2.02(b) of the Credit Agreement, as
applicable, Borrower desires that Lenders make the following Loan to Borrower in
accordance with the applicable terms and conditions of the Credit Agreement on
[mm/dd/yy], (the “Funding Date”):




□

LIBOR Rate Loans, with a LIBOR Period of ________ Month(s):




□

Alternate Base Rate Loans:

 




$[___,___,___]







$[___,___,___]

   

Borrower hereby certifies that:

(i)

as of the Funding Date, the representations and warranties contained in each of
the Loan Documents are true and complete in all material respects on and as of
such Funding Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
complete in all material respects on and as of such earlier date;

(ii)

as of the Funding Date, no event has occurred and is continuing or would result
from the consummation of the borrowing contemplated hereby that would constitute
an Event of Default or a Default; and

(iii)

the proceeds of each Loan shall be used only as permitted under the Credit
Agreement.

Borrower hereby instructs the Administrative Agent to apply the proceeds of
Loans available to the Borrower on the Funding Date to make transfers in the
amounts and to the accounts specified in Schedule A hereto and agrees that (i)
such Loans will be fully disbursed and borrowed for purposes of the Credit
Agreement as of the Funding Date upon the initiation of such transfers by the
Administrative Agent (whether or not such transfers are completed or value is
received therefor by Borrower), (ii) such transfers are being made at the
instruction and risk of the Borrower and (iii) the provisions of this Notice of
Borrowing and Schedule A hereto may be changed only by a written agreement
signed by Borrower and the Administrative Agent.

Pursuant to Section 4.03 of the Credit Agreement, in the event of the failure to
borrow any LIBOR Rate Loan on the Funding Date, the Borrower shall compensate
each applicable Lender for the loss, cost and expense (excluding in any event
any Applicable Margin or other lost profit) attributable to such event.

The Borrower acknowledges that Morgan Stanley Senior Funding, Inc., as the
Initial Lender, has entered or is entering into agreements to assign Loans
pursuant to Section 14.10 of the Credit Agreement in connection with
syndication.  The list of potential assignees has been provided by the
Administrative Agent to the Borrower and is attached as Schedule B hereto. 
The Borrower hereby consents for purposes of Section 14.10 of the Credit
Agreement to any assignment in any amount and at any time by Morgan Stanley
Senior Funding, Inc. to any of the institutions set forth on Schedule B.




Date:  [mm/dd/yy]

E.A. VINER INTERNATIONAL CO.




By:________________________________

Title:











B-1-1

­NY12534:166729.34










EXHIBIT B-2
TO SENIOR SECURED CREDIT AGREEMENT

NOTICE OF CONVERSION/CONTINUATION

Reference is made to the Senior Secured Credit Agreement, dated as of July 31,
2006 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among E.A. VINER INTERNATIONAL CO. (the
“Borrower”), and certain other Credit Parties party thereto from time to time,
as Guarantors, the Lenders party thereto from time to time, MORGAN STANLEY
SENIOR FUNDING, INC., as Administrative Agent and Syndication Agent and MORGAN
STANLEY & CO. INCORPORATED, as Collateral Agent.

Pursuant to Section 4.01(d) of the Credit Agreement, Borrower desires to convert
or to continue the following Loans, each such conversion and/or continuation to
be effective as of [mm/dd/yy]:

$[___,___,___]

 

LIBOR Rate Loans to be continued with LIBOR of ____ month(s)

   

$[___,___,___]

 

Alternate Base Rate Loans to be converted to LIBOR Rate Loans with LIBOR of ____
month(s)

   

$[___,___,___]

 

LIBOR Rate Loans to be converted to Alternate Base Rate Loans

Borrower hereby certifies that as of the date hereof, no event has occurred and
is continuing that would constitute an Event of Default or a Default.

Date:  [mm/dd/yy]

E.A. VINER INTERNATIONAL CO.

By:




Title:










B-2-1

­NY12534:166729.34










EXHIBIT C
TO SENIOR SECURED CREDIT AGREEMENT

NOTE


$[___,___,___]

[mm/dd/yy]

New York, New York

FOR VALUE RECEIVED, E.A. VINER INTERNATIONAL CO., a corporation formed under the
laws of the State of Delaware (“Borrower”), promises to pay [NAME OF LENDER]
(“Payee”) or its registered assigns the principal amount of DOLLARS
_______________________________ ($[___,___,___]) in the installments referred to
below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Senior
Secured Credit Agreement, dated as of July 31, 2006 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among E.A. VINER INTERNATIONAL CO., and certain other Credit Parties
party thereto from time to time, as Guarantors, the Lenders party thereto from
time to time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and
Syndication Agent and MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent.

Borrower shall make scheduled installments of principal payments on this Note as
set forth in Section 2.01(e) of the Credit Agreement.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the
Administrative Agent’s Office or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
 Unless and until an Assignment and Acceptance effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by
Administrative Agent and recorded in the Register, Borrower, each Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby.  Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of Borrower hereunder with respect to payments of
principal of or interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note.  

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

E.A. VINER INTERNATIONAL CO.

By: ______________________________

Title:








C-1

­NY12534:166729.34










EXHIBIT E-1
TO SENIOR SECURED CREDIT AGREEMENT

FORM OF OPINION OF COUNSEL TO THE BORROWER AND THE GUARANTORS (OTHER THAN THE
PARENT)




July __, 2006




To the parties listed on Schedule I hereto




Re:  E.A Viner International Co. Credit Facility




Ladies and Gentlemen:




We have acted as special counsel to E.A. Viner International Co., a  Delaware
corporation (the "Company"), in connection with the preparation, execution and
delivery of the Senior Secured Credit Agreement, dated as of the date hereof
(the "Credit Agreement"), among the Company, Oppenheimer Holdings Inc., a
corporation formed under the laws of Canada (the "Parent"), Viner Finance Inc.,
a Delaware corporation ("Viner Finance"), the lenders from time to time party
thereto (the "Lenders"), Morgan Stanley Senior Funding, Inc., as administrative
agent for the Lenders (in such capacity, the "Administrative Agent") and as
syndication agent and Morgan Stanley & Co. Incorporated, as collateral agent for
the Secured Creditors (in such capacity, the "Collateral Agent") and certain
other agreements, instruments and documents related to the Credit Agreement.
 This opinion is being delivered pursuant to Section 5.01(i) of the Credit
Agreement.

In our examination we have assumed the genuineness of all signatures including
endorsements, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as facsimile, electronic, certified or photostatic
copies, and the authenticity of the originals of such copies.  As to any facts
material to this opinion which we did not independently establish or verify, we
have relied upon statements and representations of the Parent, the Company and
Viner Finance and its officers and other representatives and of public
officials, including the facts and conclusions set forth therein.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

(a)   the Credit Agreement;




(b)   the Pledge and Security Agreement, dated as of the date hereof, among the
Company, the Parent, Viner Finance and the Collateral Agent (the "Security
Agreement");

(c)   the certificate of Dennis P. McNamara, the Senior Vice President, General
Counsel and Secretary of the Company, dated the date hereof, a copy of which is
attached as Exhibit A hereto (the "Company's Certificate");

(d)   an unfiled copy of a financing statement identifying "E.A. Viner
International Co." as debtor and "Morgan Stanley & Co. Incorporated, as
Collateral Agent" as secured party, which we understand will be filed in the
office of the Secretary of State of the State of Delaware (such filing office,
the "Delaware Filing Office" and such financing statement, the "Company's
Financing Statement");

(e)   an unfiled copy of a financing statement identifying "Viner Finance Inc."
as debtor and "Morgan Stanley & Co. Incorporated, as Collateral Agent" as
secured party, which we understand will be filed in the Delaware Filing Office
(such financing statement, together with the Company's Financing Statement, the
"Delaware Financing Statements");

(f)   an unfiled copy of a financing statement identifying "Oppenheimer Holdings
Inc." as debtor and "Morgan Stanley & Co. Incorporated, as Collateral Agent" as
secured party, which we understand will be filed in the office of the Recorder
of Deeds of the District of Columbia (such filing office, the "DC Filing Office"
and such financing statement, the "Parent's Financing Statement");

(g)   the certificates listed on Schedule II hereto and delivered on the date
hereof (the "Possessory Certificates"); and

(h)   such other documents as we have deemed necessary or appropriate as a basis
for the opinions set forth below.

We express no opinion as to the laws of any jurisdiction (including without
limitation, the laws of Canada and the effect thereon on the opinions herein
stated) other than (i) the Applicable Laws (as hereinafter defined) of the State
of New York, (ii) the Applicable Laws of the United States of America, (iii) the
UCC (as hereinafter defined) and (iv) the General Corporation Law of the State
of Delaware (the "DGCL").

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed thereto in the Credit Agreement.  The Parent,
the Company and Viner Finance shall hereinafter be referred to collectively as
the "Opinion Parties."  The Company and Viner Finance shall hereinafter be
referred to collectively as the "Delaware Opinion Parties." The Credit Agreement
and the Security Agreement shall hereinafter be referred to collectively as the
"Transaction Agreements."  "Applicable Laws" shall mean those laws, rules and
regulations which, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Agreements, without our having made any
special investigation as to the applicability of any specific law, rule or
regulation, and which are not the subject of a specific opinion herein referring
expressly to a particular law or laws.  For the avoidance of doubt, Applicable
Laws do not include laws, rules and regulations pertaining specifically to any
broker and/or dealer organizations.   "UCC" means the New York UCC, the DC UCC
and the Delaware UCC (in each case as such term is defined below), as
applicable.  "UCC Collateral" means the Collateral (as such term is defined in
the Security Agreement), including the Possessory Certificates, to the extent
the UCC governs a security interest in such collateral.  "New York UCC" means
the Uniform Commercial Code as in effect on the date hereof in the State of New
York (without regard to laws referenced in Section 9-201 thereof).  "Delaware
UCC" means the Uniform Commercial Code as in effect on the date hereof in the
State of Delaware (without regard to laws referenced in Section 9-201 thereof).
 "DC UCC" means the Uniform Commercial Code as in effect on the date hereof in
the District of Columbia (without regard to laws referenced in Section 9-201
thereof).

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:




1)Each of the Transaction Agreements constitutes the valid and binding
obligation of each Opinion Party that is a party thereto enforceable against
such Opinion Party in accordance with its terms under the Applicable Laws of the
State of New York.

2.   Neither the execution, delivery or performance by any Opinion Party of the
Transaction Agreements to which it is a party nor the compliance by any
Transaction Party with the terms and provisions thereof will contravene any
provisions of any Applicable Law of the State of New York or any Applicable Law
of the United States of America.

3.   Under the New York UCC, the provisions of the Security Agreement are
effective to create a valid security interest in each Opinion Party's rights in
the UCC Collateral in favor of the Collateral Agent, for the benefit of the
Lenders, to secure the Secured Obligations (as such term is defined in the
Security Agreement) owed to the Lenders.

4.   To the extent the Delaware UCC is applicable to the authorization of the
Delaware Financing Statements, pursuant to the provisions of the Security
Agreement each of the Delaware Opinion Parties have authorized the filing of
their respective Delaware Financing Statement for purposes of Section 9-509 of
the Delaware UCC.

5.   To the extent the Delaware UCC is applicable, the Delaware Financing
Statements include not only all of the types of information required by Section
9-502(a) of the Delaware UCC but also the types of information without which the
Delaware Filing Office may refuse to accept the Delaware Financing Statements
pursuant to Section 9-516 of the Delaware UCC.

6.   To the extent the Delaware UCC is applicable, the security interest of the
Collateral Agent, for the benefit of the Lenders, will be perfected in each of
the Delaware Opinion Party's rights in all UCC Collateral upon the later of the
attachment of the security interest and the filing of the Delaware Financing
Statement naming such Delaware Opinion Party as debtor in the Delaware Filing
Office; provided, however, we express no opinion with respect to (i) money, (ii)
deposit accounts, (iii) letter of credit rights, (iv) goods covered by a
certificate of title statute, (v) as-extracted collateral, timber to be cut, or
 (vi) any property subject to a statute, regulation or treaty of the United
States whose requirements for a security interest's obtaining priority over the
rights of a lien creditor with respect to the property preempt Section 9-310(a)
of the Delaware UCC.

7.   To the extent the DC UCC is applicable to the authorization of the DC
Financing Statement, pursuant to the provisions of the Security Agreement the
Parent has authorized the filing of the DC Financing Statement for purposes of
Section 9-509 of the DC UCC.

8.   To the extent the DC UCC is applicable, the DC Financing Statement includes
not only all of the types of information required by Section 9-502(a) of the DC
UCC but also the types of information without which the DC Filing Office may
refuse to accept the DC Financing Statement pursuant to Section 9 516 of the DC
UCC.

9.   To the extent the DC UCC is applicable, the security interest of the
Collateral Agent, for the benefit of the Lenders, will be perfected in the
Parent's rights in all UCC Collateral upon the later of the attachment of the
security interest and the filing of the DC Financing Statement in the DC Filing
Office; provided, however, we express no opinion with respect to (i) money, (ii)
deposit accounts, (iii) letter of credit rights, (iv) goods covered by a
certificate of title statute, (v) as-extracted collateral, timber to be cut, or
 (vi) any property subject to a statute, regulation or treaty of the United
States whose requirements for a security interest's obtaining priority over the
rights of a lien creditor with respect to the property preempt Section 9-310(a)
of the DC UCC.

10.   Assuming that neither the Collateral Agent nor any Secured Creditor as
defined in the Security Agreement) has notice of any adverse claims with respect
to the Possessory Certificates then, upon the later of the attachment of the
security interest and the delivery of such Possessory Certificates to the
Collateral Agent indorsed, by an effective indorsement, either in blank or to
the Collateral Agent in the State of New York, the Collateral Agent, for the
benefit of the Lenders, will acquire such Possessory Certificates (and the
shares represented thereby) free of any adverse claims under 8-303 of the New
York UCC.  As used herein, "notice of adverse claim" has the meaning set forth
in Section 8-105 of the UCC and includes, without limitation, any adverse claim
that the Collateral Agent or any Secured Creditor (as defined in the Security
Agreement) would discover upon any investigation which such person has a duty,
imposed by statute or regulation, to investigate.

11.   No Opinion Party is and, solely after giving effect to the loans made
pursuant to the Transaction Agreements and the application of the proceeds
thereof as described in the Credit Agreement, will not be an "investment
company" as such term is defined in the Investment Company Act of 1940, as
amended.

Our opinions are subject to the following assumptions and qualifications:




(a)   enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or at law);

(b)   we have assumed that each of the Transaction Agreements constitutes the
valid and binding obligation of each party to such Transaction Agreement (other
than the Opinion Parties to the extent expressly set forth herein) enforceable
against such other party in accordance with its terms;

(c)   we express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of any party (other than the Opinion
Parties to the extent expressly set forth herein) to the Transaction Agreements
with any state, federal or other laws or regulations (including without
limitation, any rules or regulations of a self-regulatory body) applicable to
them or (ii) the legal or regulatory status or the nature of the business of any
party;

(d)   we express no opinion as to the enforceability of any rights to
contribution or indemnification provided for in the Transaction Agreements which
are violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation);

(e)   we express no opinion as to the applicability or effect of any fraudulent
transfer or similar law on the Transaction Agreements or any transactions
contemplated thereby;

(f)   we express no opinion on the enforceability of any provision in a
Transaction Agreement purporting to prohibit, restrict or condition the
assignment of rights under such Transaction Agreement to the extent such
restriction on assignability is governed by the Uniform Commercial Code;

(g)   in the case of the Guaranty certain of the provisions, including waivers,
with respect to the Guaranty are or may be unenforceable in whole or in part,
but the inclusion of such provisions does not affect the validity of the
Guaranty, taken as a whole;

(h)   we express no opinion as to the enforceability of Article XII of the
Credit Agreement to the extent that the same provides that the obligations of
the Guarantors are absolute and unconditional irrespective of the value,
genuineness, regularity or enforceability of such Transaction Agreement or the
effect thereof on the opinions herein stated;

(i)   we express no opinion as to the enforceability of any section of the
Credit Agreement or the Security Agreement to the extent it purports to waive
any objection a person may have that a suit, action or proceeding has been
brought in an inconvenient forum or a forum lacking subject matter jurisdiction;

(j)   we have assumed that all conditions precedent contained in Section 5.01 of
the Credit Agreement, which conditions require the delivery of documents,
evidence or other items satisfactory in form, scope and/or substance to the
Administrative Agent or the satisfaction of which is otherwise in the discretion
or control of the Administrative Agent have been, or contemporaneously with the
delivery hereof will be, fully satisfied;

(k)   to the extent that any opinion relates to the enforceability of the choice
of New York law and choice of New York forum provisions of the Transaction
Agreements, our opinion is rendered in reliance upon N.Y. Gen. Oblig. Law
§§ 5-1401, 5-1402 (McKinney 2001) and N.Y. CPLR 327(b) (McKinney 2001) and is
subject to the qualifications that such enforceability may be limited by public
policy considerations of any jurisdiction, other than the courts of the State of
New York, in which enforcement of such provisions, or of a judgment upon an
agreement containing such provisions, is sought;

(l)   certain of the remedial provisions with respect to the security contained
in the Guaranty and the Security Agreement may be unenforceable in whole or in
part, but the inclusion of such provisions does not affect the validity of the
Guaranty and the Security Agreement, each taken as a whole, and each of the
Guaranty and the Security Agreement, each taken as a whole, together with
applicable law, contains adequate provisions for the practical realization of
the benefits of the security;

(m)    our opinion is subject to possible judicial action giving effect to
governmental actions or foreign laws affecting creditors' rights;

(n)   in rendering the opinions expressed below we have also assumed, without
independent investigation or verification of any kind, that the choice of New
York law to govern the Transaction Documents, which are stated therein to be
governed thereby, is legal and valid under the laws of other applicable
jurisdictions and that insofar as any obligation under any of the Transaction
Documents is to be performed in any jurisdiction outside the United States of
America its performance will not be illegal or ineffective by virtue of the law
of that jurisdiction;

(o)   we express no opinion with respect to any provision of the Credit
Agreement to the extent it authorizes or permits any purchaser of a
participation interest to set-off or apply any deposit, property or indebtedness
or the effect thereof on the opinions contained herein;

(p)   we have assumed that each of the Opinion Parties owns, or with respect to
after-acquired property will own, its respective UCC Collateral, and we express
no opinion as to the nature or extent of each of the Opinion Parties' rights in
any of its respective UCC Collateral and we note that with respect to any
after-acquired property, the security interest will not attach until the
appropriate Opinion Party acquires ownership thereof;

(q)   our opinion with respect to proceeds is subject to the limitations set
forth in Sections 9-315 of the UCC and, in addition, we call to your attention
that in the case of certain types of proceeds, other parties such as holders in
due course, protected purchasers of securities, persons who obtain control over
securities entitlements and buyers in the ordinary course of business may
acquire a superior interest or may take their interest free of the security
interest of a secured party;

(r)   we express no opinion with respect to commercial tort claims;

(s)   we express no opinion with respect to any goods which are accessions to,
or commingled or processed with, other goods to the extent that the security
interest is limited by Section 9-335 or 9-336 of the UCC;

(t)   we express no opinion with respect to the choice of law governing (A)
authorization for filing financing statements and (B) perfection, the effect of
perfection and non-perfection or priority of the security interest;

(u)   we note that the DC UCC may be inapplicable to the extent that the law of
the jurisdiction of the Parent's chief executive office generally requires
information concerning the existence of a nonpossessory security interest to be
made generally available in a filing, recording or registration system as a
condition or result of the security interest's obtaining priority over the
rights of a lien creditor;

(v)   we note that Section 9-501(a) of the DC UCC provides that the office in
which to file a financing statement for all collateral other than as-extracted
collateral and timber to be cut is the Office of the Mayor.  However, this
opinion is rendered in reliance on D.C. Mun. Regs., tit. 9, § 513.2 which
provides that "[a] financing statement to perfect a security interest shall be
filed with the Recorder of Deeds";

(w)   we express no opinion regarding any copyrights, patents, trademarks,
service marks or other intellectual property, the proceeds thereof or money due
with respect to the lease, license or use thereof except to the extent Article 9
of the UCC may be applicable to the foregoing and, without limiting the
generality of the foregoing, we express no opinion as to the effect of any
federal laws relating to copyrights, patents, trademarks, service marks or other
intellectual property on the opinions expressed herein; and

(x)   we express no opinion whether the description "all personal property" is
an adequate description of property for purposes of Sections 9-108 or 9-203 of
the UCC.

In rendering the foregoing opinions, we have assumed, with your consent, that:




a)the Parent is validly existing and in good standing as a corporation under the
laws of Canada and each Delaware Opinion Party is validly existing and in good
standing as a corporation under the laws of the State of Delaware;

(b)   each Opinion Party has the power and authority to execute, deliver and
perform all of its obligations under each of the Transaction Agreements to which
it is a party and the execution and delivery of each of the Transaction
Agreements and the consummation by each Opinion Party of the transactions
contemplated thereby have been duly authorized by all requisite action on the
part of such Opinion Party.  Each of the Transaction Agreements to which such
Opinion Party is a party has been duly authorized, executed and delivered by
such Opinion Party;

(c)   the execution, delivery and performance of any of the obligations under
the Transaction Agreements does not and will not conflict with, contravene,
violate or constitute a default under (i) the certificate of incorporation or
the by-laws of any Opinion Party, (ii) any lease, indenture, instrument or other
agreement to which any Opinion Party or its property is subject, (iii) any rule,
law or regulation to which any Opinion Party is subject or (iv) any judicial or
administrative order or decree of any governmental authority; and

(d)   except for the consent of the NYSE which the Company has informed us it
has obtained, no authorization, consent or other approval of, notice to or
filing with any court, governmental authority or regulatory body is required to
authorize or is required in connection with the execution, delivery or
performance by the Opinion Parties of any Transaction Agreement to which it is a
party or the transactions contemplated thereby.

We understand that you are separately receiving opinions, with respect to
certain of the foregoing assumptions from Borden Ladner Gervais LLP and Dennis
P. McNamara, General Counsel of the Company, and we are advised that such
opinions contain qualifications.  Our opinions herein stated are based on the
assumptions specified above and we express no opinion as to the effect on the
opinions herein stated of the qualifications contained in such other opinions.

This opinion is being furnished only to you in connection with the Transaction
Agreements and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without our prior written consent;
provided that each Lender under the Credit Agreement and each assignee of such
Lender that hereafter becomes a "Lender" under the Credit Agreement pursuant to
the assignment provisions incorporated by reference in Section 14.10 thereof may
rely on this Opinion with the same effect as if it was originally addressed to
such assignee as of the date hereof.

Very truly yours,





E-1-1

­NY12534:166729.34













Schedule I – Addressees




Morgan Stanley Senior Funding, Inc., as administrative agent for the Lenders




Morgan Stanley & Co. Incorporated, as collateral agent for the Secured Creditors




Morgan Stanley Senior Funding, Inc., as Lender





E-1-2

­NY12534:166729.34













Schedule II – Possessory Collateral




Issuer

Number of Shares

Certificate Number

Pledgor

                   











E-1-3

­NY12534:166729.34










 EXHIBIT A

TO EXHIBIT E-1 TO SENIOR SECURED CREDIT AGREEMENT







Officer's Certificate




I, Dennis P. McNamara, am the duly elected, qualified and acting Senior Vice
President, General Counsel and Secretary of E.A. Viner International Co., a
Delaware corporation (the "Company").  I understand that pursuant to Section
5.01(i) of the Senior Secured Credit Agreement, dated as of the date hereof (the
"Agreement"), among the Company, Oppenheimer Holdings Inc., a corporation formed
under the laws of Canada (the "Parent"), Viner Finance Inc., a Delaware
corporation, the lenders from time to time party thereto, Morgan Stanley Senior
Funding Inc., as administrative agent and as syndication agent, and Morgan
Stanley & Co. Incorporated, as collateral agent, Skadden, Arps, Slate, Meagher &
Flom LLP ("SASM&F") is rendering an opinion (the "Opinion") to the parties
listed on Schedule I to the Opinion with respect to the Transaction Agreements
(as defined in the Opinion).  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms as set forth in
the Opinion.  I further understand that SASM&F is relying on this officer's
certificate and the statements made herein in rendering such Opinion.




With regard to the foregoing, on behalf of the Opinion Parties, in my capacity
as Senior Vice President, General Counsel and Secretary of the Company, I hereby
certify that:




1.    I am familiar with the business of the Parent and its subsidiaries, and
due inquiry has been made of all persons deemed necessary or appropriate to
verify or confirm the statements contained herein.

2.    SASM&F may rely on the respective representations and warranties that the
Opinion Parties have made in the Agreement, each of the other Transaction
Agreements and each of the certificates delivered pursuant thereto.  I have made
a careful review of each of such representations and warranties and hereby
confirm, to the best of my knowledge and belief, that such representations and
warranties are true, correct and complete on and as of the date of this
certificate.

3.    The Parent and the other Opinion Parties have obtained the consent of the
NYSE to the execution, delivery and performance by the Opinion Parties of the
Transaction Agreements and the transactions contemplated thereby.

4.    Less than twenty-five percent (25%) of the assets of the Opinion Parties
and their subsidiaries (other than Broker-Dealer Subsidiaries (as defined in the
Agreement) on a consolidated basis and on an unconsolidated basis consist of
Margin Stock.

5.    Each Opinion Party is primarily engaged directly, or indirectly through
Majority-Owned Subsidiaries, other than any Majority-Owned Subsidiaries that are
exempt under Section 3(c)(2) of the Investment Company Act of 1940 (the "1940
Act"), in the business of acting as a broker-dealer, investment advisor and
related businesses; and each Opinion Party (i) is not and does not hold itself
out as being engaged primarily, nor does it propose to engage primarily, in the
business of investing, reinvesting or trading in Securities, (ii) has not and is
not engaged in, and does not propose to engage in, the business of issuing
Face-Amount Certificates of the Installment Type and has no such certificate
outstanding and (iii) do not own or propose to acquire Investment Securities
having a Value exceeding forty percent (40%) of the Value of the total assets of
the Opinion Parties (exclusive of Government Securities and cash items) on an
unconsolidated basis.  The Majority-Owned Subsidiaries that are Broker-Dealer
Subsidiaries rely on Section 3(c)(2) of the 1940 Act and are entitled to rely on
that exemption therefrom.

6.    As used in paragraph 4 of this certificate, the following term shall have
the following meaning:

"Margin Stock" means: (i) any equity security registered or having unlisted
trading privileges on a national securities exchange; (ii) any OTC security
designated as qualified for trading in the National Market System under a
designation plan approved by the Securities and Exchange Commission; (iii) any
debt security convertible into a margin stock or carrying a warrant or right to
subscribe to or purchase a margin stock; (iv) any warrant or right to subscribe
to or purchase a margin stock; or (v) any security issued by an investment
company registered under Section 8 of the Investment Company Act of 1940.




7.    As used in paragraphs 5 and 7 of this certificate, the following terms
shall have the following meanings:

"Exempt Fund" means a company that is excluded from treatment as an investment
company solely by section 3(c)(1) or 3(c)(7) of the Investment Company Act of
1940 (applicable to certain privately offered investment funds).




"Face-Amount Certificate of the Installment Type" means any certificate,
investment contract, or other Security that represents an obligation on the part
of its issuer to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than 24 months after the date of issuance, in
consideration of the payment of periodic installments of a stated or
determinable amount.




"Government Securities" means all Securities issued or guaranteed as to
principal or interest by the United States, or by a person controlled or
supervised by and acting as an instrumentality of the government of the United
States pursuant to authority granted by the Congress of the United States; or
any certificate of deposit for any of the foregoing.




"Investment Securities" includes all Securities except (A) Government
Securities, (B) Securities issued by companies the only shareholders in which
are employees and former employees of a company and its subsidiaries, members of
the families of such persons and the company and its subsidiaries and (C)
Securities issued by Majority-Owned Subsidiaries of the  Parent which are not
engaged and do not propose to be engaged in activities within the scope of
clause (i), (ii) or (iii) of paragraph 5 of this Certificate or which are
exempted or excepted from treatment as an investment company by statute, rule or
governmental order (other than Exempt Funds).




"Majority-Owned Subsidiary" of a person means a company fifty percent (50%) or
more of the outstanding Voting Securities of which are owned by such person, or
by a company which, within the meaning of this paragraph, is a Majority-Owned
Subsidiary of such person.




"Security" means any note, stock, treasury stock, bond, debenture, evidence of
indebtedness, certificate of interest or participation in any profit-sharing
agreement, collateral-trust certificate, preorganization certificate or
subscription, transferable share, investment contract, voting-trust certificate,
certificate of deposit for a security, fractional undivided interest in oil,
gas, or other mineral rights, any put, call, straddle, option, or privilege on
any security (including a certificate of deposit) or on any group or index of
securities (including any interest therein or based on the value thereof), or
any put, call, straddle, option, or privilege entered into on a national
securities exchange relating to foreign currency, or, in general, any interest
or instrument commonly known as a "security," or any certificate of interest or
participation in, temporary or interim certificate for, receipt for, guarantee
of, or warrant or right to subscribe to or purchase, any of the foregoing.




"Value" means (i) with respect to Securities owned at the end of the last
preceding fiscal quarter for which market quotations are readily available, the
market value at the end of such quarter; (ii) with respect to other Securities
and assets owned at the end of the last preceding fiscal quarter, fair value at
the end of such quarter, as determined in good faith by or under the direction
of the board of directors; and (iii) with respect to securities and other assets
acquired after the end of the last preceding fiscal quarter, the cost thereof.




"Voting Security" means any security presently entitling the owner or holder
thereof to vote for the election of directors of a company (or its equivalent,
e.g., general partner or manager of a limited liability company).




[Signature Page Follows]





E-1-4

­NY12534:166729.34










IN WITNESS THEREOF, I have executed this certificate this ___ day of ________,
2006.







E.A. VINER INTERNATIONAL CO.







By: __________________________




Name:

Dennis P. McNamara

Title:

Senior Vice President,

General Counsel and Secretary








E-1-5

­NY12534:166729.34










EXHIBIT E-2
TO SENIOR SECURED CREDIT AGREEMENT

FORM OF OPINION OF COUNSEL TO THE PARENT

[LETTERHEAD OF BORDEN LADNER GERVAIS LLP]

 [●] July 2006

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1585 Broadway

New York, NY 10036

U.S.A.




The Lenders (as defined in the Senior Secured Credit Agreement

referred to below)




Morgan Stanley & Co. Incorporated,

as Collateral Agent

1585 Broadway

New York, NY 10036

U.S.A.







Dear Sirs/Mesdames:

Re:

Oppenheimer Holdings Inc. et al. – Financing Transaction

We have acted as counsel to Oppenheimer Holdings Inc. (the "Parent") in
connection with the transactions contemplated by the Senior Secured Credit
agreement dated as of [●] July 2006 (the "Credit Agreement") between E.A. Viner
International Co., as borrower, the Parent, Viner Finance Inc. and the persons
who are, from time to time become parties thereto, as guarantors (the
"Guarantors"), the lenders party hereto from time to time (the "Lenders"),
Morgan Stanley Senior Funding, Inc., as administrative agent for the Lenders,
Morgan Stanley & Co. Incorporated, as collateral agent (the "Collateral Agent")
for the secured creditors under the Security Agreement (as defined below),
providing for a credit facility in the maximum principal amount of
US $125,000,000.

Examinations

We have examined each of the following documents, each of which is dated on or
as of [   ] July 2006:

1.

the Credit Agreement; and

2.

the pledge and security agreement made by the Borrower and the Guarantors in
favour of the Collateral Agent (the "Security Agreement");

(collectively, the "Documents").

We have also made such investigations and examined originals or copies,
certified or otherwise identified to our satisfaction, of such statutes,
corporate records of the Parent, public documents and records, certificates and
other documents, including certificates of public officials and officers of the
Parent, as we considered necessary or relevant for purposes of the opinions
hereinafter expressed, including, without limitation, the following material:

(a)

the articles and by-laws of the Parent;

(b)

resolutions of the board of directors of the Parent authorizing the execution,
delivery and performance of the Documents; and

(c)

the certificate of compliance dated [●] July 2006 issued by Industry Canada
pursuant to the Canada Business Corporations Act.

We have also examined the Secretary's Certificate of the Parent dated
[●] July 2006 (the "Secretary's Certificate"), addressed to you and to us, a
copy of which has been provided to you.

Assumptions and Reliance

In all such examinations, we have assumed the genuineness of all signatures, the
legal capacity at all relevant times of any natural persons signing any
documents, the authenticity of all documents submitted to us as originals and
the conformity to authentic originals of all documents submitted to us as
certified or true copies or as reproductions (including documents received by
facsimile machine or by e-mail) and the truthfulness of all certificates of
public officials and officers including, without limitation, the factual matters
contained in the Secretary's Certificate.

For the purposes of the opinions expressed below, we have also assumed:

(a)

that each of the Persons (other than the Parent) party to any of the Documents
(an "Other Party"), has taken all corporate action necessary to authorize the
execution and delivery of such Documents;

(b)

that each Other Party has duly executed and delivered each of the Documents to
which it is a party;

(c)

that each of the Documents constitute legal, valid and binding obligations of
each Other Party thereto, and is enforceable against each such Other Party, in
accordance with its terms;

(d)

the accuracy of the verification statement issued by the Ontario Ministry of
Consumer and Business Services verifying the registration by us of a financing
statement in respect of the Security Agreement, which was registered under the
Personal Property Security Act (Ontario) (the "PPSA")) for a registration period
of eight years under registration number [●] and file number [●];

(e)

that the property in which security interests are created pursuant to the
Security Agreement does not include consumer goods (as the term "consumer goods"
is defined in the PPSA); and

(f)

the accuracy and completeness of all information provided to us by the various
officers of public record.

We have, with your permission, relied solely and exclusively and without
independent verification upon the Secretary's Certificate as to the accuracy of
the factual matters set forth therein.

For the purposes of the opinion expressed in Section  below, we have obtained
and relied upon the certificate of compliance referred to in paragraph  under
the heading "Examinations" above.

Law

Our opinions set out below are limited to the laws of the Province of Ontario
and the federal laws of Canada applicable in the Province of Ontario as of the
date hereof.  Without limiting the generality of the immediately preceding
sentence, we express no opinion with respect to the laws of any other
jurisdiction to the extent that those laws may govern the validity, perfection,
effect of perfection or non-perfection or enforcement of the security interests
created by the Security Agreement as a result of the application of the Ontario
conflict of laws rules.  In addition, we express no opinion whether, pursuant to
those conflict of laws rules, Ontario laws would govern the validity,
perfection, effect of perfection or non-perfection or enforcement of those
security interests.

Opinions

Based and relying upon and subject to the foregoing, and to qualifications set
forth below, we are of the opinion that:

1.

The Parent is a corporation incorporated and existing under the laws of Canada.

2.

The Parent has the corporate power and capacity to carry on its business, to
execute and deliver the Documents and to perform its obligations thereunder.

3.

All necessary action has been taken by the Parent to authorize the execution,
delivery and performance by it of the Documents.

4.

Each of the Documents has been duly executed and delivered by the Parent.

5.

The execution and delivery by the Parent of the Documents and the performance of
its obligations thereunder do not breach or result in a default under:

(a)

the articles or by-laws of the Borrower; or

(b)

any law or regulation of Ontario or the laws of Canada applicable therein to
which the Borrower is subject or to which the Borrower is bound.

1.

No authorization, consent, permit or approval of, or other action by, or filing
with or notice to, any governmental agency or authority, regulatory body, court,
tribunal or other similar entity having jurisdiction in the Province of Ontario
is required in connection with the execution, delivery and performance by the
Borrower of the Documents, other than the registration of a financing statement
in relation to the Security Agreement.

2.

The Security Agreement creates a valid security interest in favour of the
Collateral Agent in the personal property described therein in which the Parent
now has rights, and is sufficient to create a valid security interest in favour
of the Collateral Agent in personal property described therein in which the
Parent hereafter acquires rights when those rights are acquired, in each case to
secure payment and performance of the obligations described therein as being
secured thereby.

3.

The Security Agreement, or notice thereof, has been filed, registered or
recorded in all public offices provided for under the laws of the Province of
Ontario and the federal laws of Canada applicable in the Province of Ontario
where such filing, registration or recording is necessary or desirable in order
to preserve, protect or perfect the validity, enforceability or priority of the
security created thereby in favour of the Collateral Agent in the property
subject thereto and, except as described in items (h) and (g) under the heading
"Qualifications" below, no further filing, registration or recording is required
in order to maintain such validity, enforceability or priority.

Qualifications

The opinions expressed above are subject to the following qualifications:

(a)

we express no opinion as to compliance with the Personal Information Protection
Electronic Documents Act (Canada);

(b)

we express no opinion as to any licences, permits or approvals that may be
required in connection with the enforcement of the Security Agreement by the
Lenders or by a person on its behalf, whether that enforcement involves the
operation of the business of the Parent or a sale, transfer or disposition of
its property and assets;

(c)

we express no opinion as to (i) the legal or beneficial title of the Parent to,
or any other rights of the Collateral Agent or the Lenders in, any personal
property subject to the Security Agreement as there is no title registry for any
personal property in Ontario, or (ii) the priority of any security interest in
personal property created by the Security Agreement;

(d)

with respect to the opinion expressed in Section 7 above, we express no opinion
as to whether a security interest may be created in:

(i)

property consisting of a receivable, licence, approval, privilege, franchise,
permit, lease, agreement or any other property, including without limitation,
Federal or provincial crown debts, (collectively, "Special Property") to the
extent that the terms of the Special Property or any applicable law prohibit its
assignment or require, as a condition of its assignability, a consent, approval
or other authorization or registration which has not been made or given; or

(ii)

permits, quotas or licences which are held by or issued to the Parent or other
property which does not constitute personal property as contemplated by the
PPSA;

(e)

we express no opinion as to any security interest created by the Security
Agreement with respect to any property or assets that is transformed in such a
way that it is not identifiable or traceable or any proceeds of property or
assets that are not identifiable or traceable;

(f)

no registrations have been made:

(i)

under the Patent Act (Canada), the Trade-marks Act (Canada), the Industrial
Designs Act (Canada), the Integrated Circuit Topography Act (Canada), the
Copyright Act (Canada) or the Plant Breeders' Rights Act (Canada);

(ii)

under the Canada Shipping Act in respect of any vessel which is registered or
recorded under that Act; or

(iii)

under the Canada Transportation Act in respect of any rolling stock to which the
provisions of that Act may apply;

(g)

additional registrations, filings or recordings in connection with the Security
Agreement will be required in order to preserve and protect the perfection,
validity and priority of the security interests created thereby (i) where the
Collateral Agent or the Lenders have notice that the Parent has or is about to
transfer its interest in its personal property or any portion thereof,
(ii) where the Collateral Agent or the Lenders have notice that the Parent has
or is about to change its name, and (iii) prior to the expiry of the financing
statement described above; and

(h)

we assume no responsibility for informing you of or taking any action or actions
that maybe required to maintain perfection of the security interests created by
the Security Agreement.

Reliance

This opinion is provided solely for the benefit of, and may be relied upon
solely by, the addressees of this opinion and their respective successors and
assigns.  This opinion may not be relied upon by anyone else, referred to,
quoted from or used for any other purpose, without our prior written consent.

Yours truly,











E-2-1

­NY12534:166729.34










EXHIBIT E-3
TO SENIOR SECURED CREDIT AGREEMENT

FORM OF OPINION OF GENERAL COUNSEL OF BORROWER




July __, 2006




To the parties listed on Schedule I hereto




Re: E.A Viner International Co. Credit Facility




Ladies and Gentlemen:




I am General Counsel of E.A. Viner International Co., a Delaware corporation
(the "Company"), and have acted as such in connection with the preparation,
execution and delivery of the Senior Secured Credit Agreement, dated as of the
date hereof (the "Credit Agreement"), among the Company, Oppenheimer Holdings
Inc., a corporation formed under the laws of Canada (the "Parent"), Viner
Finance Inc., a Delaware corporation ("Viner Finance"), the lenders from time to
time party thereto, Morgan Stanley Senior Funding, Inc., as administrative agent
and as syndication agent and Morgan Stanley & Co. Incorporated, as collateral
agent (the "Collateral Agent") and certain other agreements, instruments and
documents related to the Credit Agreement.  This opinion is being delivered
pursuant to Section 5.01(i) of the Credit Agreement.

In my examination I have assumed the genuineness of all signatures including
endorsements, the legal capacity of natural persons, the authenticity of all
documents submitted to me as originals, the conformity to original documents of
all documents submitted to me as facsimile, electronic, certified or photostatic
copies, and the authenticity of the originals of such copies.  As to any facts
material to this opinion which I did not independently establish or verify, I
have relied upon statements and representations of the Parent, the Company and
Viner Finance and its officers and other representatives and of public
officials, including the facts and conclusions set forth therein.

In rendering the opinions set forth herein, I have examined and relied on
originals or copies of the following:

(a)   the Credit Agreement;

(b)   the promissory notes, if any, with respect to the Credit Agreement (the
"Notes");

(c)   the Pledge and Security Agreement, dated as of the date hereof, among the
Company, the Parent, Viner Finance and the Collateral Agent (the "Security
Agreement");

(d)   a certified copy of the certificate of incorporation and a copy of the
by-laws of the Company;

(e)   a copy of certain resolutions of the board of directors of the Company
adopted on July 31, 2006;

(f)   a certified copy of the certificate of incorporation and a copy of the
by-laws of Viner Finance;

(g)   a copy of certain resolutions of the board of directors of Viner Finance
adopted on July 31, 2006;

(h)   a certificate, dated July 19, 2006; and a facsimile bringdown thereof,
dated as of the date hereof from the Secretary of State of the State of Delaware
as to the Company's existence and good standing in the State of Delaware;

(i)   a certificate, dated July 19, 2006; and a facsimile bringdown thereof,
dated  as of the date hereof from the Secretary of State of the State of
Delaware as to Viner Finance's existence and good standing in the State of
Delaware; and

(j)   such other documents as I have deemed necessary or appropriate as a basis
for the opinions set forth below.

I express no opinion as to the laws of any jurisdiction other than (i) the
Applicable Laws of the State of New York, (ii) the Applicable Laws of the United
States of America and (iii) the General Corporation Law of the State of Delaware
(the "DGCL").

The Parent, the Company and Viner Finance shall hereinafter be referred to
collectively as the "Opinion Parties."  The Company and Viner Finance shall
hereinafter be referred to collectively as the "Delaware Opinion Parties." The
Credit Agreement, the Notes and the Security Agreement shall hereinafter be
referred to collectively as the "Transaction Agreements."  "Applicable
Contracts" mean those agreements or instruments to which any Opinion Party is
subject which are material to the business or financial condition of the Parent
and the other Opinion Parties taken as a whole.  "Applicable Laws" shall mean
those laws, rules and regulations which, in my experience, are normally
applicable to transactions of the type contemplated by the Transaction
Agreements, without my having made any special investigation as to the
applicability of any specific law, rule or regulation, and which are not the
subject of a specific opinion herein referring expressly to a particular law or
laws (including any laws, rules and regulations pertaining specifically to any
broker and/or dealer organizations).  "Governmental Approval" means any consent,
approval, license, authorization or validation of, or filing, recording or
registration with, any governmental authority pursuant to the Applicable Laws of
the State of New York.  "Applicable Orders" means those orders or decrees of
governmental authorities by which any Opinion Party is bound that are material
to the business or financial condition of the Parent and the other Opinion
Parties taken as a whole.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:




2)Each Delaware Opinion Party is validly existing and in good standing under the
DGCL.

3.   Each Delaware Opinion Party has the corporate power and authority to
execute, deliver and perform all of its obligations under each of the
Transaction Agreements to which it is a party under the DGCL.  The execution and
delivery of each of the Transaction Agreements and the consummation by each
Delaware Opinion Party of the transactions contemplated thereby have been duly
authorized by all requisite corporate action on the part of each Delaware
Opinion Party under the DGCL   Each of the Transaction Agreements has been duly
executed and delivered by each Delaware Opinion Party under the DGCL.

4.   The execution and delivery by each Delaware Opinion Party of each of the
Transaction Agreements to which it is a party and the performance by each
Delaware Opinion Party of its obligations under each of the Transaction
Agreements to which it is a party, each in accordance with its terms, do not
conflict with the respective certificate of incorporation or by-laws of such
Delaware Opinion Parties.  

5.   The execution and delivery by each Opinion Party of each of the Transaction
Agreements to which it is a party and the performance by each Delaware Opinion
Party of its obligations under each of the Transaction Agreements to which it is
a party, each in accordance with its terms, do not (i) constitute a violation
of, or a default under, any Applicable Contracts or (ii) cause the creation of
any security interest or lien upon any property of any of the Opinion Parties
pursuant to any Applicable Contracts.

6.   Neither the execution, delivery or performance by each Opinion Party of the
Transaction Agreements to which it is a party nor the compliance by each Opinion
Party with the terms and provisions thereof will contravene any provision of any
Applicable Law of the State of New York, the General Corporation Law of the
State of Delaware or any Applicable Law of the United States of America.

7.   No Governmental Approval, which has not been obtained or taken and is not
in full force and effect, is required to authorize, or is required in connection
with, the execution or delivery of any of the Transaction Agreements by the
Opinion Parties or the enforceability of any of the Transaction Agreements
against the Opinion Parties.

8.   Neither the execution, delivery or performance by the Opinion Parties of
its obligations under the Transaction Agreements nor compliance by the Opinion
Parties with the terms thereof will contravene any Applicable Order to which the
Opinion Parties is subject.

This opinion is being furnished only to you in connection with the Transaction
Agreements and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without my prior written consent;
provided that each Lender under the Credit Agreement and each assignee of such
Lender that hereafter becomes a "Lender" under the Credit Agreement pursuant to
the assignment provisions incorporated by reference in Section 14.10 thereof may
rely on this Opinion with the same effect as if it was originally addressed to
such assignee as of the date hereof.

Very truly yours,





E-3-1

­NY12534:166729.34













Schedule I – Addressees







Morgan Stanley Senior Funding, Inc., as administrative agent for the Lenders




Morgan Stanley & Co. Incorporated, as collateral agent for the Secured Creditors




Morgan Stanley Senior Funding, Inc., as Lender

















E-3-2

­NY12534:166729.34










EXHIBIT F
TO SENIOR SECURED CREDIT AGREEMENT

OFFICER’S CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN HIS CAPACITY AS AN AUTHORIZED OFFICER
OF OPPENHEIMER HOLDINGS INC. AS FOLLOWS:




1.

I am the [Chief Financial Officer]/[Treasurer] of OPPENHEIMER HOLDINGS INC.

2.

I have reviewed the terms of that certain Senior Secured Credit Agreement, dated
as of July 31, 2006 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among E.A. VINER
INTERNATIONAL CO. (the “Borrower”), OPPENHEIMER HOLDINGS INC. (the “Parent”),
VINER FINANCE INC. and certain other Credit Parties party thereto from time to
time, as Guarantors, the Lenders party thereto from time to time, MORGAN STANLEY
SENIOR FUNDING, INC., as Administrative Agent and Syndication Agent and MORGAN
STANLEY & CO. INCORPORATED, as Collateral Agent, and the other Loan Documents
thereunder, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and financial condition of
Parent and its Subsidiaries during the accounting period covered by the attached
financial statements.

3.

The examination described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes, during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, an Event of Default or Default
as of the date of such Certificate, except as set forth in a separate
attachment, if any, to this Certificate, describing in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Parent and its Subsidiaries have taken, are taking, and propose to take with
respect to each such condition or event.

The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered [mm/dd/yy]
pursuant to Section 7.01(d) of the Credit Agreement.

OPPENHEIMER HOLDINGS INC.


By:




Title:  










F-1

­NY12534:166729.34










EXHIBIT G
TO SENIOR SECURED CREDIT AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN HIS CAPACITY AS THE [CHIEF FINANCIAL
OFFICER]/[CONTROLLER] OF OPPENHEIMER HOLDINGS INC. AS FOLLOWS:




1.

I am the [Chief Financial Officer]/[Controller] of OPPENHEIMER HOLDINGS INC.

2.

I have reviewed the terms of that certain Senior Secured Credit Agreement, dated
as of July 31, 2006 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among E.A. VINER
INTERNATIONAL CO. (the “Borrower”), OPPENHEIMER HOLDINGS INC. (the “Parent”),
VINER FINANCE INC. and certain other Credit Parties party thereto from time to
time, as Guarantors, the Lenders party thereto from time to time, MORGAN STANLEY
SENIOR FUNDING, INC., as Administrative Agent and Syndication Agent and MORGAN
STANLEY & CO. INCORPORATED, as Collateral Agent, and the other Loan Documents
thereunder, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of Parent and its
Subsidiaries during the accounting period covered by the attached financial
statements.

3.

The attached financial statements for the Fiscal Year or Fiscal Quarter, as the
case may be, ended [mm/dd/yy] are prepared in accordance with GAAP.  Attached as
Annex I is a calculation of compliance with Sections 9.04, 9.07, 9.17, 10.01,
10.02 and 10.03 of the Credit Agreement, including a reconciliation of the
applicable items to the financial statements being delivered herewith.

The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered [mm/dd/yy]
pursuant to Section 7.01(d) of the Credit Agreement.

OPPENHEIMER HOLDINGS INC.


By:




Title:  Chairman










G-1

­NY12534:166729.34










EXHIBIT H
TO SENIOR SECURED CREDIT AGREEMENT

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Senior Secured Credit Agreement identified below (as it may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
 The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit)
(the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

1.

Assignor:

______________________

2.

Assignee:

______________________

3.

Borrower:

E.A. Viner International Co.

4.

Administrative Agent:

Morgan Stanley Senior Funding, Inc., as Administrative Agent under the Credit
Agreement

5.

Credit Agreement:

The Senior Secured Credit Agreement, dated as of July 31, 2006 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among E.A. VINER INTERNATIONAL CO. (the “Borrower”), and
certain other Credit Parties party thereto from time to time, as Guarantors, the
Lenders party thereto from time to time, MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Syndication Agent and MORGAN STANLEY & CO.
INCORPORATED, as Collateral Agent.

6.

Assigned Interest:

 




Facility

Percentage Assigned[1]

Aggregate Amount of

Commitment/Loans

for all Lenders

Amount of Commitment/Loans

Assigned

Percentage Assigned of Commitment/Loans [1]

____________

____________

$______________

$______________

____________%




Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE  AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

7.

Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

Notices:

_________________________

_________________________

_________________________

Attention:

Telecopy:

with a copy to:

_________________________

_________________________

_________________________

Attention:

Telecopy:

Wire Instructions:




 

[NAME OF ASSIGNEE]

Notices:

_________________________

_________________________

_________________________

Attention:

Telecopy:

with a copy to:

_________________________

_________________________

_________________________

Attention:

Telecopy:

Wire Instructions:




8.

The Assigned Interest includes without limitation all right, title and interest
of the Assignor under the Agreement Among Lenders, dated [●], 2006 (the
“Agreement Among Lenders”), among the Administrative Agent and the Lenders party
to the Credit Agreement from time to time, and the Assignee, by its execution
and delivery of this Assignment, hereby agrees that (a) the Agreement Among
Lenders is a “Loan Document” for the purposes of Annex 1 to this Assignment and
(ii) the Assignor will be bound by the Agreement Among Lenders as if an original
party thereto for all purposes thereof.





H-1

­NY12534:166729.34










The terms set forth in this Assignment are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]


By:




Title:



ASSIGNEE
[NAME OF ASSIGNEE]


By:




Title:



[Consented to and][2] Accepted:

MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent


By:




Title:



[Consented to:][2]

E.A. VINER INTERNATIONAL CO.


By:




Title:







H-2

­NY12534:166729.34










ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

Representations and Warranties.

1.1

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other  instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

Payments.  From and after the Effective Date, the Administrative  Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.[3]

General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.
 This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment.  This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof.





ANNEX 1-1

­NY12534:166729.34










EXHIBIT I
TO SENIOR SECURED CREDIT AGREEMENT

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [__________ __, 200_] (this “Agreement”), to the
Pledge and Security Agreement dated as of July 31, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
between MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent (in such
capacity, the “Collateral Agent”), E.A. VINER INTERNATIONAL CO. (the
“Borrower”), the Lenders (as hereinafter defined) and the Hedging Agreement
Providers (as hereinafter defined) and the other Grantors specified therein.

RECITALS:

WHEREAS, the Borrower has entered into the Senior Secured Credit Agreement,
dated as of July 31, 2006 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among E.A. VINER
INTERNATIONAL CO. (the “Borrower”), and certain other Credit Parties party
thereto from time to time, as Guarantors, the Lenders party thereto from time to
time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and
Syndication Agent and MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent;

WHEREAS, the Borrower may from time to time enter, or may from time to time have
entered, into one or more Hedging Agreements with one or more Lenders or their
Affiliates (in such capacity, collectively, “Hedging Agreements”);

WHEREAS, to induce the Lenders to enter into the Credit Agreement and the
Hedging Agreement Providers to enter into the Hedging Agreements, each of the
Credit Parties have granted security interests in its assets under the Security
Agreement;

WHEREAS, each of the Hedging Agreement Providers signatory hereto desires to
designate and appoint the Collateral Agent to act as its agent and
representative;

WHEREAS, capitalized terms used herein not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement.

NOW, THEREFORE, in consideration of the agreements and covenants herein
contained, the parties hereto agree as follows:

Section 1.  Acknowledgment.  Each of the Hedging Agreement Providers signatory
hereto hereby acknowledges, agrees and confirms that, by its execution of this
Agreement, each such Hedging Agreement Providers will be deemed to be a party to
the Security Agreement and, with respect to the obligations of the Credit
Parties under the Security Agreement, shall be a secured party for all purposes
of the Security Agreement and shall have all of the rights and obligations of a
secured party thereunder as if it had executed the Security Agreement.  Each of
the Hedging Agreement Providers signatory hereto hereby ratifies, as of the date
hereof, and agrees to be bound by all of the terms, provisions and conditions
contained in the Security Agreement.

Section 2.  Appointment.  (a)  Each of the Hedging Agreement Providers signatory
hereto, by its acceptance of the benefits of this Agreement and of the Security
Agreement, hereby designates and appoints the Collateral Agent as its agent and
representative to act as specified in the Security Agreement and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Agreement and of the Security Agreement and any other instruments and agreements
referred to herein and therein and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Collateral Agent by the terms hereof or thereof and such other powers as are
reasonably incidental thereto.

(b)

The Collateral Agent, for itself and its successors, hereby accepts its
appointment as agent and representative of each of the Hedging Agreement
Providers signatory hereto hereunder and under the Security Agreement upon and
subject to the terms and conditions hereof and thereof.

Section 3.  Notice.  Each of the Hedging Agreement Providers signatory hereto
hereby designates the address indicated below its signature hereto as its
address for notices and other communications under the Security Agreement
(unless and until a Hedging Agreement Providers shall have designated in writing
to the Collateral Agent another address or telex, telecopy or other number).

Section 4.  Miscellaneous.  This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same contract.

Section 5.  Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.





I-1

­NY12534:166729.34










IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed and delivered as of the date first written above by their
respective officers thereunto duly authorized.

[Name of Hedging Agreement Providers]


By:




Name:




Title:

[Address]

[Name of Hedging Agreement Providers]


By:




Name:




Title:

[Address]

[Name of Hedging Agreement Providers]


By:




Name:




Title:

[Address]

Agreed to and Acknowledged by:

MORGAN STANLEY & CO. INCORPORATED,
 as Collateral Agent


By:


Name:


Title:








I-2

­NY12534:166729.34










EXHIBIT J
TO SENIOR SECURED CREDIT AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [________ __, 200_] (this “Counterpart
Agreement”) is delivered pursuant to that certain Senior Secured Credit
Agreement, dated as of July 31, 2006 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
E.A. VINER INTERNATIONAL CO., and certain other Credit Parties party thereto
from time to time, as Guarantors, the Lenders party thereto from time to time,
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Syndication
Agent and MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent.

Section 1.  Pursuant to Section 8.18 of the Credit Agreement, the undersigned
hereby:

(a)

agrees that this Counterpart Agreement may be attached to the Credit Agreement
and that by the execution and delivery hereof, the undersigned becomes a
Guarantor under the Credit Agreement and agrees to be bound by all of the terms
thereof;

(b)

represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Loan Document and applicable to the
undersigned is true and correct both before and after giving effect to this
Counterpart Agreement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct as of such earlier date;

(c)

certifies that no event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute an Event of Default or a Default;

(d)

agrees to irrevocably and unconditionally guaranty the due and punctual payment
in full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) and in
accordance with the Credit Agreement;

(e)

(i) agrees that this counterpart may be attached to the Security Agreement,
(ii) agrees that the undersigned will comply with all the terms and conditions
of the Security Agreement as if it were an original signatory thereto,
(iii) grants to Secured Parties (as such term is defined in the Security
Agreement) a security interest in all of the undersigned’s right, title and
interest in and to all “Collateral” (as such term is defined in the Security
Agreement) of the undersigned, in each case whether now or hereafter existing or
in which the undersigned now has or hereafter acquires an interest and wherever
the same may be located and (iv) delivers to Collateral Agent supplements to all
schedules attached to the Security Agreement.  All such Collateral shall be
deemed to be part of the “Collateral” and hereafter subject to each of the terms
and conditions of the Security Agreement.

Section 2.  The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent and as
Collateral Agent may reasonably request to effect the transactions contemplated
by, and to carry out the intent of, this Agreement.  Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated, except by an
instrument in writing signed by the party (including, if applicable, any party
required to evidence its consent to or acceptance of this Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought.
 Any notice or other communication herein required or permitted to be given
shall be given in accordance with the requirements of Section 14.01 of the
Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.  In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.





J-1

­NY12534:166729.34










IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

[NAME OF SUBSIDIARY]


By:




Name:




Title:

Address for Notices:










Attention:
Telecopier



with a copy to:










Attention:
Telecopier



Acknowledged and Accepted,

as of the date above first written:

MORGAN STANLEY SENIOR FUNDING, INC.,
 as Administrative Agent


By:




Name:




Title:

MORGAN STANLEY & CO. INCORPORATED,
 as Collateral Agent


By:




Name:




Title:





FOOTNOTES

1[]

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2[]

If required by the terms of the Credit Agreement.

3[]

Or, if agreed among Administrative Agent, Assignor and Assignee:  “From and
after the Effective Date, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignee whether such amounts have accrued prior
to or on or after the Effective Date.  The Assignor and the Assignee shall make
all appropriate adjustments in payments by the Administrative Agent for periods
prior to the effective Date or with respect to the making of this assignment
directly between themselves.”





J-2

­NY12534:166729.34


